Exhibit 10.1

EXECUTION VERSION

THIS RESTRUCTURING SUPPORT AGREEMENT AND THE DOCUMENTS ATTACHED HERETO
COLLECTIVELY DESCRIBE A PROPOSED RESTRUCTURING OF THE COMPANY PARTIES THAT WILL
BE EFFECTUATED EITHER PURSUANT TO AN OUT-OF-COURT EXCHANGE OR AN IN-COURT
RESTRUCTURING THROUGH FILING CHAPTER 11 CASES IN THE BANKRUPTCY COURT.

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE WITH RESPECT
TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN
THE MEANING OF BANKRUPTCY CODE SECTION 1125. ANY SUCH OFFER OR SOLICITATION WILL
COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY
CODE. NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT AGREEMENT SHALL BE AN
ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE AGREEMENT
EFFECTIVE DATE ON THE TERMS DESCRIBED IN THIS AGREEMENT, DEEMED BINDING ON ANY
OF THE PARTIES TO THIS AGREEMENT.

THIS RESTRUCTURING SUPPORT AGREEMENT IS THE PRODUCT OF SETTLEMENT DISCUSSIONS
AMONG THE PARTIES THERETO. ACCORDINGLY, THIS RESTRUCTURING SUPPORT AGREEMENT IS
PROTECTED BY RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND ANY OTHER APPLICABLE
STATUTES OR DOCTRINES PROTECTING THE USE OR DISCLOSURE OF CONFIDENTIAL
SETTLEMENT DISCUSSIONS.

THIS RESTRUCTURING SUPPORT AGREEMENT DOES NOT PURPORT TO SUMMARIZE ALL OF THE
TERMS, CONDITIONS, REPRESENTATIONS, WARRANTIES, AND OTHER PROVISIONS WITH
RESPECT TO THE TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT
TO THE COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH
HEREIN AND THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN SUCH DEFINITIVE DOCUMENTS AND THE APPROVAL RIGHTS OF THE
PARTIES SET FORTH HEREIN AND IN SUCH DEFINITIVE DOCUMENTS.

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules attached hereto, this “Agreement”) is made and entered into as of
June 25, 2020 (the “Execution Date”) by and among the following parties (each of
the following described in sub-clauses (i) through (ii) of this preamble, a
“Party” and, collectively, the “Parties”):1

 

  i.

Martin Midstream Partners L.P., a limited partnership organized under the Laws
of Delaware (the “Company”), each of the Company’s direct and indirect
subsidiaries listed on Exhibit A to this Agreement, including Martin Midstream
Finance Corp., a corporation organized under the Laws of Delaware (collectively
with the

 

1 

Capitalized terms used but not defined in the preamble and recitals to this
Agreement have the meanings ascribed to them in Section 1 of this Agreement.



--------------------------------------------------------------------------------

  Company, the “Company Parties”), and the Company’s general partner Martin
Midstream GP LLC, a limited liability company organized under the Laws of
Delaware (the “GP”); and

 

  ii.

the undersigned holders of Senior Notes Claims that have executed and delivered
counterpart signature pages to this Agreement or a Joinder (or caused their
respective investment advisors, sub-advisors, or managers to execute and deliver
any such counterpart signature pages) to each of counsel to the Company Parties
and counsel to the GP (collectively, the “Consenting Senior Noteholders”).

RECITALS

WHEREAS, the Company Parties, the GP, and the Consenting Senior Noteholders have
in good faith and at arm’s length negotiated or been apprised of certain
restructuring transactions with respect to the Company Parties on the terms set
forth in this Agreement and as specified in the term sheet setting forth the
terms of the Restructuring Transactions (as defined below) attached as Exhibit B
to this Agreement (the “Term Sheet”), and the Joint Prepackaged Plan of
Reorganization of Martin Midstream Partners L.P. and its Debtor Affiliates
Pursuant to Chapter 11 of the Bankruptcy Code, substantially in the form
attached as Exhibit C to this Agreement (as may be amended, supplemented, or
otherwise modified from time to time in accordance with the terms of this
Agreement, and including any exhibits and schedules thereto, the “Plan” and such
transactions as described in the Term Sheet and the Plan, the “Restructuring
Transactions”);

WHEREAS, the Company Parties intend to implement the Restructuring Transactions
by (a) undertaking a restructuring of certain of the Company Parties’ debt
obligations effectuated through an out-of-court transaction (an “Out-of-Court
Restructuring”) or (b) commencing voluntary cases under chapter 11 of the
Bankruptcy Code (an “In-Court Restructuring,” and the cases commenced, the
“Chapter 11 Cases”); and

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring Transactions on the terms and conditions set forth in this
Agreement, the Term Sheet, and the Plan.

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, and for other valuable consideration, the receipt and
sufficiency of which are acknowledged, each Party, intending to be legally bound
by this Agreement, agrees as follows:

AGREEMENT

Section 1.    Definitions and Interpretation.

1.01.    Definitions. The following terms shall have the following definitions:

“Ad Hoc Group” means that ad hoc group of holders of Senior Notes Claims
represented by the Ad Hoc Group Advisor.

“Ad Hoc Group Advisor” means Skadden, Arps, Slate, Meagher & Flom LLP, as
counsel to the Ad Hoc Group.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble to this Agreement and, for
the avoidance of doubt, includes all the exhibits, annexes, signature pages, and
schedules attached to this Agreement in accordance with Section 15.02 of this
Agreement (including the Term Sheet and the Plan).

“Agreement Effective Date” means the date on which the conditions set forth in
Section 2 of this Agreement have been satisfied or waived in accordance with
this Agreement.

“Agreement Effective Period” means, with respect to a Party, the period from the
later of the Agreement Effective Date and the date that such Party becomes a
Party to this Agreement by joinder, transfer, or otherwise, to the Termination
Date applicable to that Party.

“Alternative Restructuring Proposal” means any plan, inquiry, proposal, offer,
bid, term sheet, discussion, or agreement with respect to a sale, disposition,
new-money investment, restructuring, reorganization, merger, amalgamation,
acquisition, consolidation, dissolution, debt investment, equity investment,
liquidation, asset sale, consent solicitation, exchange offer, tender offer,
recapitalization, plan of reorganization, share exchange, business combination,
or similar transaction involving any one or more Company Parties, the GP, or the
debt, equity, or other interests in any one or more Company Parties or the GP
that is an alternative to one or more of the Restructuring Transactions.

“Backstop Agreement” means the agreement pursuant to which the Consenting Senior
Noteholders party thereto will provide a cash commitment to fund the cash tender
component of the Exchange Offer, on the terms and subject to the conditions set
forth in the Term Sheet.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as amended.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or Texas.

“Causes of Action” means any action, Claim, cause of action, controversy,
demand, right, action, lien, indemnity, Equity Interest, guaranty, suit,
obligation, liability, damage, judgment, account, defense, offset, power,
privilege, license, and franchise of any kind or character whatsoever, whether
known, unknown, contingent or noncontingent, matured or unmatured, suspected or
unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertable directly or derivatively, in contract or in tort, in law
or in equity, or pursuant to any other theory of law.

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

“Chosen Court” means (i) before one or more Company Parties commences a Chapter
11 Case, federal or state courts located in the City of Houston, Texas and
(ii) after commencement of the Chapter 11 Cases, the Bankruptcy Court.

 

3



--------------------------------------------------------------------------------

“Claim” has the meaning ascribed to it in Bankruptcy Code section 101(5).

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Claims/Interests” means any Claim against, or Equity Interest in, a
Company Party, including any Senior Notes Claim and any First Lien Claim.

“Company Parties” has the meaning set forth in the preamble to this Agreement.

“Confidentiality Agreement” means an executed confidentiality agreement between
the Company Parties and a Consenting Senior Noteholder in connection with any
proposed Restructuring Transactions.

“Confirmation Order” means an order of the Bankruptcy Court confirming the Plan
pursuant to Bankruptcy Code section 1129.

“Consenting Senior Noteholder” has the meaning set forth in the preamble to this
Agreement.

“Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of March 28, 2013, as amended, modified, and/or
supplemented, by and among (a) Martin Operating Partnership L.P., as the
borrower, (b) the Company, as a guarantor, (c) Royal Bank of Canada, as
administrative agent, collateral agent, a lender, and an L/C issuer, and (d) the
other lenders, L/C issuers, and parties thereto.

“Credit Agreement Amendment” means that certain amendment to the Credit
Agreement in form and substance reasonably acceptable to the Required Consenting
Senior Noteholders.

“Definitive Documents” means, collectively, each of the documents set forth in
Sections 3.01 and 3.02 of this Agreement.

“Disclosure Statement” means the disclosure statement with respect to the Plan.

“Eligible Holders” means Senior Noteholders (a) who are (i) “qualified
institutional buyers”, as defined in Rule 144A under the Securities Act, or
(ii) “institutional accredited investors” as defined in Rule 501(a)(1), (2),
(3), and (7) of Regulation D of the Securities Act, or (b) outside the United
States, who are not “U.S. persons,” as defined in Regulation S under the
Securities Act.

“Entity” shall have the meaning set forth in Bankruptcy Code section 101(15).

“Equity Interests” means, collectively, any equity security (as such term is
defined in Bankruptcy Code section 101(16)).

“Exchange Offer” means, collectively, the offers to eligible holders of Senior
Notes to exchange their Senior Notes in an exempt offering pursuant to
Section 4(a)(2) of the Securities Act, on the terms and subject to the
conditions set forth in the Term Sheet.

 

4



--------------------------------------------------------------------------------

“Execution Date” has the meaning set forth in the preamble to this Agreement.

“First Day Pleadings” means the first day motions and related pleadings that the
Company Parties file upon the commencement of the Chapter 11 Cases.

“First Lien Claims” means any Claim on account of any “Obligations” (as defined
in the Credit Agreement).

“In-Court Restructuring” has the meaning set forth in the recitals to this
Agreement.

“Indenture Trustee” means Wells Fargo Bank, National Association, as trustee
under the Senior Notes Indenture, or its successor.

“Intercreditor Agreement” means an intercreditor agreement governing the
relationship among the holders of the First Lien Claims, the New 1.5 Lien Notes
and the New Second Lien Notes, in form and substance acceptable to the Required
Consenting Senior Noteholders.

“Joinder” means a joinder to this Agreement substantially in the form attached
to this Agreement as Exhibit D.

“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each
case, that is validly adopted, promulgated, issued, or entered by a governmental
authority of competent jurisdiction (including the Bankruptcy Court).

“Milestones” means the milestones set forth in Section 4 of this Agreement.

“New 1.5 Lien Notes” means those senior secured 1.5 lien notes to be issued by
the Company and Martin Midstream Finance Corp. in connection with the Exchange
Offer or the Plan, as applicable, and having the terms set forth in the Term
Sheet.

“New 1.5 Lien Notes Documents” means any documentation governing the New 1.5
Lien Notes, which shall include an indenture, the Intercreditor Agreement, and
security documents (including a master consent to assignment consistent with the
Master Consent to Assignment (as defined in the Credit Agreement)) consistent
with the Term Sheet and in form and substance acceptable to the Required
Consenting Senior Noteholders.

“New Debt Documents” means, together, the New 1.5 Lien Notes Documents and the
New Second Lien Notes Documents.

“New Notes” means, together, the New 1.5 Lien Notes and the New Second Lien
Notes.

“New Second Lien Notes” means those senior secured second lien notes to be
issued by the Company and Martin Midstream Finance Corp. in connection with the
Exchange Offer or the Plan, as applicable, and having the terms set forth in the
Term Sheet.

“New Second Lien Notes Documents” means any documentation governing the New
Second Lien Notes, which shall include an indenture, the Intercreditor
Agreement, and security

 

5



--------------------------------------------------------------------------------

documents (including a master consent to assignment consistent with the Master
Consent to Assignment (as defined in the Credit Agreement)) consistent with the
Term Sheet and in form and substance acceptable to the Required Consenting
Senior Noteholders.

“Offering Memorandum” means the offering memorandum for the Exchange Offer (as
may be amended, supplemented, or otherwise modified from time to time), which
offering memorandum shall also serve as the Disclosure Statement.

“Out-of-Court Restructuring” has the meaning set forth in the recitals to this
Agreement.

“Parties” has the meaning set forth in the preamble to this Agreement.

“Petition Date” means the first date any of the Company Parties commences a
Chapter 11 Case.

“Plan” has the meaning set forth in the recitals to this Agreement.

“Plan Effective Date” means the date on which all conditions precedent to the
effectiveness of the Plan set forth in Article IX of the Plan have been
satisfied or waived in accordance with Section 9.2 of the Plan.

“Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Company Parties
with the Bankruptcy Court.

“Prepack Scheduling Order” has the meaning set forth in Section 4.02(b) of this
Agreement.

“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers Company
Claims/Interests (or enter with customers into long and short positions in
Company Claims/Interests), in its capacity as a dealer or market maker in
Company Claims/Interests and (b) is, in fact, regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).

“Required Consenting Senior Noteholders” means Consenting Senior Noteholders
holding at least a majority of the aggregate outstanding principal amount of the
Senior Notes Claims that are held by Consenting Senior Noteholders.

“Restricted Period” means the period commencing as of the date each Consenting
Senior Noteholder executes this Agreement until the Termination Date, as to such
Consenting Senior Noteholder.

“Restructuring Transactions” has the meaning set forth in the recitals to this
Agreement.

“Rules” means Rule 501(a)(1), (2), (3), and (7) of Regulation D under the
Securities Act.

“Securities Act” means the Securities Act of 1933, as amended.

 

6



--------------------------------------------------------------------------------

“Senior Noteholders” means any holders of Senior Notes Claims.

“Senior Notes” means, collectively, the 7 1/4% senior notes due 2021 issued by
the Company and Martin Midstream Finance Corp. pursuant to the Senior Notes
Indenture.

“Senior Notes Claims” means any Claims evidenced by, arising under, or in
connection with the Senior Notes.

“Senior Notes Indenture” mean that certain Indenture, dated as of February 11,
2013, as amended, modified, and/or supplemented, by and among (a) the Company,
(b) Martin Midstream Finance Corp., (c) the guarantors party thereto, and
(d) Wells Fargo Bank, National Association, as trustee.

“Solicitation Materials” means all solicitation materials in respect of the
Plan.

“Term Sheet” has the meaning set forth in the recitals to this Agreement.

“Termination Date” means the date on which termination of this Agreement as to a
Party is effective in accordance with Sections 13.01, 13.02, 13.03, 13.04,
13.05, or 13.06 of this Agreement.

“Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer,
hypothecate, participate, donate, or otherwise encumber or dispose of, directly
or indirectly (including through derivatives, options, swaps, pledges, forward
sales, or other transactions).

1.02.    Interpretation. For purposes of this Agreement:

(a)    in the appropriate context, each term, whether stated in the singular or
the plural, shall include both the singular and the plural, and pronouns stated
in the masculine, feminine, or neuter gender shall include the masculine,
feminine, and the neuter gender;

(b)    capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form;

(c)    unless otherwise specified, any reference in this Agreement to a
contract, lease, instrument, release, indenture, or other agreement or document
being in a particular form or on particular terms and conditions means that such
document shall be substantially in such form or substantially on such terms and
conditions;

(d)    unless otherwise specified, any reference in this Agreement to an
existing document, schedule, or exhibit shall mean such document, schedule, or
exhibit, as it may have been or may be amended, restated, supplemented, or
otherwise modified from time to time; notwithstanding the foregoing, any
capitalized terms in this Agreement that are defined with reference to another
agreement, are defined with reference to such other agreement as of the date of
this Agreement, without giving effect to any termination of such other agreement
or amendments to such capitalized terms in any such other agreement following
the date of this Agreement;

 

7



--------------------------------------------------------------------------------

(e)    unless otherwise specified, all references in this Agreement to
“Sections” are references to Sections of this Agreement;

(f)    the words “herein,” “hereof,” and “hereto” refer to this Agreement in its
entirety rather than to any particular portion of this Agreement;

(g)    captions and headings to Sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the
interpretation of this Agreement;

(h)    references to “shareholders,” “directors,” and/or “officers” shall also
include “members,” “partners,” and/or “managers,” as applicable, as such terms
are defined under the applicable partnership, corporate, and limited liability
company Laws; and

(i)    the use of “include” or “including” is without limitation, whether stated
or not.

Section 2.    Effectiveness of this Agreement. This Agreement shall become
effective and binding upon each of the Parties (except later-added Parties via
joinder, transfer, or otherwise) at 12:00 a.m., prevailing Eastern Time, on the
Agreement Effective Date, which is the date on which all of the following
conditions have been satisfied or waived in accordance with this Agreement:

(a)    each of the Company Parties and the GP shall have executed and delivered
counterpart signature pages of this Agreement to the Ad Hoc Group Advisor;

(b)    each of the members of the Ad Hoc Group holding collectively at least 62%
of the aggregate outstanding principal amount of the Senior Notes shall have
executed and delivered counterpart signature pages of this Agreement to counsel
to each of the Parties;

(c)    the Company Parties shall pay or reimburse fees and expenses of the Ad
Hoc Group Advisor, in accordance with the terms of any applicable fee
reimbursement letter, upon the execution of this Agreement; and

(d)    counsel to the Company Parties shall have given notice to the Ad Hoc
Group Advisor in the manner set forth in Section 15.10 of this Agreement (by
email or otherwise) that the conditions to the Agreement Effective Date set
forth in this Section 2 of this Agreement have occurred.

Section 3.    Definitive Documents.

3.01.    In an Out-of-Court Restructuring, the Definitive Documents governing
the Restructuring Transactions shall consist of the following: (a) this
Agreement, including the Term Sheet; and (b) the Offering Memorandum and each of
its exhibits and/or attachments, including the Plan and Disclosure Statement and
their respective exhibits, the ballot(s) and other Solicitation Materials, the
Backstop Agreement, the New 1.5 Lien Notes Documents, and the New Second Lien
Notes Documents.

3.02.    In an In-Court Restructuring, the Definitive Documents governing the
Restructuring Transactions shall consist of the following: (a) this Agreement,
including the Term Sheet; (b) the Plan, its exhibits and the Solicitation
Materials; (c) the Confirmation Order; (d) the

 

8



--------------------------------------------------------------------------------

Disclosure Statement; (e) the order of the Bankruptcy Court approving the
Disclosure Statement and the other Solicitation Materials; (f) the First Day
Pleadings and all orders sought pursuant thereto; (g) the Plan Supplement;
(h) the Backstop Agreement; (i) the New 1.5 Lien Notes Documents; and (j) the
New Second Lien Notes Documents.

3.03.    The Definitive Documents not executed or in a form attached to this
Agreement as of the Execution Date remain subject to negotiation and completion.
Upon completion, the Definitive Documents and every other document, deed,
agreement, filing, notification, letter, or instrument related to the
Restructuring Transactions shall contain terms, conditions, representations,
warranties, and covenants consistent with the terms of this Agreement, as they
may be modified, amended, restated, or supplemented in accordance with
Section 14 of this Agreement. Further, the Definitive Documents not executed or
in a form attached to this Agreement as of the Execution Date, unless otherwise
set forth herein, shall otherwise be in form and substance acceptable to (a) the
Company Parties and (b) the Required Consenting Senior Noteholders.

Section 4.    Milestones.

4.01.    Launch of Exchange Offer and Solicitation of Votes.

(a)    No later than July 6, 2020 (the “Launch Date”), the Company Parties shall
(a) launch the Exchange Offer for an Out-of-Court Restructuring and (b) commence
the solicitation of votes of the Senior Noteholders who are Eligible Holders to
accept or reject the Plan; and

(b)    Unless the In-Court Restructuring shall have been commenced, no later
than August 17, 2020, the Company Parties shall consummate the Exchange Offer
and transactions contemplated by the Term Sheet, including execution of the New
1.5 Lien Notes Documents and the New Second Lien Notes Documents.

4.02.    Prepackaged Milestones. Unless the Out-of-Court Restructuring has been
consummated in accordance with the Term Sheet by 5:00 p.m. (prevailing Eastern
Time) on August 17, 2020, the following Milestones shall apply to this
Agreement, which Milestones in each case may be extended or waived by the
Company Parties and the Required Consenting Senior Noteholders:

(a)    the Petition Date shall be no later than August 17, 2020;

(b)    no later than one (1) day after the Petition Date, the Company Parties
shall file (i) the Disclosure Statement, (ii) the Plan (votes for which shall
have already been solicited from the Senior Noteholders who are Eligible
Holders), and (iii) a motion seeking entry of an order scheduling a combined
hearing with respect to Plan confirmation and Disclosure Statement approval (the
“Prepack Scheduling Order”);

(c)    no later than ten (10) days after the Petition Date, the Bankruptcy Court
shall have entered the Prepack Scheduling Order in form and substance acceptable
to the Company Parties and the Required Consenting Senior Noteholders in their
reasonable discretion;

 

9



--------------------------------------------------------------------------------

(d)    no later than forty-five (45) days after the Petition Date, the
Bankruptcy Court shall have entered the Confirmation Order and an order
approving the Disclosure Statement, in each case in form and substance
acceptable to the Company Parties and the Required Consenting Senior
Noteholders, in each case, in their reasonable discretion; and

(e)    no later than sixty (60) days after the Petition Date, the Plan Effective
Date shall have occurred.

Section 5.     Commitments of the Consenting Senior Noteholders.

5.01.    General Commitments, Forbearances, and Waivers.

(a)    During the Agreement Effective Period, each Consenting Senior Noteholder
severally, and not jointly, agrees in respect of all of its Company
Claims/Interests, as applicable, pursuant to this Agreement to:

(i)    support the Restructuring Transactions and vote and exercise any powers
or rights available to it (including in any board, shareholders’, or creditors’
meeting or in any process requiring voting or approval to which they are legally
entitled to participate) in each case in favor of any matter requiring approval
to the extent necessary to implement the Restructuring Transactions;

(ii)    use commercially reasonable efforts to cooperate with and assist the
Company Parties in obtaining additional support for the Restructuring
Transactions from the Company Parties’ other stakeholders;

(iii)    in the Out-of-Court Restructuring and following the launch of the
Exchange Offer, unless the Exchange Offer shall have been terminated, validly
and timely irrevocably exchange and not withdraw (including causing its nominee
or custodian, on behalf of itself and the accounts, funds or affiliates for
which it is acting as investment advisor or manager, to validly and timely
irrevocably exchange and not withdraw) all of its Senior Notes (which, for the
avoidance of doubt, shall mean all of the Senior Notes set forth on such
Consenting Senior Noteholder’s signature page attached to this Agreement,
subject to Section 9 of this Agreement, together with any additional Senior
Notes acquired by such Consenting Senior Noteholder through the expiration of
the Exchange Offer) in the Exchange Offer and deliver the related consents in
the consent solicitation described in the Offering Memorandum;

(iv)    give any notice, order, instruction, or direction to the Indenture
Trustee and/or applicable agent necessary to give effect to the Restructuring
Transactions;

(v)    negotiate in good faith the Definitive Documents with the Company Parties
on terms consistent with this Agreement and, assuming agreement by the Required
Consenting Senior Noteholders with the form and substance of the Definitive
Documents, execute and deliver each Definitive Document to which it is required
to be a party and take all steps necessary and desirable to consummate the
Restructuring Transactions in accordance with this Agreement and such Definitive
Documents;

 

10



--------------------------------------------------------------------------------

(vi)    cooperate and coordinate with the Company Parties and use commercially
reasonable efforts to support and consummate the Restructuring Transactions, as
applicable, and to execute any document and give any notice, order, instruction,
or direction reasonably necessary to support, facilitate, implement, consummate,
or otherwise give effect to the Restructuring Transactions, including, for the
avoidance of doubt, using commercially reasonable efforts to obtain any
necessary federal, state, and local regulatory approvals reasonably necessary to
consummate the Restructuring Transactions; provided, for the avoidance of doubt,
that no Consenting Senior Noteholder shall be required to make any such effort
if prohibited by applicable law or governmental regulation;

(vii)    to the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring Transactions
contemplated in this Agreement, support and take all commercially reasonable
steps necessary and desirable to address any such impediment; and

(viii)    agree to, support, and accept a global mutual release with respect to
the Restructuring Transactions and related transactions consistent with this
Agreement.

(b)    During the Agreement Effective Period, each Consenting Senior Noteholder
severally, and not jointly, agrees in respect of all of its Company
Claims/Interests pursuant to this Agreement that it shall not directly or
indirectly, and shall not direct any other person to:

(i)    object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

(ii)    propose, file, support, or vote for any Alternative Restructuring
Proposal;

(iii)    file any motion, pleading, or other document with the Bankruptcy Court
or any other court (including any modifications or amendments thereof) that, in
whole or in part, is not materially consistent with this Agreement or the Plan;

(iv)    exercise any right or remedy for the enforcement, collection, or
recovery of any Company Claims/Interests;

(v)    initiate, or have initiated on its behalf, any litigation or proceeding
of any kind with respect to the Chapter 11 Cases, this Agreement, or the other
Restructuring Transactions contemplated in this Agreement against the Company
Parties or the other Parties other than to enforce this Agreement or any
Definitive Document or as otherwise permitted under this Agreement; or

(vi)    object to, delay, impede, or take any other action to interfere with the
Company Parties’ ownership and possession of their assets, wherever located, or
interfere with the automatic stay arising under Bankruptcy Code section 362.

 

11



--------------------------------------------------------------------------------

5.02.    Commitments with Respect to In-Court Restructuring.

(a)     During the Agreement Effective Period, each Consenting Senior Noteholder
severally, and not jointly, agrees that it shall:

(i)    support confirmation of the Plan, including the solicitation,
confirmation, and consummation of the Plan, as may be applicable, and will not
direct and/or instruct the Indenture Trustee and/or applicable agent to take any
actions inconsistent with this Agreement or the Term Sheet;

(ii)    disclose in its signature pages attached hereto all Company
Claims/Interests that it holds, controls, or has the ability to control, which
amounts may be disclosed in the aggregate for all Senior Noteholders who are or
become a Party to this Agreement (the “Consenting Senior Noteholder Aggregate”)
but shall otherwise be redacted in any version of this Agreement distributed to
the Parties, filed or otherwise made public by the Company Parties or the GP or
their agents and the Company Parties and the GP and their agents shall keep such
amounts confidential;

(iii)    subject to receipt by such Consenting Senior Noteholder, whether before
or after the commencement of the Chapter 11 Cases, of the Solicitation Materials
and the ballot(s), vote each of its Company Claims/Interests that is entitled to
vote to accept or reject the Plan pursuant to its terms to accept the Plan by
delivering its duly executed and completed ballot(s) accepting the Plan on a
timely basis following the commencement of the solicitation of the Plan and its
actual receipt of the Solicitation Materials and the ballot(s);

(iv)    to the extent it is permitted to elect whether to opt out of the
releases set forth in the Plan, elect not to opt out of the releases set forth
in the Plan by timely delivering its duly executed and completed ballot(s)
indicating such election; and

(v)    not change, withdraw, amend, or revoke (or cause to be changed,
withdrawn, amended, or revoked) any vote or election referred to in clauses
(a)(i), (iii), and (iv) above.

(b)     During the Agreement Effective Period, each Consenting Senior
Noteholder, in respect of each of its Company Claims/Interests, severally, and
not jointly, will support, and will not directly or indirectly object to, delay,
impede, or take any other action to interfere with, any motion or other pleading
or document filed by a Company Party in the Bankruptcy Court that is consistent
with this Agreement, unless it unreasonably, materially, and adversely affects
any Consenting Senior Noteholder in a manner that is disproportionate to all
other Consenting Senior Noteholders.

Section 6.    Additional Provisions Regarding the Consenting Senior Noteholders’
Commitments. Notwithstanding anything contained in this Agreement, nothing in
this Agreement shall: (a) affect the ability of any Consenting Senior Noteholder
to consult with any other Consenting Senior Noteholder, the Company Parties, or
any other party in interest in the Chapter 11 Cases (including any official
committee and the United States Trustee); (b) impair or waive the rights of any
Consenting Senior Noteholder to assert or raise any objection permitted under
this Agreement in connection with the Restructuring Transactions; and
(c) prevent any Consenting Senior Noteholder from enforcing this Agreement or
contesting whether any matter, fact, or thing is a breach of, or is inconsistent
with, this Agreement.

 

12



--------------------------------------------------------------------------------

Section 7.    Commitments of the Company Parties and the GP.

7.01.    Affirmative Commitments. Except as set forth in Section 8 of this
Agreement, during the Agreement Effective Period, the Company Parties and the GP
agree to:

(a)    support and take all steps reasonably necessary and desirable to
consummate the Restructuring Transactions in accordance with this Agreement;

(b)    to the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring Transactions
contemplated in this Agreement, support and take all commercially reasonable
steps necessary and desirable to address any such impediment;

(c)    use commercially reasonable efforts to obtain any and all required
regulatory and/or third-party approvals for the Restructuring Transactions;

(d)    negotiate in good faith and use commercially reasonable efforts to
execute and deliver the Definitive Documents and any other required agreements
to effectuate and consummate the Restructuring Transactions as contemplated by
this Agreement;

(e)    (i) provide the Ad Hoc Group Advisor a reasonable opportunity to review
draft copies of all First Day Pleadings, and (ii) to the extent reasonably
practicable, provide a reasonable opportunity to the Ad Hoc Group Advisor, if
the Consenting Senior Noteholders are materially affected by such filing, to
review draft copies of other documents that the Company Parties intend to file
with the Bankruptcy Court, as applicable; provided that, to the extent
reasonably practicable, the Company Parties shall provide the Ad Hoc Group
Advisor all such other documents no less than two (2) days in advance of such
filing;

(f)    use commercially reasonable efforts to seek additional support for the
Restructuring Transactions from their other material stakeholders to the extent
reasonably prudent;

(g)    agree to, support, and accept a global mutual release with respect to the
Restructuring Transactions and related transactions consistent with this
Agreement;

(h)    if 95% of the Senior Noteholders by face amount of Senior Notes Claims
have not participated in the Debt Exchange or the Cash Tender (each as defined
in the Term Sheet) by the end of the 25th Business Day after the Launch Date,
then the Company Parties will consult in good faith with the Consenting Senior
Noteholders regarding the commencement of Chapter 11 Cases in the Chosen Court;
and

(i)    file on the first day of an In-Court Restructuring a motion (i) to assume
the Backstop Agreement, and (ii) for authority to pay the fees and other amounts
under this Agreement and under the Backstop Agreement, including the Commitment
Fee (as defined in the Term Sheet).

 

13



--------------------------------------------------------------------------------

7.02.    Negative Commitments. Except as set forth in Section 8 of this
Agreement, during the Agreement Effective Period, each of the Company Parties
and the GP shall not directly or indirectly:

(a)     object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

(b)     take any action that is inconsistent in any material respect with, or is
intended to frustrate or impede approval, implementation, or consummation of the
Restructuring Transactions described in this Agreement or the Plan;

(c)     modify the Plan, in whole or in part, in a manner that is not consistent
with this Agreement in all material respects;

(d)     file any motion, pleading, or Definitive Document with the Bankruptcy
Court or any other court (including any modifications or amendments thereof)
that, in whole or in part, is not materially consistent with this Agreement or
the Plan; or

(e)     terminate or amend the Credit Agreement, the Credit Agreement Amendment,
or any Loan Documents (as defined in the Credit Agreement).

Section 8.    Additional Provisions Regarding Company Parties’ and GP’s
Commitments.

8.01.    Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall require any Company Party or the GP or the board of
directors, board of managers, partners, or similar governing body of any Company
Party or the GP, after consulting with counsel, to take any action or to refrain
from taking any action with respect to the Restructuring Transactions to the
extent that taking or failing to take such action based on advice from counsel
would, in good faith, be inconsistent with its fiduciary obligations under
applicable Law, and any resulting good faith action or inaction taken based on
advice from counsel pursuant to this Section 8.01 shall not be deemed to
constitute a breach of this Agreement; provided that each Consenting Senior
Noteholder reserves its rights to challenge any exercise by any Company Party of
its respective fiduciary duties.

8.02.    Notwithstanding anything to the contrary in this Agreement, but subject
to the terms of Section 8.01 of this Agreement, each Company Party and the GP
and their respective directors, partners, officers, employees, investment
bankers, attorneys, accountants, consultants, and other advisors or
representatives shall have the right to: (a) consider, respond to, and
facilitate Alternative Restructuring Proposals; provided that the Company
Parties and the GP shall not seek or solicit any Alternative Restructuring
Proposals; (b) provide access to non-public information concerning any Company
Party to any Entity or enter into confidentiality agreements or nondisclosure
agreements with any Entity; (c) maintain or continue discussions or negotiations
with respect to Alternative Restructuring Proposals; (d) otherwise cooperate
with, assist, participate in, or facilitate any inquiries, proposals,
discussions, or negotiation of Alternative Restructuring Proposals; and
(e) enter into or continue discussions or negotiations with holders of Company
Claims/Interests (including any Consenting Senior Noteholder), any other party
in interest in the Chapter 11 Cases (including any official committee and the
United States Trustee), or any other Entity regarding the Restructuring
Transactions or Alternative Restructuring

 

14



--------------------------------------------------------------------------------

Proposals; provided that the Company Parties or the GP, as applicable, shall
provide copies of any such Alternative Restructuring Proposal to the Ad Hoc
Group Advisor no later than two (2) Business Days following receipt thereof by
the Company Parties or the GP, as applicable.

8.03.    Nothing in this Agreement shall create any additional fiduciary
obligations on the part of any Company Party, the GP, or any of the Consenting
Senior Noteholders, or any members, partners, managers, managing members, equity
holders, officers, directors, employees, advisors, principals, attorneys,
professionals, accountants, investment bankers, consultants, agents, or other
representatives of the same or their respective affiliated entities, in such
person’s capacity as a member, partner, manager, managing member, equity holder,
officer, director, employee, advisor, principal, attorney, professional,
accountant, investment banker, consultant, agent, or other representative of
such Party or its affiliated entities, that such entities did not have prior to
the execution of this Agreement.

8.04.    Nothing in this Agreement shall: (a) impair or waive the rights of any
Party to assert or raise any objection permitted under this Agreement in
connection with the Restructuring Transactions; or (b) prevent any Party from
enforcing this Agreement or contesting whether any matter, fact, or thing is a
breach of, or is inconsistent with, this Agreement.

Section 9.    Transfer of Interests and Securities.

9.01.    During the Restricted Period, no Consenting Senior Noteholder shall
Transfer any ownership (including any beneficial ownership as defined in the
Rule 13d-3 under the Securities Exchange Act of 1934) in any Company
Claims/Interests to any affiliated or unaffiliated party, including any party in
which it may hold a direct or indirect beneficial interest; provided that:

(a)    a Consenting Senior Noteholder may Transfer any or all of its Company
Claims/Interests to (i) a qualified institutional buyer as defined in Rule 144A
under the Securities Act, (ii) a non-U.S. person in an offshore transaction as
defined in Regulation S under the Securities Act, (iii) an institutional
accredited investor (as defined in the Rules), (iv) any other Consenting Senior
Noteholder (including through a broker-dealer intermediary), in which case, such
Company Claims/Interests shall automatically be deemed to be subject to the
terms of this Agreement and any vote in favor of the Plan by such Consenting
Senior Noteholder shall be binding upon the transferee, or (v) any third party;
provided that any such transferee under sections (i), (ii), (iii), and (v) shall
execute and deliver a Joinder to the Company Parties, the GP, and the Ad Hoc
Group Advisor at least two (2) Business Days prior to consummation of the
relevant Transfer, in which case such transferee shall be deemed to be a
Consenting Senior Noteholder for purposes of this Agreement, and any vote in
favor of the Plan by such Consenting Senior Noteholder shall be binding upon the
transferee.

(b)    Any third party that receives or acquires any portion of a Consenting
Senior Noteholder’s Company Claims/Interests pursuant to a Transfer shall agree
to be bound by all of the terms of this Agreement (a “Joining Stakeholder”) by
executing and delivering to counsel for the Company Parties, the GP, and the Ad
Hoc Group Advisor a Joinder. The Joining Stakeholder shall thereafter be deemed
to be a Consenting Senior Noteholder and a Party for all purposes under this
Agreement. Each Joining Stakeholder shall indicate, on the appropriate schedule
annexed to its Joinder, the number and amount of Company Claims/Interests held
by such Joining

 

15



--------------------------------------------------------------------------------

Stakeholder, which information will be redacted and kept confidential by the
Company Parties and the GP and their agents for purposes of filing or other
disclosure or making public, or distribution to the Consenting Senior
Noteholder, except for purposes of the Consenting Senior Noteholder Aggregate.
With respect to the Company Claims/Interests held by a Joining Stakeholder upon
consummation of the Transfer of such Company Claims/Interests, such Joining
Stakeholder hereby makes the applicable representations and warranties set forth
in Section 10 and Section 12. Each Consenting Senior Noteholder agrees that any
Transfer of any Company Claims/Interests that does not comply with the terms and
procedures set forth in this Section 9.01 shall be deemed void ab initio, except
for a failure regarding redaction, and the Company Parties shall have the right
to enforce the voiding of such Transfer.

(c)    To the extent any Consenting Senior Noteholder acquires additional
Company Claims/Interests, such Consenting Senior Noteholder shall be deemed to
make the applicable representations and warranties set forth in Section 10 and
Section 12 with respect to such newly acquired Company Claims/Interests as of
the date of such acquisition. Each Consenting Senior Noteholder agrees to
provide to counsel for the Company Parties and counsel to the GP a written
notice of the acquisition of any additional Company Claims/Interests within four
(4) Business Days of the consummation of such acquisition.

(d)    Notwithstanding anything in this Agreement to the contrary, (i) a
Consenting Senior Noteholder may Transfer any Company Claims/Interests to an
entity that is acting in its capacity as a Qualified Marketmaker without the
requirement that such entity be or become a Consenting Senior Noteholder;
provided that the transferee of such Company Claims/Interests from the Qualified
Marketmaker shall comply in all respects with the terms of this Agreement
(including executing and delivering a Joinder), and (ii) to the extent that a
Consenting Senior Noteholder, acting in its capacity as a Qualified Marketmaker,
acquires any Company Claims/Interests from a holder of such claims that is not a
Consenting Senior Noteholder, such Qualified Marketmaker may Transfer such claim
without the requirement that the transferee be or become a Consenting Senior
Noteholder.

(e)    The Company Parties understand that the Consenting Senior Noteholders are
engaged in a wide range of financial services and businesses, and, in
furtherance of the foregoing, the Company Parties acknowledge and agree that the
obligations set forth in this Agreement shall only apply to the trading desk(s)
and/or business group(s) of each Consenting Senior Noteholder that principally
manage and/or supervise the applicable Consenting Senior Noteholder’s investment
in the Company, and shall not apply to any other trading desk or business group
of the applicable Consenting Senior Noteholder so long as such other desks or
groups are not acting at the direction or for the benefit of such principal
desks or groups or in connection with such Consenting Senior Noteholder’s
investment in the Company.

(f)    Further, notwithstanding anything in this Agreement to the contrary, the
Parties agree that, in connection with the delivery of signature pages to this
Agreement by a Consenting Senior Noteholder that is a Qualified Marketmaker,
such Consenting Senior Noteholder shall be a Consenting Senior Noteholder at the
Agreement Effective Date hereunder solely with respect to the Company
Claims/Interests listed on such signature pages and shall not be required to
comply with this Agreement for any other Company Claims/Interests it may hold
from time to time in its role as a Qualified Marketmaker.

 

16



--------------------------------------------------------------------------------

9.02.    This Section 9 shall not impose any obligation on any Company Party to
issue any “cleansing letter” or otherwise publicly disclose information for the
purpose of enabling a Consenting Senior Noteholder to Transfer any of its
Company Claims/Interests. Notwithstanding anything to the contrary in this
Agreement, to the extent that a Company Party and another Party have entered
into a Confidentiality Agreement, the terms of such Confidentiality Agreement
shall continue to apply and remain in full force and effect according to its
terms, and this Agreement does not supersede any rights or obligations otherwise
arising under such Confidentiality Agreements.

9.03.    This Agreement shall in no way be construed to preclude any Consenting
Senior Noteholder from acquiring additional Company Claims/Interests; provided,
however, that any such additional holdings shall automatically be deemed to be
subject to all of the terms of this Agreement and each such Consenting Senior
Noteholder agrees that such additional Company Claims/Interests shall be subject
to this Agreement and that it shall vote (or cause to be voted) any such
additional Company Claims/Interests (to the extent entitled to vote) in a manner
consistent with this Agreement.

Section 10.    Representations and Warranties of Consenting Senior Noteholder.
Each Consenting Senior Noteholder severally, and not jointly, represents and
warrants that, as of the date such Consenting Senior Noteholder executes and
delivers this Agreement and as of the Plan Effective Date:

(a)    it is the beneficial or record owner of the face amount of the Company
Claims/Interests or is the nominee or investment manager for beneficial holders
of the Company Claims/Interests reflected in such Consenting Senior Noteholder’s
signature page to this Agreement or a Joinder, as applicable (as may be updated
pursuant to Section 9 of this Agreement), and, having made reasonable inquiry,
is not the beneficial or record owner of any Company Claims/Interests other than
those reflected in such Consenting Senior Noteholder’s signature page to this
Agreement or a Joinder, as applicable (as may be updated pursuant to Section 9
of this Agreement);

(b)    it has the full power and authority to act on behalf of, vote, and
consent to matters concerning such Company Claims/Interests;

(c)    such Company Claims/Interests are free and clear of any pledge, lien,
security interest, charge, claim, third-party interest, grant of proxy, voting
restriction, right of first refusal, or other limitation on disposition or
transfer, or encumbrances of any kind, that would adversely affect in any way
such Consenting Senior Noteholder’s ability to perform any of its obligations
under this Agreement at the time such obligations are required to be performed;

(d)    it has the full power to vote, approve changes to, and transfer all of
its Company Claims/Interests, referable to it as applicable, as contemplated by
this Agreement subject to applicable Law; and

(e)    it is an Eligible Holder, and any securities acquired by the Consenting
Senior Noteholder in connection with the Restructuring Transactions will have
been acquired for investment and not with a view to distribution or resale in
violation of the Securities Act.

 

17



--------------------------------------------------------------------------------

Section 11.    Representations and Warranties of Company Parties and GP. Each
Company Party and the GP severally, and not jointly, represents and warrants
that, as of the date such Company Party and the GP, as applicable, executes and
delivers this Agreement, entry into this Agreement is consistent with the
exercise of such Company Party’s and the GP’s fiduciary duties.

Section 12.    Mutual Representations, Warranties, and Covenants. Each of the
Parties severally, and not jointly, represents, warrants, and covenants to each
other Party, as of the date such Party executes and delivers this Agreement and
as of the Plan Effective Date:

(a)    it is validly existing and in good standing under the Laws of the state
of its organization, except to the extent that any failure to be so existing and
in good standing could not reasonably be expected to have a material adverse
effect, and this Agreement is a legal, valid, and binding obligation of such
Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by applicable Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability;

(b)    except as expressly provided in this Agreement, the Plan, and the
Bankruptcy Code, no consent or approval is required by any other person or
entity in order for it to effectuate the Restructuring Transactions contemplated
by, and perform its respective obligations under, this Agreement;

(c)    the entry into and performance by it of, and the transactions
contemplated by, this Agreement do not, and will not, conflict in any material
respect with any Law or regulation applicable to it or with any of its articles
of association, memorandum of association, or other constitutional or
organizational documents (e.g., charter; certificate or articles of
incorporation, formation, or organization; bylaws; or limited liability company
or operating agreement);

(d)    except as expressly provided in this Agreement, it has (or will have, at
the relevant time) all requisite corporate or other power and authority to enter
into, execute, and deliver this Agreement and to effectuate the Restructuring
Transactions contemplated by, and perform its respective obligations under, this
Agreement; and

(e)    except as expressly provided by this Agreement, it is not party to any
restructuring or similar agreements or arrangements with the other Parties to
this Agreement, pertaining to the Company and its affiliates (excluding any
Entity that is a purported affiliate solely based on ownership of common units
representing limited partner interests), that have not been disclosed to all
Parties to this Agreement.

Section 13.    Termination Events.

13.01.    Consenting Senior Noteholder Termination Events. This Agreement may be
terminated with respect to all Consenting Senior Noteholders by the Required
Consenting Senior Noteholders by the delivery to the Company Parties and the GP
of a written notice in accordance with Section 15.10 of this Agreement upon the
occurrence of the following events:

(a)    a breach by a Company Party or the GP of any of the representations,
warranties, or covenants of the Company Parties or the GP, as applicable, set
forth in this Agreement or the Backstop Agreement that, with respect to the
Consenting Senior Noteholders, has a material

 

18



--------------------------------------------------------------------------------

adverse impact on the Restructuring Transactions, the consummation of the
Restructuring Transactions, or the Senior Noteholders that (if susceptible of
cure) remains uncured for five (5) Business Days after such terminating
Consenting Senior Noteholders transmit a written notice in accordance with
Section 15.10 of this Agreement detailing any such breach;

(b)    in the event that an In-Court Restructuring is pursued, the conversion of
one or more of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy
Code;

(c)    in the event that an In-Court Restructuring is pursued, the dismissal of
one or more of the Chapter 11 Cases;

(d)    in the event that an In-Court Restructuring is pursued, the appointment
of a trustee, receiver, or examiner with expanded powers beyond those set forth
in Bankruptcy Code sections 1106(a)(3) and (4) in one or more of the Chapter 11
Cases;

(e)    the Company Parties or the GP (i) amend or modify, or file a pleading
seeking authority to amend or modify, any Definitive Document in a manner that
is materially inconsistent with this Agreement; (ii) suspend or revoke the
Restructuring Transactions; (iii) in connection with an In-Court Restructuring,
file or announce that they will file any motion or application seeking authority
to sell any material assets; or (iv) publicly announce their intention to take
any action listed in clause (i), (ii), or (iii) of this subsection;

(f)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling or order that
enjoins the consummation of a material portion of the Restructuring
Transactions; notwithstanding the foregoing, this termination right may not be
exercised by any Party that sought or requested such ruling or order in
contravention of any obligation set out in this Agreement;

(g)    in the event that an In-Court Restructuring is pursued, the Company
Parties lose the exclusive right to file a plan or plans of reorganization or to
solicit acceptances thereof pursuant to Bankruptcy Code section 1121;

(h)    the commencement of an involuntary case against the Company Parties or
the filing of an involuntary petition seeking bankruptcy, winding up,
dissolution, liquidation, administration, moratorium, reorganization, or other
relief in respect of the Company Parties, or their debts, or of a substantial
part of their assets, under any federal or state bankruptcy, insolvency,
administrative receivership, or similar law now or hereafter in effect (provided
that such involuntary proceeding is not dismissed within a period of thirty
(30) days after the filing thereof) or if any court grants the relief sought in
such involuntary proceeding;

(i)    without the prior consent of the Required Consenting Senior Noteholders,
any of the Company Parties (i) voluntarily commence any case or file any
petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization, or other relief under any federal or
state bankruptcy, insolvency, administrative receivership, or similar law now or
hereafter in effect, except as provided in this Agreement, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
involuntary proceeding or petition described above, (iii) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (iv) apply for or consent to the appointment of a receiver,
administrator,

 

19



--------------------------------------------------------------------------------

administrative receiver, trustee, custodian, sequestrator, conservator, or
similar official, or an examiner pursuant to Bankruptcy Code section 1104, (v)
make a general assignment or arrangement for the benefit of creditors, or
(vi) take any corporate action for the purpose of authorizing any of the
foregoing;

(j)    the Company exercises its fiduciary out under Section 8 or 13.02(b) of
this Agreement;

(k)    the failure to meet a Milestone, which has not been waived or extended in
a manner consistent with this Agreement, unless such failure is the result of
any act, omission, or delay on the part of the terminating Consenting Senior
Noteholders in violation of their obligations under this Agreement;

(l)    the occurrence of a material breach by any of the Company Parties of its
obligations under, or any Event of Default under (and as defined in), the Credit
Agreement, other than any material breach or Event of Default triggered as a
result of the commencement or pendency of the Chapter 11 Cases or the
undertaking of any Company Party of any other action in furtherance of
implementing the Restructuring Transactions to the extent consistent with the
terms of this Agreement;

(m)    the occurrence of a material breach by any of the Company Parties of its
obligations under, or any Event of Default under (and as defined in), the Senior
Notes Indenture, other than any material breach or Event of Default triggered as
a result of the commencement or pendency of the Chapter 11 Cases or the
undertaking of any Company Party of any other action in furtherance of
implementing the Restructuring Transactions to the extent consistent with the
terms of this Agreement;

(n)    by 11:59 p.m. (prevailing Eastern Time) on July 15, 2020, a majority in
amount of the then-current lenders under the Credit Agreement have not become
party to an amended version of this Agreement, which amended version shall be in
form and substance acceptable to the Company Parties and the Required Consenting
Senior Noteholders; or

(o)    by 11:59 p.m. (prevailing Eastern Time) on July 3, 2020, the Credit
Agreement Amendment shall not have been executed.

13.02.    Company Party Termination Events. Any Company Party may terminate this
Agreement as to all Parties upon prior written notice to all Parties in
accordance with Section 15.10 of this Agreement upon the occurrence of any of
the following events:

(a)    the breach in any respect by one or more of the Consenting Senior
Noteholders of any provision set forth in this Agreement that remains uncured
for a period of five (5) Business Days after the receipt by one or more of the
Consenting Senior Noteholders and the Ad Hoc Group Advisor of notice of such
breach;

(b)    the board of directors, board of managers, or such similar governing body
of any Company Party or the GP determines, based on advice of its counsel, that
(i) proceeding with any of the Restructuring Transactions would be inconsistent
with the exercise of its fiduciary duties or applicable Law as set out in
Section 8.01 or (ii) the exercise of its fiduciary duties requires it to pursue
an Alternative Restructuring Proposal as set out in Section 8.02;

 

20



--------------------------------------------------------------------------------

(c)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that enjoins the consummation of a material portion of the
Restructuring Transactions; notwithstanding the foregoing, this termination
right shall not apply to or be exercised by any Company Party if any Company
Party sought or requested or did not oppose such ruling or order in
contravention of any obligation or restriction set out in this Agreement; or

(d)    the Bankruptcy Court enters an order denying confirmation of the Plan and
the Plan cannot be revised and be confirmable in a way consistent with this
Agreement and the Term Sheet and such order remains in effect for ten
(10) Business Days after entry of such order.

13.03.    Mutual Termination. This Agreement, and the obligations of all Parties
hereunder, may be terminated by mutual written agreement among all of the
following: (a) the Required Consenting Senior Noteholders; (b) the Company
Parties; and (c) the GP.

13.04.    Automatic Termination. This Agreement shall terminate automatically
without any further required action or notice immediately upon the consummation
of the Exchange Offer or the Plan Effective Date, as applicable.

13.05.    Other Termination Event. Any Consenting Senor Noteholder may terminate
this Agreement as to itself only, and not as it relates to any other Party, upon
prior written notice to all Parties in accordance with Section 15.10 of this
Agreement, in the event that any economic term of this Agreement, the Term
Sheet, or the Plan is amended or modified in a manner that materially,
disproportionately, and adversely impacts such Consenting Senior Noteholder.

13.06.    Effect of Termination. After the occurrence of a Termination Date as
to a Party, this Agreement shall be of no further force and effect as to such
Party and each Party subject to such termination shall be released from its
commitments, undertakings, and agreements under or related to this Agreement and
shall have the rights and remedies that it would have had, had it not entered
into this Agreement, and shall be entitled to take all actions, whether with
respect to the Restructuring Transactions or otherwise, that it would have been
entitled to take had it not entered into this Agreement, including with respect
to any and all Claims or Causes of Action. Notwithstanding the foregoing, a
termination under Section 13.02(b) of this Agreement shall occur immediately.
Following the full execution of the Backstop Agreement, if this Agreement is
terminated pursuant to Section 13.02(b), the Company Parties will be jointly and
severally liable for, and will promptly pay, in full and in cash, the Commitment
Fee (as defined in the Term Sheet). Upon the occurrence of a Termination Date
prior to the Confirmation Order being entered by a Bankruptcy Court, any and all
consents or ballots tendered by the Parties subject to such termination before a
Termination Date shall be deemed, for all purposes, to be null and void from the
first instance and shall not be considered or otherwise used in any manner by
the Parties in connection with the Restructuring Transactions and this Agreement
or otherwise. Notwithstanding the foregoing, any Consenting Senior Noteholder
withdrawing or changing its vote pursuant to this Section 13.06 shall promptly
provide written notice of such withdrawal or change to each other Party to this
Agreement and, if such withdrawal or change occurs on or after the Petition
Date, file notice of such withdrawal or change with the Bankruptcy Court.
Nothing in this Agreement shall be construed as prohibiting a Company Party, the
GP, or any of the Consenting Senior Noteholders from contesting whether any such
termination is in accordance with the terms

 

21



--------------------------------------------------------------------------------

of the Agreement or to seek enforcement of any rights under this Agreement that
arose or existed before a Termination Date. Except as expressly provided in this
Agreement, nothing in this Agreement is intended to, or does, in any manner
waive, limit, impair, or restrict (a) any right of any Company Party or the GP
or the ability of any Company Party or the GP to protect and reserve its rights
(including rights under this Agreement), remedies, and interests, including its
claims against any Consenting Senior Noteholder, and (b) any right of any
Consenting Senior Noteholder, or the ability of any Consenting Senior
Noteholder, to protect and preserve its rights (including rights under this
Agreement), remedies, and interests, including its claims against any Company
Party, the GP, or Consenting Senior Noteholder. No purported termination of this
Agreement shall be effective under this Section 13.06 or otherwise if the Party
seeking to terminate this Agreement is in material breach of this Agreement,
except a termination pursuant to Section 13.02(b) or Section 13.02(d) of this
Agreement. Nothing in this Section 13.06 shall restrict any Company Party’s
right to terminate this Agreement in accordance with Section 13.02(b) of this
Agreement.

Section 14.    Amendments and Waivers.

(a)    This Agreement, including the exhibits and schedules hereto, may be
amended only upon written approval of the Company Parties, the GP, and the
Required Consenting Senior Noteholders (except that the Plan Supplement,
revisions to the Plan that are immaterial to the Consenting Senior Noteholders,
and revisions to the Plan based on guidance on the record of the Bankruptcy
Court, that do not adversely affect the Consenting Senior Noteholders, shall not
be subject to this sentence). Any waiver of any condition, term, or provision to
this Agreement must be in writing signed by each of the Parties entitled to
waive such condition, term, or provision. In determining whether any consent or
approval has been given or obtained by the applicable number of Consenting
Senior Noteholders, any then-existing Consenting Senior Noteholder that is in
material breach of its covenants, obligations, representations, or warranties
under this Agreement (and the related Senior Notes Claims held by such Party)
shall be excluded from such determination, and the Senior Notes Claims held by
such Party shall be treated as if they were not outstanding.

(b)    Notwithstanding anything to the contrary set forth in this Agreement, if
at any time prior to the consummation of the Exchange Offer (i) any event shall
occur or condition shall exist as a result of which the Offering Memorandum, as
then amended or supplemented, would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances existing when the
Offering Memorandum is delivered, not misleading or (ii) it is necessary to
amend or supplement the Offering Memorandum to comply with applicable law, the
Company Parties (in consultation with the Required Consenting Senior
Noteholders) may make such amendments or supplements to the Offering Memorandum
as may be necessary so that the statements in the Offering Memorandum as so
amended or supplemented will not include any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances existing when the Offering
Memorandum is delivered, not misleading or so that the Offering Memorandum will
comply with applicable law.

(c)    Any proposed modification, amendment, waiver, or supplement that does not
comply with this Section 14 shall be ineffective and void ab initio.

 

22



--------------------------------------------------------------------------------

(d)    The waiver by any Party of a breach of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach. No failure on the part
of any Party to exercise, and no delay in exercising, any right, power, or
remedy under this Agreement shall operate as a waiver of any such right, power,
or remedy or any provision of this Agreement, nor shall any single or partial
exercise of such right, power, or remedy by such Party preclude any other or
further exercise of such right, power, or remedy or the exercise of any other
right, power, or remedy. All remedies under this Agreement are cumulative and
are not exclusive of any other remedies provided by Law.

Section 15.    Miscellaneous.

15.01.    Acknowledgement. Notwithstanding any other provision of this
Agreement, this Agreement is not and shall not be deemed to be an offer with
respect to any securities or solicitation of votes for the acceptance of a plan
of reorganization for purposes of Bankruptcy Code sections 1125 and 1126 or
otherwise. Any such offer or solicitation will be made only in compliance with
all applicable securities Laws, provisions of the Bankruptcy Code, and/or other
applicable Law.

15.02.    Exhibits Incorporated by Reference; Conflicts. Each of the exhibits,
annexes, signature pages, and schedules attached to this Agreement is expressly
incorporated and made a part of this Agreement, and all references to this
Agreement shall include such exhibits, annexes, signature pages, and schedules.
In the event of any inconsistency between this Agreement (without reference to
the exhibits, annexes, signature pages, and schedules attached to this
Agreement) and the exhibits, annexes, signature pages, and schedules attached to
this Agreement, this Agreement (without reference to the exhibits, annexes,
signature pages, and schedules thereto) shall govern.

15.03.    Further Assurances. Subject to the other terms of this Agreement, the
Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters specified in this Agreement, as may be
reasonably appropriate or necessary, or as may be required by order of the
Bankruptcy Court, from time to time, to effectuate the Restructuring
Transactions, as applicable.

15.04.    Complete Agreement. Except as otherwise explicitly provided in this
Agreement with respect to the Definitive Documents, this Agreement constitutes
the entire agreement among the Parties with respect to the subject matter of
this Agreement and supersedes all prior agreements, representations, warranties,
term sheets, proposals, and understandings, whether written, oral, or implied,
among the Parties with respect to the subject matter of this Agreement, other
than any Confidentiality Agreement. The Parties acknowledge and agree that they
are not relying on any representations or warranties other than as set forth in
this Agreement.

15.05.    GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM. THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE CHOSEN
STATE, WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS PRINCIPLES. Each Party to
this Agreement agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, to the extent possible,
in the Chosen Court, and solely in connection with claims arising under this
Agreement: (a) irrevocably submits to the exclusive jurisdiction of the Chosen

 

23



--------------------------------------------------------------------------------

Court; (b) waives any objection to laying venue in any such action or proceeding
in the Chosen Court; and (c) waives any objection that the Chosen Court is an
inconvenient forum or does not have jurisdiction over any Party to this
Agreement. The foregoing sentence shall not restrict the right of a Party to
seek removal from state to federal Chosen Court, or seek a proceeding in federal
district court to be referred to the bankruptcy Chosen Court.

15.06.    TRIAL BY JURY WAIVER. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

15.07.    Execution of Agreement. This Agreement may be executed and delivered
in any number of counterparts and by way of electronic signature and delivery;
each such counterpart, when executed and delivered, shall be deemed an original,
and all of which together shall constitute the same agreement. Except as
expressly provided in this Agreement, each individual executing this Agreement
on behalf of a Party has been duly authorized and empowered to execute and
deliver this Agreement on behalf of said Party.

15.08.    Rules of Construction. This Agreement is the product of negotiations
among the Company Parties, the GP, and the Consenting Senior Noteholders, and in
the enforcement or interpretation of this Agreement, is to be interpreted in a
neutral manner, and any presumption with regard to interpretation for or against
any Party by reason of that Party having drafted or caused to be drafted this
Agreement, or any portion of this Agreement, shall not be effective in regard to
the interpretation of this Agreement. The Company Parties, the GP, and the
Consenting Senior Noteholders were each represented by counsel during the
negotiations and drafting of this Agreement and continue to be represented by
counsel.

15.09.    Successors and Assigns; Third Parties. This Agreement is intended to
bind and inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable. There are no third-party beneficiaries under
this Agreement, and, except as set forth in Section 9 of this Agreement, the
rights or obligations of any Party under this Agreement may not be assigned,
delegated, or transferred to any other person or entity.

15.10.    Notices. All notices hereunder shall be deemed given if in writing and
delivered, by electronic mail, courier, or registered or certified mail (return
receipt requested), to the following addresses (or at such other addresses as
shall be specified by like notice):

 

  (a)

if to a Company Party, to:

Martin Midstream Partners L.P.

4200 B Stone Road

Kilgore, TX 75662

Attn: General Counsel

E-mail address: legal@martinmlp.com

 

24



--------------------------------------------------------------------------------

with copies to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attn: Michael Stamer and Stephen Kuhn

E-mail address: mstamer@akingump.com; skuhn@akingump.com

2300 N. Field Street

Suite 1800

Dallas, TX 75201

Attn: Sarah Link Schultz and Rachel Biblo Block

E-mail address: sschultz@akingump.com; rbibloblock@akingump.com

 

  (b)

if to the GP, to:

Martin Midstream Partners L.P.

4200 B Stone Road

Kilgore, TX 75662

Attn: General Counsel

E-mail address: legal@martinmlp.com

with a copy to:

Baker Botts

2001 Ross Ave., #1100

Dallas, TX 75201

Attn: Luke Weedon

E-mail address: luke.weedon@bakerbotts.com

 

  (c)

if to a Consenting Senior Noteholder, as set forth on the signature page for
such Consenting Senior Noteholder,

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

Attn: Paul Leake, Andrea Nicolas, and Lisa Laukitis

E-mail address: paul.leake@skadden.com; andrea.nicolas@skadden.com;

lisa.laukitis@skadden.com

Any notice given by electronic mail, mail, or courier shall be effective when
received.

15.11.    Independent Due Diligence and Decision Making. Each Consenting Senior
Noteholder confirms that its decision to execute this Agreement has been based
upon its independent investigation of the operations, businesses, financial and
other conditions, and prospects, of the Company Parties. Each Consenting Senior
Noteholder acknowledges and agrees that it is not relying on any representations
or warranties other than as set forth in this Agreement.

 

25



--------------------------------------------------------------------------------

15.12.    Enforceability of Agreement. Each of the Parties to the extent
enforceable waives any right to assert that the exercise of termination rights
under this Agreement is subject to the automatic stay provisions of the
Bankruptcy Code and expressly stipulates and consents hereunder to the
prospective modification of the automatic stay provisions of the Bankruptcy Code
for purposes of exercising termination rights under this Agreement, to the
extent that the Bankruptcy Court determines that such relief is required.

15.13.    Waiver. If the Restructuring Transactions are not consummated, or if
this Agreement is terminated for any reason, the Parties fully reserve any and
all of their rights. Pursuant to Federal Rule of Evidence 408 and any other
applicable rules of evidence, this Agreement and all negotiations relating to
this Agreement shall not be admissible into evidence in any proceeding other
than a proceeding to enforce its terms or the payment of damages to which a
Party may be entitled under this Agreement, or in relation to the assumption in
bankruptcy of this Agreement, the approval of the Disclosure Statement or
solicitation procedures, or the confirmation of the Plan. Nothing herein shall
be deemed an admission of any kind.

15.14.    Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party, and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief (without the posting of any
bond and without proof of actual damages) as a remedy of any such breach,
including an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

15.15.    Several, Not Joint, Claims. Except where otherwise specified, the
agreements, representations, warranties, and obligations of the Parties under
this Agreement are, in all respects, several and not joint.

15.16.    Severability and Construction. If any provision of this Agreement
shall be held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.

15.17.    Capacities of Consenting Senior Noteholders. Each Consenting Senior
Noteholder has entered into this agreement on account of all Company
Claims/Interests that it holds (directly or through discretionary accounts that
it manages or advises) and, except where otherwise specified in this Agreement,
shall take or refrain from taking all actions that it is obligated to take or
refrain from taking under this Agreement with respect to all such Company
Claims/Interests.

15.18.    Email Consents. Where a written consent, acceptance, approval, or
waiver is required pursuant to or contemplated by this Agreement, pursuant to
Section 2, Section 4.02, Section 14, or otherwise, including a written approval
by the Company Parties, the GP, and/or the Required Consenting Senior
Noteholders, as applicable, such written consent, acceptance, approval, or
waiver shall be deemed to have occurred if, by agreement between counsel to the
Parties submitting and receiving such consent, acceptance, approval, or waiver,
it is conveyed in writing (including electronic mail) between each such counsel
without representations or warranties of any kind on behalf of such counsel.

 

26



--------------------------------------------------------------------------------

15.19.    Good Faith Cooperation. The Parties shall cooperate with each other in
good faith and shall coordinate their activities (to the extent practicable) in
respect of all matters concerning the implementation and consummation of the
Restructuring Transactions.

15.20.    Publicity; Non-Disclosure.

(a)    The Company will disclose this Agreement by publicly filing a Form 8-K or
any periodic report required or permitted to be filed by the Company under the
Exchange Act with the SEC or, if the SEC’s EDGAR filing system is not available,
on a press release that results in prompt public dissemination of such
information (the “Public Disclosure”) prior to 8:00 a.m. (New York Time) on the
first business day following the Agreement Effective Date.

(b)    For the avoidance of doubt, any public dissemination of information
concerning this Agreement will not contain the individual holdings information
of any of the Consenting Senior Noteholders but may contain the Consenting
Senior Noteholder Aggregate.

(c)    Unless required by applicable law or regulation, the Company Parties
agree to keep confidential the holdings information (including with respect to
the Senior Notes Claims, and any other Company Claims/Interests) (except the
Consenting Senior Noteholder Aggregate) of each of the Consenting Senior
Noteholders from time to time absent the prior written consent of any such
Consenting Senior Noteholder; and if such announcement or disclosure of the
holdings information of any Consenting Senior Noteholder(s) is so required by
law or regulation, the Company Parties shall provide each affected Consenting
Senior Noteholder with advance notice of their intent to disclose such holdings
information and shall afford each of the Consenting Senior Noteholders a
reasonable opportunity to (i) seek a protective order or other appropriate
remedy or (ii) review and comment upon any such announcement or disclosure prior
to the Company Parties making such announcement or disclosure. When attaching a
copy of this Agreement to the Public Disclosure as required by this
Section 15.20, the Company will redact any reference to a specific Consenting
Senior Noteholder or its holdings information, including in the signature pages
hereto. The foregoing shall not prohibit the Company from disclosing the
Consenting Senior Noteholder Aggregate.

15.21.    Indenture Trustees. The Required Consenting Senior Noteholders and the
Company will work together to select, in the exercise of their reasonable
discretion, an indenture trustee for each of the New 1.5 Lien Notes and the New
Second Lien Notes.

15.22.    General Partner. For the avoidance of doubt, the GP is not a party to
the Credit Agreement or the Senior Notes Indenture, and will not be an issuer or
guarantor under the New Debt Documents, nor is it expected to be a debtor in an
In-Court Restructuring.

15.23.    Commitment Fee. Upon the full execution of the Backstop Agreement, in
consideration, inter alia, of the commitment of capital, time, effort, and
expense involved with the backstop commitment of the Consenting Senior
Noteholders party to the Backstop Agreement: the Commitment Fee (as defined in
the Term Sheet) shall be incurred and owed, but not immediately due and payable,
by the Company Parties to the Consenting Senior Noteholders party to the
Backstop Agreement in the amount of 7.5% times $50 million (i.e., $3,750,000),
allocated among such Consenting Senior Noteholders pro rata. Pursuant to the
Term Sheet, the Commitment

 

27



--------------------------------------------------------------------------------

Fee will be paid in kind in New 1.5 Lien Notes upon the issuance of the same.
However, if this Agreement is terminated pursuant to Section 13.02(b), the
Backstop Agreement is breached in a material respect by the Company Parties and
as a result, is terminated in accordance with its terms by the Consenting Senior
Noteholders party to the Backstop Agreement, or if the New 1.5 Lien Notes are
not issued by the date specified in Section 4.01(b) other than as a result of a
material breach by the Consenting Senior Noteholders, the Commitment Fee will
accelerate and be immediately due and payable in full and in cash as a joint and
several liability of the Company Parties.

15.24.    Ratings. The Company shall obtain ratings from one or more of Moody’s
Investors Service, Inc., Standard & Poor’s Ratings Services, and Fitch Ratings
Inc. for each series of New Notes by the time of the issuance of the New Notes
or promptly thereafter.

[Remainder of Page Intentionally Blank.]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

THE COMPANY PARTIES AND THE GP: MARTIN MIDSTREAM PARTNERS L.P. By: Martin
Midstream GP LLC, its general partner By:  

/s/ Robert D. Bondurant

Name:   Robert D. Bondurant Title:   EVP and CFO MARTIN MIDSTREAM GP LLC By:  

/s/ Robert D. Bondurant

Name:   Robert D. Bondurant Title:   EVP and CFO MARTIN MIDSTREAM FINANCE CORP.
By:  

/s/ Robert D. Bondurant

Name:   Robert D. Bondurant Title:   EVP and CFO MARTIN OPERATING GP LLC By:
Martin Midstream Partners L.P., its sole member By: Martin Midstream GP LLC, its
general partner By:  

/s/ Robert D. Bondurant

Name:   Robert D. Bondurant Title:   EVP and CFO

 

[Signature Page to Restructuring Support Agreement—Company Parties and the GP]



--------------------------------------------------------------------------------

MARTIN OPERATING PARTNERSHIP L.P. By: Martin Operating GP LLC, its general
partner By: Martin Midstream Partners L.P., its sole member By: Martin Midstream
GP LLC, its general partner By:  

/s/ Robert D. Bondurant

Name:   Robert D. Bondurant Title:   EVP and CFO MARTIN TRANSPORT, INC. By:  

/s/ Robert D. Bondurant

Name:   Robert D. Bondurant Title:   EVP and CFO REDBIRD GAS STORAGE LLC By:  

/s/ Robert D. Bondurant

Name:   Robert D. Bondurant Title:   EVP and CFO TALEN’S MARINE & FUEL, LLC By:
 

/s/ Robert D. Bondurant

Name:   Robert D. Bondurant Title:   EVP and CFO

 

[Signature Page to Restructuring Support Agreement—Company Parties and the GP]



--------------------------------------------------------------------------------

[Signature pages of Consenting Senior Noteholders on file with Company Parties
and the GP]

 

[Signature Page to Restructuring Support Agreement—Consenting Senior
Noteholders]



--------------------------------------------------------------------------------

EXHIBIT A

Martin Midstream Finance Corp.

Martin Operating GP LLC

Martin Operating Partnership L.P.

Martin Transport, Inc.

Redbird Gas Storage LLC

Talen’s Marine & Fuel, LLC



--------------------------------------------------------------------------------

EXHIBIT B

Term Sheet



--------------------------------------------------------------------------------

 

MARTIN MIDSTREAM PARTNERS LP

MARTIN MIDSTREAM FINANCE CORP.

TRANSACTION TERM SHEET

June 25, 2020

 

 

THIS TRANSACTION TERM SHEET (THIS “TERM SHEET”) IS PRESENTED BY THE AD HOC GROUP
OF HOLDERS (THE “AD HOC GROUP”) OF 7.25% SENIOR NOTES DUE 2021 (THE “EXISTING
NOTES”) ISSUED UNDER THE INDENTURE DATED AS OF FEBRUARY 11, 2013 (AS AMENDED,
MODIFIED, OR OTHERWISE SUPPLEMENTED FROM TIME TO TIME), BY AND AMONG MIDSTREAM
PARTNERS LP., MARTIN MIDSTREAM FINANCE CORP., EACH OF THE GUARANTORS NAMED
THEREIN, AND WELLS FARGO, NATIONAL ASSOCIATION, AS TRUSTEE. THIS TERM SHEET DOES
NOT CONSTITUTE (NOR WILL IT BE CONSTRUED AS) AN OFFER WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO ANY PLAN OF
REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH AN OFFER, IF ANY, ONLY WILL BE
MADE IN COMPLIANCE WITH APPLICABLE PROVISIONS OF SECURITIES, BANKRUPTCY, AND/OR
OTHER APPLICABLE LAWS.

THIS TERM SHEET DOES NOT PURPORT TO SUMMARIZE ALL OF THE TERMS, CONDITIONS,
REPRESENTATIONS, WARRANTIES, AND OTHER PROVISIONS WITH RESPECT TO THE
TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT TO THE
COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH HEREIN, AND
REMAINS SUBJECT TO SUBSTANTIAL DILIGENCE BY THE AD HOC GROUP. THE CLOSING OF ANY
TRANSACTION WILL BE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN SUCH
DEFINITIVE DOCUMENTS. NO BINDING OBLIGATIONS WILL BE CREATED BY THIS TERM SHEET
UNLESS AND UNTIL BINDING DEFINITIVE DOCUMENTS ARE EXECUTED AND DELIVERED BY ALL
APPLICABLE PARTIES.

THIS TERM SHEET IS PRESENTED FOR DISCUSSION AND SETTLEMENT PURPOSES AND IS
ENTITLED TO PROTECTION FROM ANY USE OR DISCLOSURE TO ANY PERSON PURSUANT TO RULE
408 OF THE FEDERAL RULES OF EVIDENCE AND ANY OTHER RULE OF SIMILAR IMPORT.



--------------------------------------------------------------------------------

Term Sheet – Exchange Offer

 

Summary of Terms & Conditions    

Exchange

Offer

  

•   Offer to exchange, at the election of each holder:

 

•   $1,000 in New 2L Notes (as defined below) per $1,000 of Existing Notes (the
“Debt Exchange”), or

 

•   $650 in cash per $1,000 of Existing Notes (the “Cash Tender” and,
collectively with the Debt Exchange, the “Exchange Offer”)

 

•   Noteholders whose Existing Notes are validly tendered and accepted will be
paid all accrued interest in cash to, but not including, the settlement date of
the Exchange Offer (the “Settlement Date”)

 

•   Noteholders who participated in the New 1.5L Notes offering and validly
tender their Existing Notes per the Debt Exchange will receive the Unused
Proceeds from the Cash Tender on a pro rata basis on account of their Existing
Notes, and the remaining amount in principal amount of New 2L Notes, such that
the sum of cash and principal amount of New 2L Notes received by such
noteholders will equal $1,000 per $1,000 of Existing Notes tendered

    Cash Tender   

•   The Cash Tender will be limited to $77 million (the “CTO Limit”) in
principal amount of Existing Notes. If the amount of Existing Notes tendered
exceeds the CTO Limit, participating holders will receive their pro rata share
up to the CTO Limit, and remaining amounts will be deemed to be tendered as per
the terms of the Debt Exchange

 

•   The Company reserves the right to increase the CTO Limit, with the consent
of the Backstop Parties

 

•   If less than $50 million is utilized in the Cash Tender, an amount equal to
the (i) difference between $50 million and the amount of cash actually used in
the Cash Tender multiplied by (ii) 0.85 (the “Unused Proceeds”) will be used to
purchase Existing Notes at par from noteholders who participated in the New 1.5L
Notes offering and validly tendered their Existing Notes per the Debt Exchange
such that those holders will receive (x) their pro rata portion of the Unused
Proceeds to purchase such Existing Notes and (y) a principal amount of New 2L
Notes in exchange for the principal amount of Existing Notes tendered but not
repurchased with Unused Proceeds, such that the sum of cash and principal amount
of New 2L Notes received by such noteholders will equal $1,000 per $1,000 of
Existing Notes tendered

    Supporting Noteholders   

•   Supporting noteholders (the “Supporting Noteholders”) will execute a
Restructuring Support Agreement, and agree to tender their Existing Notes as per
the terms of the Debt Exchange, and provide consents necessary to amend
covenants of the Existing Notes to facilitate the exchange and eliminate
substantially all the restrictive covenants and certain events of defaults
(collectively, the “Amendments”)

 

•   Supporting Noteholders are also invited to support the Cash Tender via the
Backstop Agreement

   

Backstop

Agreement

  

•   Supporting Noteholders who agree to the Backstop Agreement (the “Backstop
Parties” and “Backstop Agreement,” respectively) will provide cash commitment of
up to $50 million to fund the Cash Tender (the “Backstop Commitment”)

 

2



--------------------------------------------------------------------------------

    

•   As consideration for any funded portion of the Backstop Agreement, each of
the Backstop Parties will receive New 1.5L Notes pro rata based on their
Backstop Commitment

 

•   As consideration for the Backstop Commitment, the Backstop Parties will
receive a 7.5% commitment fee (the “Commitment Fee”) with respect to the
Backstop Commitment allocated between the Backstop Parties based on their pro
rata share of the Backstop Commitment

 

•   The Commitment Fee will be paid in New 1.5L Notes and will be paid in full
concurrently with the issuance of the New 1.5L Notes on the Settlement Date

 

•   Backstop Parties will exchange Existing Notes for New 2L Notes (only) and
execute a Restructuring Support Agreement prior to market offer

   

New 1.5L

Notes

  

•   All holders of Existing Notes will be offered to participate in the New 1.5L
Notes offering

    Conditions to the Exchange Offer   

•   The Exchange Offer will be subject to the following conditions:

 

•   the valid tender, without valid withdrawal, of a minimum of 95% of the
outstanding aggregate principal amount of the Existing Notes (the “Minimum
Tender Condition”); and

 

•   the consent of holders of at least the majority of the outstanding principal
amount of the Existing Notes for effecting the Amendments (as defined below)
have been received, without valid withdrawal, prior to the expiration date.

 

•   Martin Midstream Partners LP and any of its affiliates (collectively,
“Martin”) may only amend the Exchange Offer (including for the avoidance of
doubt, the terms of the New 2L Notes and the New 1.5L Notes) with the consent of
the Ad Hoc Group (provided that increasing the CTO Limit will be subject only to
the consent of the Backstop Parties). Martin and any of its affiliates may only
terminate the Exchange Offer if the conditions to the Exchange Offer are not
satisfied. If the Exchange Offer is terminated at any time, the Existing Notes
validly tendered pursuant to the Exchange Offer will be promptly returned to
such tendering noteholders. Martin may only waive, at any time prior to the
expiration date, the Minimum Tender Condition, or any of the other conditions of
the Exchange Offer, with the consent of the Ad Hoc Group. If Martin waives the
Minimum Tender Condition, Martin shall not be obligated to extend the withdrawal
deadline of the Exchange Offer.

 

Means to Implement   

•   In the Restructuring Support Agreement, Supporting Noteholders would also
agree to identical terms for a stapled, pre-packaged Chapter 11 plan of
reorganization

 

•   Martin to implement exchange/tender out-of-court if the Minimum Tender
Condition is met

 

•   If the Minimum Tender Condition is not met, Martin to implement
exchange/tender via pre-packaged Chapter 11 plan

 

3



--------------------------------------------------------------------------------

Term Sheet – New 1.5L Notes

 

Summary of Terms & Conditions     Issuer    Martin Midstream Partners LP (the
“Company”) and Martin Midstream Finance Corp. (“Midstream”)     Guarantees   
Unconditionally guaranteed on a senior secured basis by any current and future
subsidiaries that guarantee the existing $350MM revolving credit facility (the
“Revolving Credit Facility”)     Facility    Senior Secured 1.5 Lien Notes (the
“New 1.5L Notes”)     Security    Secured by 1.5 priority lien on substantially
all assets of the Company and the Guarantors pursuant to security documentation
substantially consistent with the security documentation entered into with the
lenders under the Revolving Credit Facility (including the Master Consent to
Collateral Assignment)     Ranking    Effectively junior to the Revolving Credit
Facility, but senior to all existing and future junior indebtedness (including
New 2L Notes) of the Company. Intercreditor agreement in form and substance
acceptable to the Supporting Noteholders.     Maturity    February 29, 2024    
Size    Up to $54 million     Issue Price    100.0 (All-in yield to maturity of
~10.0%)     Coupon    10.000%, paid semi-annually in arrears in cash     Call
Protection    NC1, 102, 101, par thereafter    

Priority Debt

Incurrence

   Limited to the Revolving Credit Facility    

Restricted

Payments

  

Unitholder Distributions not permitted while the Total Leverage Ratio1 is
greater than 3.75x, except up to the greater of (i) $1 million in the aggregate
per trailing twelve-month period, or (ii) any statutory amount to comply with
rules governing the Company’s master limited partnership designation

 

Optional repurchase of Existing Notes prior to maturity not permitted unless at
a price per note less than or equal to $800 per $1,000 principal amount

    Excess Cash Flow Offer    If, at any time, the Total Leverage Ratio is
greater than 3.75x, 25% of any excess cash flow will be used equally and ratably
reduce the obligations under the New 2L Notes by making an offer to all holders
of the New 2L Notes to purchase the New 2L Notes at 100% of the principal amount
thereof; provided, however, the Issuer, in its sole discretion, can allocate up
to 100% of the excess cash flow to offer to repurchase the New 2L Notes at 100%
of the principal amount thereof    

Use of

Proceeds

   Fund the Cash Tender as defined by the Exchange Offer, and any related fees
and expenses

 

 

1 

Definition to be agreed.

 

4



--------------------------------------------------------------------------------

Covenants    The New 1.5L Notes will contain customary high yield covenants for
a secured bond offering which will be more restrictive than the covenants in the
existing indenture. In addition, the Company will agree to cause its management
to participate in at least one industry convention or conference in any 12-month
period

 

5



--------------------------------------------------------------------------------

Term Sheet – New 2L Notes

 

Summary of Terms & Conditions     Issuer    The Company and Midstream    
Guarantees    Unconditionally guaranteed on a senior secured basis by any
current and future subsidiaries that guarantee the Revolving Credit Facility    
Facility    Senior Secured Second Lien Notes (the “New 2L Notes”)     Security
   Secured by second priority lien on substantially all assets of the Company
and the Guarantors pursuant to security documentation substantially consistent
with the security documentation entered into with the lenders under the
Revolving Credit Facility (including the Master Consent to Collateral
Assignment). Intercreditor agreement in form and substance acceptable to the
Supporting Noteholders.     Ranking    Effectively junior to the Revolving
Credit Facility and New 1.5L Notes; senior to all existing and future junior
indebtedness of the Company     Maturity    February 28, 2025     Size    Up to
$323 million     Coupon    11.500%, paid semi-annually in arrears in cash    
Call Protection    NC2, par thereafter    

Priority Debt

Incurrence

   Limited to the Revolving Credit Facility and New 1.5L Notes (of up to $54
million)    

Restricted

Payments

  

Unitholder Distributions not permitted while the Total Leverage Ratio2 is
greater than 3.75x, except up to the greater of (i) $1 million in the aggregate
per trailing twelve month period, or (ii) any statutory amount to comply with
rules governing the Company’s master limited partnership designation

 

Optional repurchase of Existing Notes prior to maturity not permitted unless at
a price per note less than or equal to $800 per $1,000 principal amount;
Redemption of the New 1.5L Notes permitted at will

    Excess Cash Flow Offer    If, at any time, the Total Leverage Ratio is
greater than 3.75x, 25% of any excess cash flow will be used to equally and
ratably reduce the obligations under the New 2L Notes by making an offer to all
holders of the New 2L Notes to purchase the New 2L Notes at 100% of the
principal amount thereof; provided, however, the Issuer, in its sole discretion,
can allocate up to 100% of excess cash flow to offer to repurchase the New 2L
Notes at 100% of the principal amount thereof     Covenants    The New 2L Notes
will contain customary high yield covenants for a secured bond offering which
will be more restrictive than the covenants in the existing indenture. In
addition, the Company will agree to cause its management to participate in at
least one industry convention or conference in any 12-month period

 

 

2 

Definition to be agreed.

 

6



--------------------------------------------------------------------------------

EXHIBIT C

The Plan



--------------------------------------------------------------------------------

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

 

 

   )    In re:    )    Chapter 11    )    MARTIN MIDSTREAM PARTNERS L.P., et
al.1    )    Case No. 20-[·] ([·])    )    Debtors.    )    Joint Administration
Requested

 

   )   

JOINT PREPACKAGED PLAN OF REORGANIZATION

OF MARTIN MIDSTREAM PARTNERS L.P. AND ITS DEBTOR

AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

 

 

  AKIN GUMP STRAUSS HAUER & FELD LLP   Michael S. Stamer   One Bryant Park  
Bank of America Tower   New York, New York 10036   Telephone:     (212) 872-1000
  Facsimile:      (212) 872-1002   Sarah Link Schultz   Rachel L. Biblo Block  
Chance Hiner 2300 N. Field Street, Suite 1800   Dallas, Texas 75201   Telephone:
    (214) 969-2800   Facsimile:      (214) 969-4343   PROPOSED COUNSEL FOR
DEBTORS AND DEBTORS IN POSSESSION   Dated: [·] 2020

 

1 

The Debtors in these chapter 11 cases, along with the last four digits of each
Debtor’s federal tax identification number, are: Martin Midstream Partners L.P.
(7861); Martin Midstream Finance Corp. (1037); Martin Operating GP LLC (2101);
Martin Operating Partnership L.P. (2100); Martin Transport, Inc. (6074); Redbird
Gas Storage LLC (0544); and Talen’s Marine & Fuel, LLC (4599).



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

INTRODUCTION

     1  

ARTICLE I DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, GOVERNING
LAW, AND OTHER REFERENCES

     1  

1.1

  Defined Terms      1  

1.2

  Rules of Interpretation      13  

1.3

  Computation of Time      13  

1.4

  Governing Law      13  

1.5

  Reference to Monetary Figures      14  

1.6

  Reference to the Debtors or the Reorganized Debtors      14  

1.7

  Controlling Document      14  

ARTICLE II ADMINISTRATIVE AND PRIORITY CLAIMS

     14  

2.1

  Administrative Claims      14  

2.2

  Priority Tax Claims      17  

2.3

  Statutory Fees      17  

ARTICLE III CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND INTERESTS

     17  

3.1

  Classification of Claims and Interests      17  

3.2

  Treatment of Classes of Claims and Interests      18  

3.3

  Special Provision Governing Unimpaired Claims      22  

3.4

  Controversy Concerning Impairment      23  

3.5

  Elimination of Vacant Classes      23  

3.6

  Voting Classes; Presumed Acceptance by Non-Voting Classes      23  

3.7

  Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code      23  

ARTICLE IV PROVISIONS FOR IMPLEMENTATION OF THE PLAN

     23  

4.1

  General Settlement of Claims and Interests      23  

4.2

  Restructuring Transactions      24  

4.3

  New Debt Documents      24  

4.4

  Exemption from Registration Requirements      25  

4.5

  Vesting of Assets in the Reorganized Debtors      26  

4.6

  Cancellation of the Senior Notes and Related Documents      26  

4.7

  Sources for Plan Distributions and Transfers of Funds among Debtors      27  

4.8

  Corporate Action      27  

4.9

  Corporate Existence      28  

4.10

  Indemnification Provisions in Organizational Documents      28  

4.11

  Effectuating Documents; Further Transactions      29  

4.12

  Section 1146(a) Exemption      29  

4.13

  Directors and Officers of the Reorganized Debtors      29  

4.14

  Employee Arrangements of the Reorganized Debtors      30  

4.15

  Preservation of Causes of Action      31  

4.16

  Release of Avoidance Actions      31  

ARTICLE V TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

     32  

5.1

  Assumption and Rejection of Executory Contracts and Unexpired Leases      32  

5.2

  Cure of Defaults for Assumed Executory Contracts and Unexpired Leases      32
 

5.3

  Rejection Damages Claims      34  

5.4

  Indemnification      34  

5.5

  Insurance Policies and Surety Bonds      34  

5.6

  Contracts and Leases After the Petition Date      35  

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

 

         Page  

5.7

  Reservation of Rights      35  

5.8

  Nonoccurrence of Effective Date      35  

ARTICLE VI PROVISIONS GOVERNING DISTRIBUTIONS

     36  

6.1

  Distributions on Account of Claims Allowed as of the Effective Date      36  

6.2

  Rights and Powers of the Distribution Agents      36  

6.3

  Delivery of Distributions      37  

6.4

  Claims Paid or Payable by Third Parties      39  

6.5

  Setoffs      40  

6.6

  Allocation Between Principal and Accrued Interest      40  

ARTICLE VII PROCEDURES FOR RESOLVING DISPUTED CLAIMS

     40  

7.1

  Proofs of Claim / Disputed Claims Process      40  

7.2

  Objections to Claims      41  

7.3

  Estimation of Claims      41  

7.4

  No Distribution Pending Allowance      42  

7.5

  Distribution After Allowance      42  

7.6

  No Interest      42  

7.7

  Adjustment to Claims Without Objection      42  

7.8

  Disallowance of Claims      42  

ARTICLE VIII EFFECT OF CONFIRMATION OF THE PLAN

     43  

8.1

  Subordinated Claims      43  

8.2

  Discharge of Claims and Termination of Interests; Compromise and Settlement of
Claims, Interests, and Controversies      43  

8.3

  Releases by the Debtors      44  

8.4

  Releases by Holders of Claims and Interests      46  

8.5

  Exculpation      47  

8.6

  Injunction      48  

8.7

  Protection Against Discriminatory Treatment      49  

8.8

  Affirmation of Liens      49  

8.9

  Reimbursement or Contribution      49  

8.10

  Recoupment      49  

ARTICLE IX CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

     50  

9.1

  Conditions Precedent to the Effective Date      50  

9.2

  Waiver of Conditions Precedent      51  

9.3

  Effect of Non-Occurrence of Conditions to Consummation      51  

9.4

  Substantial Consummation      51  

ARTICLE X MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

     51  

10.1

  Modification of Plan      51  

10.2

  Effect of Confirmation on Modifications      52  

10.3

  Revocation or Withdrawal of Plan      52  

ARTICLE XI RETENTION OF JURISDICTION

     52  

ARTICLE XII MISCELLANEOUS PROVISIONS

     54  

12.1

  Immediate Binding Effect      54  

12.2

  Additional Documents      54  

12.3

  Reservation of Rights      54  

12.4

  Successors and Assigns      55  

12.5

  Service of Documents      55  

12.6

  Term of Injunctions or Stays      56  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

 

         Page  

12.7

 

Entire Agreement

     56  

12.8

 

Plan Supplement

     56  

12.9

 

Non-Severability

     56  

12.10

 

Votes Solicited in Good Faith

     57  

12.11

 

Dissolution of the Committee

     57  

12.12

 

Closing of Chapter 11 Cases

     57  

12.13

 

Waiver and Estoppel

     58  

 

iii



--------------------------------------------------------------------------------

INTRODUCTION

Martin Midstream Partners L.P. and its debtor affiliates as debtors and debtors
in possession (each a “Debtor” and, collectively, the “Debtors”) propose this
joint prepackaged chapter 11 plan of reorganization (the “Plan”) pursuant to
Bankruptcy Code section 1121(a) for the resolution of outstanding claims
against, and interests in, the Debtors. Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to them in Article 1.1 of the
Plan. Although proposed jointly for administrative purposes, the Plan
constitutes a separate plan for each of the foregoing entities and each of the
foregoing entities is a proponent of the Plan within the meaning of Bankruptcy
Code Section 1129.

Reference is made to the disclosure statement accompanying the Prepackaged Joint
Chapter 11 Plan of Reorganization for Martin Midstream Partners L.P. and its
Debtor Affiliates for a discussion of the Debtors’ history, businesses,
properties and operations, projections, and risk factors, a summary and analysis
of the Plan and the transactions contemplated thereby, and certain related
matters.

ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN ARE ENCOURAGED TO READ THE
PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR
REJECT THE PLAN.

ARTICLE I

DEFINED TERMS, RULES OF INTERPRETATION,

COMPUTATION OF TIME, GOVERNING LAW, AND OTHER REFERENCES

 

1.1

Defined Terms

1. “Accrued Professional Compensation” means, at any date, all accrued fees and
reimbursable expenses for services rendered by all Retained Professionals in the
Chapter 11 Cases through and including such date, to the extent that such fees
and expenses have not been previously paid and regardless of whether a fee
application has been filed for such fees and expenses. To the extent that there
is a Final Order denying some or all of a Retained Professional’s fees or
expenses, such denied amounts shall no longer be considered Accrued Professional
Compensation.

2. “Administrative Claim” means a Claim incurred by the Debtors on or after the
Petition Date and before the Effective Date for a cost or expense of
administration of the Chapter 11 Cases entitled to priority under Bankruptcy
Code sections 503(b), 507(a)(2), or 507(b), including: (a) the actual and
necessary costs and expenses incurred on or after the Petition Date until and
including the Effective Date of preserving the Estates and operating the
Debtors’ businesses; (b) Allowed Professional Fee Claims; and (c) all fees and
charges assessed against the Estates pursuant to section 1930 of chapter 123 of
title 28 of the United States Code.

3. “Administrative Claims Bar Date” means the First Business Day that is thirty
(30) days following the Effective Date, except as specifically set forth in the
Plan or a Final Order.

4. “Affiliate” means an affiliate as defined in Bankruptcy Code section 101(2).



--------------------------------------------------------------------------------

5. “Agent” means any administrative agent, collateral agent, documentation
agent, or similar Entity under the First Lien Credit Agreement.

6. “Allowed” means, with respect to any Claim or Interest: (a) a Claim or
Interest as to which no objection has been filed and that is evidenced by a
Proof of Claim or Interest, as applicable, timely filed by the applicable Bar
Date, if any, or that is not required to be evidenced by a filed Proof of Claim
or Interest, as applicable, under the Plan, the Bankruptcy Code, or a Final
Order; (b) a Claim or Interest that is scheduled by the Debtors as not disputed,
as not contingent, and as liquidated, and as for which no Proof of Claim or
Interest, as applicable, has been timely filed; or (c) a Claim or Interest that
is Allowed (i) pursuant to the Plan, (ii) in any stipulation that is approved by
the Bankruptcy Court, or (iii) pursuant to any contract, instrument, indenture,
or other agreement entered into or assumed in connection herewith. Except as
otherwise specified in the Plan or any Final Order, the amount of an Allowed
Claim shall not include interest or other charges on such Claim from and after
the Petition Date. No Claim of any Entity subject to Bankruptcy Code
section 502(d) shall be deemed Allowed unless and until such Entity pays in full
the amount that it owes such Debtor or Reorganized Debtor, as applicable.

7. “Avoidance Actions” means any and all avoidance, recovery, subordination, or
other Claims, actions, or remedies that may be brought by or on behalf of the
Debtors or their Estates or other authorized parties in interest (if any) under
the Bankruptcy Code or applicable non-bankruptcy law, including actions or
remedies under Bankruptcy Code sections 502, 510, 542, 544, 545, 547 through and
including 553, and 724(a) (to the extent applicable) or under similar or related
state or federal statutes and common law, including fraudulent transfer laws.

8. “Backstop Agreement” means the agreement pursuant to which the Backstop
Parties will provide a cash commitment to fund the Cash Component.

9. “Backstop Parties” means the members of the Senior Notes Group, which parties
are also the non-Debtor parties to the Backstop Agreement.

10. “Ballot” means the ballot(s) accompanying the Disclosure Statement upon
which Holders of Impaired Claims entitled to vote shall, among other things,
indicate their acceptance or rejection of the Plan in accordance with the Plan
and the procedures governing the solicitation process.

11. “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101-1532, as may be amended from time to time.

12. “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas or such other court having jurisdiction over the Chapter 11
Cases.

13. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, 28 U.S.C. § 2075, as applicable to the Chapter 11 Cases
and the general, local, and chambers rules of the Bankruptcy Court.

14. “Business Day” means any day, other than a Saturday, Sunday, or a legal
holiday in Texas, as defined in Bankruptcy Rule 9006(a).

 

2



--------------------------------------------------------------------------------

15. “Cash” means the legal tender of the United States of America or the
equivalent thereof, including bank deposits and checks.

16. “Cash Component” has the meaning set forth in Section 3.2(d)(3).

17. “Cash Component Limit” has the meaning set forth in Section 3.2(d)(3).

18. “Causes of Action” means any claims, interests, damages, remedies, causes of
action, demands, rights, actions, suits, obligations, liabilities, accounts,
defenses, offsets, powers, privileges, licenses, liens, indemnities, guaranties,
and franchises of any kind or character whatsoever, whether known or unknown,
choate or inchoate, foreseen or unforeseen, existing or hereinafter arising,
contingent or non-contingent, liquidated or unliquidated, secured or unsecured,
assertable, directly or derivatively, matured or unmatured, suspected or
unsuspected, in contract, tort, law, equity, or otherwise. Causes of Action also
include: (a) all rights of setoff, counterclaim, or recoupment and claims under
contracts or for breaches of duties imposed by law; (b) any claim based on or
relating to, or in any manner arising from, in whole or in part, breach of
fiduciary duty, violation of local, state, federal, or foreign law, or breach of
any duty imposed by law or in equity, including securities laws, negligence, and
gross negligence; (c) the right to object to or otherwise contest Claims or
Interests; (d) claims pursuant to Bankruptcy Code sections 362, 510, 542, 543,
544 through 550, or 553; and (e) such claims and defenses as fraud, mistake,
duress, and usury, and any other defenses set forth in Bankruptcy Code section
558.

19. “Certificate” means any instrument evidencing a Claim or an Interest.

20. “Chapter 11 Cases” means (a) when used with reference to a particular
Debtor, the chapter 11 case filed for that Debtor under chapter 11 of the
Bankruptcy Code in the Bankruptcy Court and (b) when used with reference to all
Debtors, the jointly administered chapter 11 cases for all of the Debtors.

21. “Claim” means any claim, as defined in Bankruptcy Code section 101(5),
against any of the Debtors.

22. “Claims Bar Date” means the contract rejection damages bar date established
pursuant to the Confirmation Order.

23. “Class” means a category of Holders of Claims or Interests under Bankruptcy
Code section 1122(a).

24. “Compensation and Benefits Programs” means all of the Debtors’ agreements
related to the compensation, benefits, or indemnification of employees, either
through direct agreements with employees or management agreements with the
Debtors’ non-Debtor parent or affiliate Entities and any of the Debtors’
policies related to compensation, benefits, or indemnification of employees,
and, in each case, any and all amendments and modifications to those agreements
and policies.

25. “Confirmation” means the entry of the Confirmation Order by the Bankruptcy
Court on the docket of the Chapter 11 Cases.

 

3



--------------------------------------------------------------------------------

26. “Confirmation Date” means the date on which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases.

27. “Confirmation Hearing” means the hearing(s) before the Bankruptcy Court
under Bankruptcy Code section 1128 at which the Debtors seek entry of the
Confirmation Order.

28. “Confirmation Order” means an order of the Bankruptcy Court confirming the
Plan pursuant to Bankruptcy Code section 1129 and approving the Disclosure
Statement and Solicitation Materials.

29. “Consenting Senior Noteholders” means, collectively, the Holders of Senior
Notes Claims that have executed and delivered counterpart signature pages to the
Restructuring Support Agreement.

30. “Consenting Senior Notes Group Professionals” means Skadden, Arps, Slate,
Meagher & Flom LLP, as counsel to the Senior Notes Group.

31. “Consummation” means the occurrence of the Effective Date.

32. “Cure” or “Cure Claim” means a Claim (unless waived or modified by the
applicable counterparty) based upon a Debtor’s defaults under an Executory
Contract or an Unexpired Lease assumed by such Debtor under Bankruptcy Code
section 365 or 1123, other than a default that is not required to be cured
pursuant to Bankruptcy Code section 365(b)(2).

33. “D&O Liability Insurance Policies” means all unexpired directors’,
managers’, and officers’ liability insurance policies (including any “tail
policy” and all agreements, documents, or instruments related thereto) of any of
the Debtors that have been issued or provide coverage to current and/or former
directors, managers, officers, and/or employees of the Debtors.

34. “Debtor Release” means the releases set forth in Section 8.3 of the Plan.

35. “Debtors” has the meaning set forth in the Introduction.

36. “Definitive Documents” means, collectively, the documents necessary to
implement or effectuate the Restructuring Transactions, including without
limitation (a) the Plan and its exhibits, ballot(s) and solicitation procedures,
(b) the Plan Supplement (excluding any exhibit or Definitive Document attached
thereto), (c) the Confirmation Order, (d) the Disclosure Statement, (e) the
first day pleadings and related orders, (f) the New Debt Documents, (g) the
Solicitation Materials, and (h) any orders relating to the use of cash
collateral (including any exhibits, schedules, amendments, modifications, or
supplements thereto).

37. “Disclosure Statement” means the disclosure statement for the Joint
Prepackaged Chapter 11 Plan of Reorganization for Martin Midstream Partners L.P.
and its Debtor Affiliates, as the same may be amended, supplemented, or modified
from time to time, including all exhibits and schedules thereto, to be approved
by the Confirmation Order, subject to the RSA Definitive Document Requirements.

 

4



--------------------------------------------------------------------------------

38. “Disputed” means, with respect to a Claim, any such Claim (a) to the extent
neither Allowed or Disallowed under the Plan or a Final Order nor deemed Allowed
under Bankruptcy Code section 502, 503, or 1111, or (b) to the extent the
Debtors or any party in interest has interposed a timely objection before the
deadlines imposed by the Confirmation Order, which objection has not been
withdrawn or determined by a Final Order. To the extent only the Allowed amount
of a Claim is disputed, such Claim shall be deemed Allowed in the amount not
disputed, if any, and Disputed as to the balance of such Claim.

39. “Distribution Agent” means, as applicable, the Reorganized Debtors or any
Entity the Reorganized Debtors select to make or to facilitate distributions in
accordance with the Plan.

40. “Distribution Date” means, except as otherwise set forth herein, the date or
dates determined by the Debtors or the Reorganized Debtors, on or after the
Effective Date, upon which the Distribution Agent shall make distributions to
Holders of Allowed Claims entitled to receive distributions under the Plan.

41. “DTC” means The Depositary Trust Company or any successor thereto.

42. “Effective Date” means the date selected by the Debtors after the
Confirmation Date on which: (a) no stay of the Confirmation Order is in effect,
(b) all conditions precedent to the occurrence of the Effective Date set forth
in Section 9.1 of the Plan have been (i) satisfied or (ii) waived pursuant to
Section 9.2 of the Plan, and (c) the Debtors declare the Plan effective. Any
action to be taken on the Effective Date may be taken on or as soon as
reasonably practicable thereafter.

43. “Entity” means an entity as defined in Bankruptcy Code section 101(15).

44. “Estate” means the estate of any Debtor created under Bankruptcy Code
sections 301 and 541 upon the commencement of the applicable Debtor’s Chapter 11
Case.

45. “Exculpated Party” means each of the following, solely in its capacity as
such: the Debtors, the Reorganized Debtors, and the Backstop Parties; and each
such Entity’s current and former Affiliates, and such Entities’ and their
current and former Affiliates’ current and former directors, managers, officers,
control persons, equity holders (regardless of whether such interests are held
directly or indirectly), affiliated investment funds or investment vehicles,
participants, managed accounts or funds, fund advisors, predecessors,
successors, assigns, subsidiaries, principals, members, employees, agents,
managed accounts or funds, management companies, fund advisors, advisory board
members, financial advisors, partners, attorneys, accountants, investment
bankers, consultants, representatives, investment managers, and other
professionals, each in their capacity as such.

46. “Executory Contract” means a contract to which one or more of the Debtors is
a party that is subject to assumption or rejection under Bankruptcy Code section
365 or 1123.

47. “Federal Judgment Rate” means the federal judgment rate in effect pursuant
to 28 U.S.C. § 1961 as of the Petition Date, compounded annually.

 

5



--------------------------------------------------------------------------------

48. “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11
Cases with the Bankruptcy Court or, with respect to the filing of a Proof of
Claim, the Solicitation Agent.

49. “Final Decree” means the decree contemplated under Bankruptcy Rule 3022.

50. “Final Order” means, as applicable, an order or judgment of the Bankruptcy
Court or other court of competent jurisdiction with respect to the relevant
subject matter that has not been reversed, stayed, modified, or amended, and as
to which the time to appeal or seek certiorari has expired and no appeal or
petition for certiorari has been timely taken, or as to which any appeal that
has been taken or any petition for certiorari that has been or may be filed has
been resolved by the highest court to which the order or judgment could be
appealed or from which certiorari could be sought or the new trial, reargument,
or rehearing shall have been denied, resulted in no modification of such order,
or otherwise been dismissed with prejudice.

51. “First Lien Claims” means any Claims evidenced by, arising under, or in
connection with the First Lien Credit Agreement or related documents, including,
without limitation, any loans and/or any guarantee of the loans thereunder.

52. “First Lien Credit Agreement” means that certain Third Amended and Restated
Credit Agreement, dated March 28, 2013, as amended, modified, and/or
supplemented, by and among (a) Martin Operating Partnership L.P., as the
borrower, (b) MMLP, as a guarantor, (c) Royal Bank of Canada, as administrative
agent, collateral agent and L/C issuer, (d) Wells Fargo Bank, N.A., as
syndication agent, and (e) the lenders party thereto.

53. “First Lien Credit Agreement Amendment” means that certain amendment to the
First Lien Credit Agreement in form and substance reasonably acceptable to the
Required Consenting Senior Noteholders.

54. “General Administrative Claim” means any Administrative Claim, including
Cure Claims, other than a Professional Fee Claim.

55. “General Unsecured Claim” means any claim (other than an Administrative
Claim, a Professional Fee Claim, a Secured Tax Claim, an Other Secured Claim, a
Priority Tax Claim, an Other Priority Claim, a First Lien Claim, a Senior Notes
Claim, an Intercompany Claim, or a Section 510(b) Claim) against one or more of
the Debtors including (a) Claims arising from the rejection of Unexpired Leases
and Executory Contracts to which a Debtor is a party, and (b) Claims arising
from any litigation or other court, administrative, or regulatory proceeding,
including damages or judgments entered against a Debtor, or settlement amounts
owing by a Debtor related thereto.

56. “General Unsecured Creditor” means the Holder of a General Unsecured Claim.

57. “Governmental Unit” has the meaning set forth in Bankruptcy Code section
101(27).

58. “Holder” means an Entity holding a Claim or an Interest in any Debtor.

59. “Impaired” means, with respect to any Class of Claims or Interests, a
Class of Claims or Interests that is impaired within the meaning of Bankruptcy
Code section 1124.

 

6



--------------------------------------------------------------------------------

60. “Indemnification Provisions” means each of the Debtors’ indemnification
provisions in effect as of the Petition Date, whether in the Debtors’ bylaws,
certificates of formation, articles of limited partnership, other formation
documents, board resolutions, management or indemnification agreements,
employment contracts, or otherwise, providing a basis for any obligation of a
Debtor to indemnify, defend, reimburse, or limit the liability of, or to
advances fees and expenses to, any of the Debtors’ current and former directors,
officers, equity holders, managers, members, employees, accountants, investment
bankers, attorneys, and other professionals or other agents, and such current
and former directors’, officers’, and managers’ respective Affiliates, each of
the foregoing solely in their capacity as such.

61. “Intercompany Claim” means any Claim held by a Debtor against another
Debtor.

62. “Intercompany Interest” means an Interest in a Debtor held by a Debtor.

63. “Intercreditor Agreement” means an intercreditor agreement governing the
relationship among the holders of the First Lien Claims, the New 1.5 Lien Notes,
and the New Second Lien Notes, in form and substance acceptable to the Required
Consenting Senior Noteholders.

64. “Interest” means any equity security as such term is defined in Bankruptcy
Code section 101(16), including all issued, unissued, authorized, or outstanding
shares of capital stock and any other common stock, preferred stock, membership
units, limited liability company interests, and any other equity, ownership, or
profit interests in an Entity, including all options, warrants, rights, stock
appreciation rights, phantom stock rights, restricted stock units, redemption
rights, repurchase rights, convertible, exercisable, or exchangeable securities,
or other agreements, arrangements, or commitments of any character relating to,
or whose value is related to, any such interest or other ownership interest in
an Entity whether or not arising under or in connection with any employment
agreement and whether or not certificated, transferable, preferred, common,
voting, or denominated “stock” or a similar security.

65. “Lien” means a lien as defined in Bankruptcy Code section 101(37).

66. “MMLP” means Debtor Martin Midstream Partners L.P.

67. “New 1.5 Lien Notes” means new senior secured 1.5 lien notes due 2024 issued
by Reorganized MMLP, consistent with the terms and conditions set forth in the
Restructuring Term Sheet.

68. “New 1.5 Lien Notes Documents” means the documents governing the New 1.5
Lien Notes, which shall include an indenture, the Intercreditor Agreement, and
security documents (including a master consent to assignment consistent with the
Master Consent to Assignment (as defined in the First Lien Credit Agreement))
consistent with the Restructuring Term Sheet and in form and substance
acceptable to the Required Consenting Senior Noteholders, including any
amendments, modifications, and supplements thereto, and together with any notes,
certificates, agreements, security agreements, documents, and instruments
(including any amendments, restatements, supplements or modifications of any of
the foregoing) related to or executed in connection therewith.

 

7



--------------------------------------------------------------------------------

69. “New 1.5 Lien Notes Indenture” means the indenture governing the New 1.5
Lien Notes consistent with the Restructuring Term Sheet and in form and
substance acceptable to the Required Consenting Senior Noteholders.

70. “New 1.5 Lien Notes Offering” means a rights offering to the Holders of
Senior Notes to purchase New 1.5 Lien Notes.

71. “New Debt Documents” means, together, the New 1.5 Lien Notes Documents and
the New Second Lien Notes Documents.

72. “New Notes” means, together, the New 1.5 Lien Notes and the New Second Lien
Notes.

73. “New Second Lien Notes” means new senior secured second lien notes due 2025
issued by Reorganized MMLP, consistent with the terms and conditions set forth
in the Restructuring Term Sheet.

74. “New Second Lien Notes Documents” means the documents governing the New
Second Lien Notes, which shall include an indenture, the Intercreditor
Agreement, and security documents (including a master consent to assignment
consistent with the Master Consent to Assignment (as defined in the First Lien
Credit Agreement)) consistent with the Restructuring Term Sheet and in form and
substance acceptable to the Required Consenting Senior Noteholders, including
any amendments, modifications, and supplements thereto, and together with any
notes, certificates, agreements, security agreements, documents, and instruments
(including any amendments, restatements, supplements or modifications of any of
the foregoing) related to or executed in connection therewith.

75. “New Second Lien Notes Indenture” means the indenture governing the New
Second Lien Notes consistent with the Restructuring Term Sheet and in form and
substance acceptable to the Required Consenting Senior Noteholders.

76. “Non-Intercompany Interest” means an Interest in a Debtor held by a
non-Debtor.

77. “Other Priority Claim” means any Claim, other than an Administrative Claim
or a Priority Tax Claim, entitled to priority in right of payment under
Bankruptcy Code section 507(a).

78. “Other Secured Claim” means any Secured Claim against the Debtors, including
any Secured Tax Claim, except for the First Lien Claims.

79. “Person” means a person as defined in Bankruptcy Code section 101(41).

80. “Petition Date” means the date on which each of the Debtors filed its
respective petition for relief commencing its Chapter 11 Case.

81. “Plan” means this joint prepackaged chapter 11 plan, including all
appendices, exhibits, schedules, and supplements hereto (including any
appendices, exhibits, schedules, and supplements to the Plan that are contained
in the Plan Supplement), as it may be altered, amended, modified, or
supplemented from time to time in accordance with the terms hereof and the
Restructuring Support Agreement, subject to the RSA Definitive Document
Requirements.

 

8



--------------------------------------------------------------------------------

82. “Plan Supplement Filing Date” means the date that is ten (10) days before
the Confirmation Hearing.

83. “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits, in each case subject to the terms and provisions of the
Restructuring Support Agreement, to be filed no later than the Plan Supplement
Filing Date, as amended, modified, or supplemented from time to time in
accordance with the terms hereof and in accordance with the Bankruptcy Code, the
Bankruptcy Rules, and the Restructuring Support Agreement, including the
following documents: (a) the Schedule of Rejected Executory Contracts and
Unexpired Leases; (b) a list of retained Causes of Action; (c) the New Debt
Documents (to the extent applicable); and (d) any and all other documentation
necessary to effectuate the Restructuring Transactions or that is contemplated
by the Plan, in each case, subject to the RSA Definitive Document Requirements.

84. “Priority Tax Claim” means any Claim of a Governmental Unit of the kind
specified in Bankruptcy Code section 507(a)(8).

85. “Pro Rata” means the proportion that an Allowed Claim in a particular
Class bears to the aggregate amount of Allowed Claims (a) in that respective
Class or (b) in that respective Class who have elected similar treatment, as
applicable.

86. “Professional Fee Claim” means all Administrative Claims for the
compensation of Retained Professionals and the reimbursement of expenses
incurred by such Retained Professionals through and including the Effective Date
under Bankruptcy Code sections 328, 330, 331, 503(b)(2), 503(b)(3), 503(b)(4),
and/or 503(b)(5) to the extent such fees and expenses have not been paid
pursuant to an order of the Bankruptcy Court.

87. “Professional Fee Escrow Account” means an interest-bearing account funded
by the Debtors with Cash on the Effective Date in an amount equal to the
Professional Fee Reserve Amount as set forth in Section 2.1.2(c) of the Plan.

88. “Professional Fee Reserve Amount” means the aggregate amount of Professional
Fee Claims and other unpaid fees and expenses that the Retained Professionals
estimate they have incurred or will incur in rendering services through the
Effective Date, which estimates Retained Professionals shall deliver to the
Debtors, as set forth in Section 2.1.2(c) of the Plan.

89. “Proof of Claim” means a proof of Claim Filed against any of the Debtors in
the Chapter 11 Cases.

90. “Reinstate,” “Reinstated,” or “Reinstatement” means, leaving a Claim
Unimpaired under the Plan.

91. “Released Party” means each of the following, solely in its capacity as
such: (a) the Debtors; (b) the Reorganized Debtors; (c) the Estates; (d) the
Consenting Senior Noteholders; (e) the Indenture Trustee; (f) each Agent;
(g) the Backstop Parties; and (h) with respect to the

 

9



--------------------------------------------------------------------------------

foregoing clauses (a) through (g), each such Entity’s current and former
Affiliates, and such Entities’ and their current and former Affiliates’ current
and former directors, managers, officers, control persons, equity holders
(regardless of whether such interests are held directly or indirectly),
affiliated investment funds or investment vehicles, participants, managed
accounts or funds, fund advisors, predecessors, successors, assigns,
subsidiaries, principals, members, employees, agents, advisory board members,
financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, investment managers, and other professionals, each
in their capacity as such; provided that any Holder of a Claim or Interest that
opts out of the releases contained in the Plan shall not be a “Released Party.”

92. “Releasing Party” means each of the following, solely in its capacity as
such: (a) the Debtors; (b) the Reorganized Debtors; (c) the Estates; (d) the
Consenting Senior Noteholders; (e) the Indenture Trustee; (f) each Agent;
(g) all Holders of Claims who vote to accept the Plan; (h) all Holders of
Claims who are eligible to vote, but abstain from voting on the Plan and who do
not opt out of the releases provided by the Plan; (i) all Holders of Claims who
vote to reject the Plan and who do not opt out of the releases provided by the
Plan; (j) all Holders of Claims and Interests who are deemed to accept the Plan
and who do not object to the Third Party Releases; (k) the Backstop Parties; and
(l) with respect to the foregoing clauses (a) through (k), each such Entity’s
current and former Affiliates, and such Entities’ and their current and former
Affiliates’ current and former directors, managers, officers, control persons,
equity holders (regardless of whether such interests are held directly or
indirectly), affiliated investment funds or investment vehicles, participants,
managed accounts or funds, fund advisors, predecessors, successors, assigns,
subsidiaries, principals, members, employees, agents, advisory board members,
financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, investment managers, and other professionals, each
in their capacity as such; provided that any Holder of a Claim or Interest that
validly opts out of, or validly objects to, the releases contained in the Plan
shall not be a “Releasing Party.”

93. “Reorganized Debtors” means the Debtors, as reorganized pursuant to and
under the Plan, or any successor thereto, by merger, amalgamation,
consolidation, or otherwise, on or after the Effective Date in accordance with
the Restructuring Transactions.

94. “Reorganized Finance Corp.” means Martin Midstream Finance Corp., as
reorganized pursuant to and under the Plan.

95. “Reorganized MMLP” means MMLP, as reorganized pursuant to and under the
Plan.

96. “Required Consenting Senior Noteholders” means Consenting Senior Noteholders
holding at least a majority of the aggregate outstanding principal amount of the
Senior Notes Claims that are held by Consenting Senior Noteholders.

97. “Restructuring Support Agreement” means that certain Restructuring Support
Agreement entered into on June 25, 2020 by and among the Debtors, Martin
Midstream GP LLC, the Consenting Senior Noteholders, and any subsequent Entity
that becomes a party thereto pursuant to the terms thereof.

 

10



--------------------------------------------------------------------------------

98. “Restructuring Term Sheet” means that certain restructuring term sheet
annexed as Exhibit B to the Restructuring Support Agreement.

99. “Restructuring Transactions” shall have the meaning set forth in Section 4.2
of the Plan.

100. “Retained Professional” means a professional, excluding those professionals
entitled to compensation pursuant to an order of the Bankruptcy Court
authorizing retention and compensation of ordinary course professionals:
(a) employed in the Chapter 11 Cases pursuant to a Final Order in accordance
with Bankruptcy Code sections 327, 363 (to the extent applicable), and/or 1103
of the Bankruptcy Code and to be compensated for services rendered prior to or
on the Effective Date pursuant to (i) Bankruptcy Code sections 327, 328, 329,
330, and/or 331 or (ii) an order entered by the Bankruptcy Court authorizing
such retention, or (b) for which compensation and reimbursement has been Allowed
by the Bankruptcy Court pursuant to Bankruptcy Code section 503(b)(4) (or
Bankruptcy Code sections 503(b)(3) or 503(b)(5) to the extent applicable).

101. “RSA Definitive Document Requirements” means the respective consent rights
of the Debtors and the Required Consenting Senior Noteholders as set forth in
the Restructuring Support Agreement with respect to the Definitive Documents.

102. “Schedule of Rejected Executory Contracts and Unexpired Leases” means a
schedule that will be Filed as part of the Plan Supplement at the Debtors’
option and will include a list of all Executory Contracts and Unexpired Leases
that the Debtors intend to reject as of the Effective Date.

103. “Section 510(b) Claim” means any Claim against any Debtor (a) (i) arising
from the rescission of a purchase or sale of a Security of any Debtor or an
affiliate of any Debtor or (ii) for damages arising from the purchase or sale of
such a Security, or (b) for reimbursement or contribution Allowed under
Bankruptcy Code section 502 on account of such a Claim; provided that a
Section 510(b) Claim shall not include any Claims subject to subordination under
Bankruptcy Code section 510(b) arising from or related to an Interest.

104. “Secured Claim” means, when referring to a Claim, a Claim: (a) secured by a
Lien on property in which any of the Debtors has an interest, which Lien is
valid, perfected, and enforceable pursuant to applicable law or by reason of a
Bankruptcy Court order, or that is subject to setoff pursuant to the Bankruptcy
Code, to the extent of the value of the creditor’s interest in such Debtor’s
interest in such property or to the extent of the amount subject to setoff, as
applicable, as determined pursuant to Bankruptcy Code section 506(a); or
(b) Allowed pursuant to the Plan, or separate order of the Bankruptcy Court, as
a Secured Claim.

105. “Secured Tax Claim” means any Secured Claim that, absent its secured
status, would be entitled to priority in right of payment under Bankruptcy Code
section 507(a)(8) (determined irrespective of time limitations), including any
related Secured Claim for penalties.

106. “Securities Act” means the Securities Act of 1933, as amended, 15 U.S.C.
§§ 77a–77aa.

 

11



--------------------------------------------------------------------------------

107. “Security” shall have the meaning set forth in Bankruptcy Code section
101(49).

108. “Senior Notes” means, collectively, the 7 1⁄4% senior notes due 2021 issued
by MMLP and Martin Midstream Finance Corp. pursuant to the Senior Notes
Indenture.

109. “Senior Notes Claims” means any Claims evidenced by, arising under, or in
connection with the Senior Notes.

110. “Senior Notes Group” means that certain ad hoc group of Holders of Senior
Notes represented by the Consenting Senior Notes Group Professionals and who are
the non-Debtor parties to the Backstop Agreement.

111. “Senior Notes Indenture” mean that certain Indenture, dated as of
February 11, 2013, as amended, modified, and/or supplemented, by and among
(a) MMLP, (b) Martin Midstream Finance Corp., (c) the guarantors party thereto,
and (d) Wells Fargo Bank, National Association, as trustee.

112. “Servicer” means an agent or other authorized representative of Holders of
Claims or Interests.

113. “Solicitation Agent” means Epiq Corporate Restructuring, LLC, the noticing,
claims, and solicitation agent retained by the Debtors in the Chapter 11 Cases
by Bankruptcy Court order.

114. “Solicitation Materials” means, collectively, the solicitation materials
with respect to the Plan.

115. “Tax Code” means the Internal Revenue Code of 1986, as amended from time to
time.

116. “Third Party Release” means the releases set forth in Section 8.4 of the
Plan.

117. “Unclaimed Distribution” means any distribution under the Plan on account
of an Allowed Claim to a Holder that has not: (a) accepted a particular
distribution; (b) given notice to the Reorganized Debtors of an intent to accept
a particular distribution; (c) responded to the Debtors’ or Reorganized Debtors’
requests for information necessary to facilitate a particular distribution; or
(d) taken any other action necessary to facilitate such distribution.

118. “Unexpired Lease” means a lease to which one or more of the Debtors is a
party that is subject to assumption or rejection under Bankruptcy Code section
365 or 1123.

119. “Unimpaired” means, with respect to a Class of Claims or Interests, a
Class consisting of Claims or Interests that is not Impaired.

120. “U.S. Trustee” means the Office of the United States Trustee for the
Southern District of Texas.

 

12



--------------------------------------------------------------------------------

121. “Voting Deadline” means the date and time by which the Solicitation Agent
must actually receive the Ballots, as set forth on the Ballots.

 

1.2

Rules of Interpretation

For purposes of the Plan: (a) in the appropriate context, each term, whether
stated in the singular or the plural, shall include both the singular and the
plural, and pronouns stated in the masculine, feminine, or neuter gender shall
include the masculine, feminine, and neuter genders; (b) unless otherwise
specified, any reference herein to a contract, lease, instrument, release,
indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that such document shall be substantially
in such form or substantially on such terms and conditions; (c) unless otherwise
specified, any reference herein to an existing document, schedule, or exhibit,
shall mean such document, schedule, or exhibit, as it may have been or may be
amended, modified, or supplemented; (d) unless otherwise specified, all
references herein to “Articles” and “Sections” are references to Articles and
Sections, respectively, hereof; (e) the words “herein,” “hereof,” and “hereto”
refer to the Plan in its entirety rather than to any particular portion of the
Plan; (f) captions and headings to Articles and Sections are inserted for
convenience of reference only and are not intended to be a part of or to affect
the interpretation of the Plan; (g) unless otherwise specified herein, the rules
of construction set forth in Bankruptcy Code section 102 shall apply; (h) any
term used in capitalized form herein that is not otherwise defined but that is
used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning
assigned to such term in the Bankruptcy Code or the Bankruptcy Rules, as
applicable; (i) references to docket numbers of documents Filed in the Chapter
11 Cases are references to the docket numbers under the Bankruptcy Court’s
CM/ECF system; (j) references to “Proofs of Claim,” “Holders of Claims,”
“Disputed Claims,” and the like shall include “Proofs of Interest,” “Holders of
Interests,” “Disputed Interests,” and the like as applicable; (k) references to
“shareholders,” “directors,” and/or “officers” shall also include “members”
and/or “managers” and “general partners” and/or “limited partners,” as
applicable, as such terms are defined under the applicable state limited
liability company laws or partnership laws; and (l) the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, and shall be deemed to be followed by the words “without
limitation.”

 

1.3

Computation of Time

Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule
9006(a) shall apply in computing any period of time prescribed or allowed
herein. If the date on which a transaction may occur pursuant to the Plan shall
occur on a day that is not a Business Day, then such transaction shall instead
occur on the next succeeding Business Day.

 

1.4

Governing Law

Except to the extent the Bankruptcy Code or Bankruptcy Rules apply, and subject
to the provisions of any contract, lease, instrument, release, indenture, or
other agreement or document entered into expressly in connection herewith, the
rights and obligations arising hereunder shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas, without giving
effect to conflict of laws principles. Corporate governance matters shall be
governed by the laws of the state of incorporation, formation, or functional
equivalent thereof, as applicable, of the applicable Reorganized Debtor.

 

13



--------------------------------------------------------------------------------

1.5

Reference to Monetary Figures

All references in the Plan to monetary figures refer to currency of the United
States of America, unless otherwise expressly provided.

 

1.6

Reference to the Debtors or the Reorganized Debtors

Except as otherwise specifically provided in the Plan to the contrary,
references in the Plan to the Debtors or to the Reorganized Debtors mean the
Debtors and the Reorganized Debtors, as applicable, to the extent the context
requires.

 

1.7

Controlling Document

Except as set forth in the Plan: (a) in the event of an inconsistency between
the Plan, on the one hand, and the Disclosure Statement or any order referenced
in the Plan (other than the Confirmation Order) (or any exhibits, schedules,
appendices, supplements or amendments to any of the foregoing), on the other
hand, the terms of the Plan shall govern and control; (b) in the event of an
inconsistency between the Plan and any Definitive Documents or other documents,
schedules, or exhibits contained in the Plan Supplement, such Definitive
Document or other document, schedule, or exhibit shall govern and control; and
(c) in the event of an inconsistency between the Plan or any Definitive
Documents or other documents, schedules, or exhibits contained in the Plan
Supplement, on the one hand, and the Confirmation Order, on the other hand, the
Confirmation Order shall govern and control.

ARTICLE II

ADMINISTRATIVE AND PRIORITY CLAIMS

In accordance with Bankruptcy Code section 1123(a)(1), Administrative Claims and
Priority Tax Claims have not been classified and thus are excluded from the
Classes of Claims and Interests set forth in Article III of the Plan.

 

2.1

Administrative Claims

 

  2.1.1

General Administrative Claims

Except to the extent that a Holder of an Allowed General Administrative Claim
agrees to a less favorable treatment, in full and final satisfaction,
settlement, release, and discharge of and in exchange for each Allowed General
Administrative Claim, each Holder of an Allowed General Administrative Claim,
which, for the avoidance of doubt, excludes Holders of Professional Fee Claims
and Claims for fees and expenses pursuant to section 1930 of chapter 123 of
title 28 of the United States Code, will receive in full and final satisfaction
of its Allowed General Administrative Claim an amount of Cash equal to the
amount of such Allowed General Administrative Claim in accordance with the
following: (a) if a General Administrative Claim is Allowed on or prior to the
Effective Date, on the Effective Date or as soon as reasonably practicable
thereafter (or, if not

 

14



--------------------------------------------------------------------------------

then due, when such Allowed General Administrative Claim comes due or as soon as
reasonably practicable thereafter); (b) if such General Administrative Claim is
not Allowed as of the Effective Date, no later than thirty (30) days after the
date on which an order Allowing such General Administrative Claim becomes a
Final Order, or such General Administrative Claim is otherwise Allowed, or in
either such case, as soon as reasonably practicable thereafter; (c) if such
Allowed General Administrative Claim is based on liabilities incurred by the
Debtors in the ordinary course of their business after the Petition Date in
accordance with the terms and conditions of the particular transaction or
instrument giving rise to such Allowed General Administrative Claim without any
further action by the Holders of such Allowed General Administrative Claim;
(d) at such time and upon such terms as may be agreed upon by such Holder and
the Debtors or the Reorganized Debtors, as applicable; or (e) at such time and
upon such terms as set forth in an order of the Bankruptcy Court.

 

  2.1.2

Professional Fee Claims

 

  (a)

Final Fee Applications

All final requests for Professional Fee Claims shall be filed no later than
thirty (30) days after the Effective Date. After notice and a hearing in
accordance with the procedures established by the Bankruptcy Code and prior
Bankruptcy Court orders, the Allowed amounts of such Professional Fee Claims
shall be determined by the Bankruptcy Court.

 

  (b)

Professional Fee Escrow Account

On the Effective Date, the Reorganized Debtors shall establish and fund the
Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve
Amount. The Professional Fee Escrow Account shall be maintained in trust solely
for the Retained Professionals. Such funds shall not be considered property of
the Estates of the Debtors or the Reorganized Debtors. The amount of
Professional Fee Claims owing to the Retained Professionals shall be paid in
Cash to such Retained Professionals by the Reorganized Debtors from the
Professional Fee Escrow Account as soon as reasonably practicable after such
Professional Fee Claims are Allowed by a Final Order. When all such Allowed
amounts owing to Retained Professionals have been paid in full, any remaining
amount in the Professional Fee Escrow Account shall promptly be paid to the
Reorganized Debtors without any further action or order of the Bankruptcy Court.
To the extent that funds held in the Professional Fee Escrow Account are unable
to satisfy the amount of Professional Fee Claims owed to the Retained
Professionals, such Retained Professionals shall have an Allowed Administrative
Claim for any such deficiency, which shall be satisfied in accordance with
Section 2.1 hereof.

 

  (c)

Professional Fee Reserve Amount

The Retained Professionals shall estimate their Accrued Professional
Compensation through the Effective Date and shall deliver such estimate to the
Debtors before the Effective Date. If a Retained Professional does not provide
such estimate, the Reorganized Debtors may estimate the unbilled fees and
expenses of such Retained Professional; provided that such estimate shall not be
considered an admission or limitation with respect to the fees and expenses of
such Retained Professional. The total amount so estimated as of the Effective
Date shall comprise the Professional Fee Reserve Amount.

 

15



--------------------------------------------------------------------------------

(d) Payment of Certain Fees and Expenses

Except as otherwise specifically provided in the Plan, from and after the
Effective Date, each Reorganized Debtor shall pay in Cash the reasonable legal
fees and expenses incurred by such Reorganized Debtor after the Effective Date
in the ordinary course of business and without any further notice to or action,
order, or approval of the Bankruptcy Court. The Debtors and Reorganized Debtors
(as applicable) shall pay in Cash all fees and expenses of the Consenting Senior
Notes Group Professionals in accordance with the terms and conditions of any
applicable agreement with the Debtors and the Restructuring Support Agreement,
and if any such fee and/or expense is unpaid as of the Effective Date such fee
and/or expense shall be paid on the Effective Date. If the Debtors or
Reorganized Debtors (as applicable) dispute any invoice, the Debtors or
Reorganized Debtors (as applicable) or the affected professional may submit such
dispute to the Bankruptcy Court, and the disputed portion of such invoice shall
not be paid until the dispute is resolved. The undisputed portion of such fees
and expenses shall be paid as provided herein. Upon the Effective Date, any
requirement that Retained Professionals comply with Bankruptcy Code sections 327
through 331 and 1103 in seeking retention or compensation for services rendered
after such date shall terminate, and each Reorganized Debtor may employ and pay
any professional (including any Retained Professional) in the ordinary course of
business without any further notice to or action, order, or approval of the
Bankruptcy Court.

(e) Substantial Contribution Compensation and Expenses

Any Entity that requests compensation or expense reimbursement for making a
substantial contribution in the Chapter 11 Cases pursuant to Bankruptcy Code
sections 503(b)(3), (4), or (5) must file an application and serve such
application on counsel for the Debtors or Reorganized Debtors, as applicable,
and as otherwise required by the Bankruptcy Court, the Bankruptcy Code, and the
Bankruptcy Rules within thirty (30) days of the Effective Date.

(f) Administrative Claims Bar Date

All requests for payment of an Administrative Claim (other than Cure Claims or
Professional Fee Claims) that accrued on or before the Effective Date that did
not accrue in the ordinary course of business must be filed with the Bankruptcy
Court or Solicitation Agent, as applicable, and served on the Debtors no later
than the Administrative Claims Bar Date. Holders of Administrative Claims (other
than Cure Claims or Professional Fee Claims) that are required to, but do not,
file and serve a request for payment of such Administrative Claims by the
Administrative Claims Bar Date shall be forever barred, estopped, and enjoined
from asserting such Administrative Claims against the Debtors or their property
and such Administrative Claims shall be deemed discharged as of the Effective
Date.

The Reorganized Debtors, in their sole and absolute discretion, may settle
Administrative Claims in the ordinary course of business without further
Bankruptcy Court approval. The Reorganized Debtors may also choose to object to
any Administrative Claim no later than ninety (90) days after the Administrative
Claims Bar Date or such other period of limitation as may be

 

16



--------------------------------------------------------------------------------

specifically fixed by the Debtors or Reorganized Debtors, as applicable, subject
to extensions by the Bankruptcy Court, agreement in writing of the parties, or
on motion of a party in interest approved by the Bankruptcy Court. Unless the
Debtors or the Reorganized Debtors (or another party with standing) object to a
timely filed and properly served Administrative Claim, such Administrative Claim
will be deemed Allowed in the amount requested. In the event that the Debtors or
the Reorganized Debtors object to an Administrative Claim, the parties may
confer to try to reach a settlement and, failing that, the Bankruptcy Court will
determine whether such Administrative Claim should be allowed and, if so, in
what amount.

2.2 Priority Tax Claims

Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a
less favorable treatment, in full and final satisfaction, settlement, release,
and discharge of and in exchange for each Allowed Priority Tax Claim, each
Holder of such Allowed Priority Tax Claim shall be treated in accordance with
the terms set forth in Bankruptcy Code section 1129(a)(9)(C) and, for the
avoidance of doubt, Holders of Allowed Priority Tax Claims will receive interest
on such Allowed Priority Tax Claims after the Effective Date in accordance with
Bankruptcy Code sections 511 and 1129(a)(9)(C). To the extent any Allowed
Priority Tax Claim is not due and owing on the Effective Date, such Claim shall
be paid in accordance with the terms of any agreement between the Debtors and
the Holder of such Claim, or as may be due and payable under applicable
non-bankruptcy law, or in the ordinary course of business.

2.3 Statutory Fees

All fees due and payable pursuant to section 1930 of title 28 of the United
States Code prior to the Effective Date shall be paid by the Debtors, plus any
interest due and payable under 31 U.S.C. § 3717, on all disbursements, including
Plan payments and disbursements in and outside the ordinary course of the
Debtors’ or Reorganized Debtors’ business (or such amounts agreed to with the
U.S. Trustee), for each quarter (including any fraction thereof) until the
Chapter 11 Cases are converted, dismissed, or closed, whichever occurs first. On
and after the Effective Date, the Reorganized Debtors shall pay any and all such
fees when due and payable, and shall File with the Bankruptcy Court quarterly
reports in a form reasonably acceptable to the U.S. Trustee.

ARTICLE III

CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND INTERESTS

3.1 Classification of Claims and Interests

The Plan constitutes a separate plan proposed by each Debtor within the meaning
of Bankruptcy Code section 1121. Except for the Claims addressed in Article II
of the Plan, all Claims and Interests are classified in the Classes set forth
below in accordance with Bankruptcy Code section 1122. In accordance with
Bankruptcy Code section 1123(a)(1), the Debtors have not classified
Administrative Claims and Priority Tax Claims, as described in Article II.

 

17



--------------------------------------------------------------------------------

A Claim or an Interest is classified in a particular Class only to the extent
that the Claim or Interest qualifies within the description of that Class and is
classified in other Classes to the extent that any portion of the Claim or
Interest qualifies within the description of such other Classes. A Claim or an
Interest also is classified in a particular Class for the purpose of receiving
distributions under the Plan only to the extent that such Claim or Interest is
an Allowed Claim or Allowed Interest in that Class and has not been paid,
released, or otherwise satisfied or disallowed by Final Order prior to the
Effective Date. For all purposes under the Plan, each Class will apply for each
of the Debtors. Notwithstanding the foregoing, any Class that does not contain
any Allowed Claims or Allowed Interests with respect to a particular Debtor will
be treated in accordance with Section 3.5 below.

Below is a chart assigning each Class a number for purposes of identifying each
separate Class:

Summary of Classification and Treatment of Claims and Interests

 

Class

  

Claim or Interest

  

Status

  

Voting Rights

1   

Other Secured Claims

   Unimpaired    Presumed to Accept 2   

Other Priority Claims

   Unimpaired    Presumed to Accept 3   

First Lien Claims

   Unimpaired    Presumed to Accept 4   

Senior Notes Claims

   Impaired    Entitled to Vote 5   

General Unsecured Claims

   Unimpaired    Presumed to Accept 6   

Intercompany Claims

   Unimpaired    Presumed to Accept 7   

Intercompany Interests

   Unimpaired    Presumed to Accept 8   

Non-Intercompany Interests

   Unimpaired    Presumed to Accept

3.2 Treatment of Classes of Claims and Interests2

Except to the extent that the Debtors and a Holder of an Allowed Claim agree to
less favorable treatment, such Holder shall receive under the Plan the treatment
described below in full and final satisfaction, settlement, release, and
discharge of, and in exchange for, such Holder’s Allowed Claim. Unless otherwise
indicated, the Holder of an Allowed Claim or Allowed Interest, as applicable,
shall receive such treatment on the Effective Date or as soon as reasonably
practicable thereafter.

 

 

2 

Allowed Claim amounts referenced in this section are subject to adjustment to
reflect any changes to the outstanding principal amounts prior to the Effective
Date.

 

18



--------------------------------------------------------------------------------

(a) Class 1 — Other Secured Claims

 

  (1)

Classification: Class 1 consists of all Other Secured Claims.

 

  (2)

Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim
agrees to less favorable treatment, on the Effective Date, or as soon as
reasonably practicable thereafter, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for such Allowed Other
Secured Claim, each Holder thereof shall receive, at the election of the
applicable Debtor(s) or Reorganized Debtor(s), as applicable: (a) payment in
full in Cash; (b) the collateral securing its Allowed Other Secured Claim;
(c) Reinstatement of its Allowed Other Secured Claim; or (d) such other
treatment rendering its Allowed Other Secured Claim Unimpaired in accordance
with Bankruptcy Code section 1124.

 

  (3)

Voting: Class 1 is Unimpaired and Holders of Allowed Other Secured Claims in
Class 1 are conclusively presumed to have accepted the Plan pursuant to
Bankruptcy Code section 1126(f). Therefore, Holders of Allowed Other Secured
Claims in Class 1 are not entitled to vote to accept or reject the Plan.

(b) Class 2 — Other Priority Claims

 

  (1)

Classification: Class 2 consists of all Other Priority Claims.

 

  (2)

Treatment: Except to the extent that a Holder of an Allowed Other Priority Claim
agrees to less favorable treatment, on the Effective Date, or as soon as
reasonably practicable thereafter, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for such Allowed Other
Priority Claim, each Holder thereof shall receive payment in full in Cash.

 

  (3)

Voting: Class 2 is Unimpaired and Holders of Allowed Other Priority Claims in
Class 2 are conclusively presumed to have accepted the Plan pursuant to
Bankruptcy Code section 1126(f). Therefore, Holders of Allowed Other Priority
Claims in Class 2 are not entitled to vote to accept or reject the Plan.

(c) Class 3 — First Lien Claims

 

  (1)

Classification: Class 3 consists of all First Lien Claims.

 

  (2)

Allowance: On the Effective Date, the First Lien Claims shall be deemed Allowed
in the aggregate amount of $[·] in principal, plus accrued and unpaid interest
as of the Petition Date.

 

  (3)

Treatment: Except to the extent that a Holder of an Allowed First Lien Claim
agrees to less favorable treatment, on the Effective Date, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for each Allowed First Lien Claim, each Allowed First Lien Claim shall be
Reinstated pursuant to Bankruptcy Code section 1124.

 

19



--------------------------------------------------------------------------------

  (4)

Voting: Class 3 is Unimpaired. Therefore, Holders of Class 3 First Lien Claims
are not entitled to vote to accept or reject the Plan.

(d) Class 4 — Senior Notes Claims

 

  (1)

Classification: Class 4 consists of all Senior Notes Claims.

 

  (2)

Allowance: On the Effective Date, the Senior Notes Claims shall be deemed
Allowed in the aggregate amount of $[·] in principal, plus accrued and unpaid
interest as of the Petition Date.

 

  (3)

Treatment: Except to the extent that a Holder of an Allowed Senior Notes Claim
agrees to less favorable treatment, on the Effective Date, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for each Allowed Senior Notes Claim,

 

  (A)

Each such Holder shall have the opportunity to participate in the New 1.5 Lien
Notes Offering, as described in the Disclosure Statement; and

 

  (B)

Each such Holder that (i) does not participate in the New 1.5 Lien Notes
Offering or (ii) participates and elects to acquire less than such Holder’s
total Pro Rata amount of the New 1.5 Lien Notes, shall receive, at each Holder’s
election,

 

  (i)

For each $1,000 of Senior Notes, $650 in Cash (the “Cash Component”), up to an
aggregate principal amount of $77 million of Senior Notes (the “Cash Component
Limit”); provided, however, should Holders electing to receive Cash for their
Senior Notes total in excess of the Cash Component Limit, then such Holders
shall (x) first receive such Cash corresponding to their Pro Rata share of the
Cash Component Limit and (y) for any remaining amounts of Senior Notes, $1,000
in principal amount of New Second Lien Notes for each $1,000 of Senior Notes
remaining (or equivalent lesser amounts for amounts of less than $1,000), or

 

  (ii)

For each $1,000 of Senior Notes, $1,000 of New Second Lien Notes (or equivalent
lesser amounts for amounts of less than $1,000); or

 

20



--------------------------------------------------------------------------------

  (C)

Each such Holder that does participate in the New 1.5 Lien Notes Offering and
elects to acquire such Holder’s total Pro Rata amount of the New 1.5 Lien Notes,
shall receive:3

 

  (i)

First, if less than $50 million of the Cash Component is utilized, then an
amount in Cash for the Holder’s Senior Notes, up to the amount of the Holder’s
Allowed Senior Notes Claim, in the following amount: such Holder’s Pro Rata
share of 85 percent of the difference between (A) $50 million and (B) the amount
of the Cash Component actually utilized, and

 

  (ii)

Second, for any remaining amounts of the Holder’s Senior Notes after being
reduced by any amount of Cash distributed pursuant to clause (i), $1,000 in
principal amount of New Second Lien Notes for each $1,000 of Senior Notes
remaining (or equivalent lesser amounts for amounts of less than $1,000);

provided, however, any Holder of an Allowed Senior Notes Claim that does not
submit a Ballot or fails to elect treatment therein shall have its Senior Notes
Claims treated as set forth in Section 3.2(d)(3)(B)(ii).

 

  (4)

Voting: Class 4 is Impaired. Therefore, Holders of Class 4 Senior Notes Claims
are entitled to vote to accept or reject the Plan.

(e) Class 5 — General Unsecured Claims

 

  (1)

Classification: Class 5 consists of all General Unsecured Claims.

 

  (2)

Treatment: Except to the extent that a Holder of an Allowed General Unsecured
Claim agrees to less favorable treatment, on the Effective Date, in full and
final satisfaction, compromise, settlement, release, and discharge of and in
exchange for each Allowed General Unsecured Claim, each Holder thereof shall
receive, at the election of the Debtors or the Reorganized Debtors, as
applicable: (a) Reinstatement of such Allowed General Unsecured Claim pursuant
to Bankruptcy Code section 1124; (b) payment in full in Cash on the later of
(i) the Effective Date or as soon as reasonably practicable thereafter, or
(ii) the date such payment is due in the ordinary course of business in
accordance with the terms and conditions of the particular transaction or
instrument giving rise to such Allowed General Unsecured Claim; or (c) such
other treatment that renders such Allowed General Unsecured Claim Unimpaired.

 

 

3 

For the avoidance of doubt, clause (i) of this provision does not pay out Senior
Notes at 85 cents on the dollar. Rather, the payment in Cash reduces the
Holder’s Senior Notes balance dollar for dollar.

 

21



--------------------------------------------------------------------------------

  (3)

Voting: Class 5 is Unimpaired and Holders of Class 5 General Unsecured Claims
are conclusively presumed to have accepted the Plan pursuant to Bankruptcy Code
section 1126(f). Therefore, Holders of Class 5 General Unsecured Claims are not
entitled to vote to accept or reject the Plan.

(f) Class 6 — Intercompany Claims

 

  (1)

Classification: Class 6 consists of all Intercompany Claims.

 

  (2)

Treatment: On the Effective Date, each Intercompany Claim shall be Reinstated.

 

  (3)

Voting: Class 6 is Unimpared and Holders of Intercompany Claims are conclusively
presumed to have accepted the Plan pursuant to Bankruptcy Code section 1126(f).
Therefore, Holders of Class 6 Intercompany Claims are not entitled to vote to
accept or reject the Plan.

(g) Class 7 — Intercompany Interests

 

  (1)

Classification: Class 7 consists of all Intercompany Interests.

 

  (2)

Treatment: On the Effective Date, Intercompany Interests shall be Reinstated.

 

  (3)

Voting: Class 7 is Unimpaired, and Holders of Intercompany Interests are
conclusively presumed to have accepted the Plan pursuant to Bankruptcy Code
section 1126(f). Therefore, Holders of Class 7 Intercompany Interests are not
entitled to vote to accept or reject the Plan.

(h) Class 8 — Non-Intercompany Interests

 

  (1)

Classification: Class 8 consists of all Non-Intercompany Interests in the
Debtors.

 

  (2)

Treatment: On the Effective Date, all Non-Intercompany Interests will be
Reinstated.

 

  (3)

Voting: Class 8 is Unimpaired, and Holders of Non-Intercompany Interests are
conclusively presumed to have accepted the Plan pursuant to

Bankruptcy Code section 1126(f). Therefore, Holders of Class 8 Non-Intercompany
Interests are not entitled to vote to accept or reject the Plan.

3.3 Special Provision Governing Unimpaired Claims

Except as otherwise provided in the Plan, nothing under the Plan shall affect
the Debtors’ or the Reorganized Debtors’ rights regarding any Unimpaired Claim,
including all rights regarding legal and equitable defenses to, or setoffs or
recoupments against, any such Unimpaired Claim. Unless Allowed, Claims that are
Unimpaired shall remain Disputed Claims under the Plan.

 

22



--------------------------------------------------------------------------------

3.4 Controversy Concerning Impairment

If a controversy arises as to whether any Claims or Interests, or any
Class thereof, is Impaired, the Bankruptcy Court shall, after notice and a
hearing, determine such controversy on or before the Confirmation Date.

3.5 Elimination of Vacant Classes

Any Class of Claims that does not have a Holder of an Allowed Claim, or a Claim
temporarily Allowed by the Bankruptcy Court in an amount greater than zero as of
the date of the Confirmation Hearing, shall be considered vacant and deemed
eliminated from the Plan for purposes of voting to accept or reject the Plan and
for purposes of determining acceptance or rejection of the Plan by such
Class pursuant to Bankruptcy Code section 1129(a)(8).

3.6 Voting Classes; Presumed Acceptance by Non-Voting Classes

If a Class contains Claims eligible to vote and no Holder of Claims eligible to
vote in such Class votes to accept or reject the Plan, the Plan shall be
presumed accepted by the Holders of such Claims in such Class.

3.7 Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code

The Debtors shall seek Confirmation of the Plan pursuant to section 1129(b) of
the Bankruptcy Code with respect to any rejecting Class of Claims or Interests.
The Debtors reserve the right to modify the Plan in accordance with Article X of
the Plan (subject to the terms of the Restructuring Support Agreement) to the
extent that Confirmation pursuant to Bankruptcy Code section 1129(b) of the
Bankruptcy Code requires modification, including by (a) modifying the treatment
applicable to a Class of Claims or Interests to render such Class of Claims or
Interests Unimpaired to the extent permitted by the Bankruptcy Code and the
Bankruptcy Rules and (b) withdrawing the Plan as to an individual Debtor at any
time before the Confirmation Date.

ARTICLE IV

PROVISIONS FOR IMPLEMENTATION OF THE PLAN

4.1 General Settlement of Claims and Interests

Pursuant to Bankruptcy Code sections 363 and 1123 and Bankruptcy Rule 9019, and
in consideration for the distributions, releases, and other benefits provided
under the Plan, upon the Effective Date, the provisions of the Plan shall
constitute a good faith compromise and settlement of all Claims and Interests
and controversies resolved pursuant to the Plan. The entry of the Confirmation
Order shall constitute the Bankruptcy Court’s approval of the compromise or
settlement of all such Claims, Interests, and controversies, as well as a
finding by the Bankruptcy Court that such compromise or settlement is in the
best interests of the Debtors, their Estates, and Holders of Claims and
Interests and is fair, equitable, and within the range of reasonableness.
Subject to Article VI of the Plan, all distributions made to Holders of Allowed
Claims and Allowed Interests in any Class are intended to be and shall be final.

 

23



--------------------------------------------------------------------------------

4.2 Restructuring Transactions

On or about the Effective Date, the Debtors or the Reorganized Debtors may take
all actions as may be necessary or appropriate to effectuate the transactions
described in, approved by, contemplated by, or necessary to effectuate the
Restructuring Support Agreement and the Plan (collectively, the “Restructuring
Transactions”), including: (a) the execution and delivery of any appropriate
agreements or other documents of restructuring containing terms that are
consistent with the terms of the Plan, and that satisfy the requirements of
applicable law and any other terms to which the applicable Entities may agree,
including the documents comprising the Plan Supplement; (b) the execution and
delivery of appropriate instruments of transfer, assignment, assumption, or
delegation of any asset, property, right, liability, debt, or obligation on
terms consistent with the terms of the Plan and having other terms to which the
applicable Entities agree; (c) such other transactions that are required to
effectuate the Restructuring Transactions in the most tax efficient manner
overall for the Debtors and the Consenting Senior Noteholders; (d) the
execution, delivery, and filing, if applicable, of the New Debt Documents; and
(e) all other actions that the applicable Entities determine to be necessary or
appropriate, including making filings or recordings that may be required by
applicable law.

The Confirmation Order shall, and shall be deemed to, pursuant to both
Bankruptcy Code section 1123 and section 363, among other things, authorize all
actions as may be necessary or appropriate to effect any transaction described
in, approved by, contemplated by, or necessary to effectuate the Plan.

4.3 New Debt Documents

On the Effective Date, Reorganized MMLP and Reorganized Finance Corp. shall
issue the New 1.5 Lien Notes pursuant to the terms and conditions set forth in
the New 1.5 Lien Notes Indenture and the other New 1.5 Lien Notes Documents and
consistent with the Restructuring Support Agreement.

On the Effective Date, Reorganized MMLP and Reorganized Finance Corp. shall
issue the New Second Lien Notes pursuant to the terms and conditions set forth
in the New Second Lien Notes Indenture and the other New Second Lien Notes
Documents and consistent with the Restructuring Support Agreement.

On the Effective Date, the Debtors who are guarantors of the First Lien Claims
and the Holders of the First Lien Claims, the New 1.5 Lien Notes and the New
Second Lien Notes shall enter into the Intercreditor Agreement.

Confirmation of the Plan shall be deemed approval of the New 1.5 Lien Notes, the
New 1.5 Lien Notes Indenture, the New 1.5 Lien Notes Documents, the New Second
Lien Notes, the New Second Lien Notes Indenture, and the New Second Lien Notes
Documents, and all actions to be taken, undertakings to be made, and obligations
to be incurred by the Reorganized Debtors in connection therewith, including all
transactions contemplated thereby, the payment of all fees, indemnities,
expenses, and other payments provided for therein, and authorization of the
Reorganized Debtors to enter into and execute the New Debt Documents, and such
other documents as may be required to effectuate the treatments related to or
afforded by the New 1.5

 

24



--------------------------------------------------------------------------------

Lien Notes and the New Second Lien Notes, as applicable. By purchasing or being
deemed to have purchased the New 1.5 Lien Notes and receiving distributions of
the New Second Lien Notes, as applicable, under the Plan, the noteholders under
each of the New Debt Documents shall be deemed to have accepted the terms of the
applicable New Debt Documents and to be parties thereto (to the extent
applicable) without further action or signature (in each case, solely in their
capacity as noteholders thereunder).

On the Effective Date, without limiting the obligation and authorization of the
Reorganized Debtors and other Persons and Entities to grant and perfect the
Liens and security interests required by the New Debt Documents, all of the
Liens and security interests to be granted in accordance with the New Debt
Documents (a) shall be deemed to be granted, (b) shall be legal, binding, and
enforceable Liens on, and security interests in, the collateral granted
thereunder in accordance with the terms of the New Debt Documents, (c) shall be
deemed automatically perfected on the Effective Date, subject only to such Liens
and security interests as may be permitted under the New Debt Documents, and
(d) shall not be subject to recharacterization or equitable subordination for
any purposes whatsoever and shall not constitute preferential transfers or
fraudulent conveyances under the Bankruptcy Code or any applicable
non-bankruptcy law. The Reorganized Debtors and the Persons and Entities that
granted or were granted such Liens and security interests shall be authorized to
make all filings and recordings, and to obtain all governmental approvals and
consents necessary to establish and perfect such Liens and security interests
under the provisions of the applicable state, federal, or other law that would
be applicable in the absence of the Plan and the Confirmation Order (it being
understood that perfection shall occur automatically by virtue of the entry of
the Confirmation Order and any such filings, recordings, approvals, and consents
shall not be required), and will thereafter cooperate to make all other filings
and recordings that otherwise would be necessary under applicable law to give
notice of such Liens and security interests to third parties.

4.4 Exemption from Registration Requirements

All of the Second Lien Notes issued to Holders of Senior Notes Claims in
accordance with Article III of the Plan on account of their Allowed Claims and
New 1.5 Lien Notes issued to Holders pursuant to the New 1.5 Lien Notes Offering
will be issued under the Plan without registration under the Securities Act or
any similar federal, state, or local law, in reliance on the exemption from
registration provided in Bankruptcy Code section 1145(a) to the maximum extent
permitted by Law. Except as otherwise provided in the Plan or the governing
certificates or instruments, and except for any New 1.5 Lien Notes issued to the
Backstop Parties pursuant to the Backstop Agreement (which shall be issued
pursuant to Section 4(a)(2) of the Securities Act or another applicable
exemption), any and all of the New 1.5 Lien Notes and all of the New Second Lien
Notes issued under the Plan will be freely tradable under the Securities Act and
any similar federal, state, or local law by the recipients thereof, subject to:
(a) compliance with any applicable state or foreign securities laws, if any, and
any rules and regulations of the United States Securities and Exchange
Commission, if any, applicable at the time of any future transfer of such
Securities or instruments; (b) the restrictions, if any, on the transferability
of such Securities and instruments; and (c) any other applicable regulatory
approval. Recipients of the New Notes are advised to consult with their own
legal advisors as to the availability of any exemptions from registration under
the Securities Act and any other applicable federal, state, or local securities
laws.

 

25



--------------------------------------------------------------------------------

Should the Reorganized Debtors elect on or after the Effective Date to reflect
any ownership of the New Notes through the facilities of DTC, the Reorganized
Debtors need not provide any further evidence other than the Plan or the
Confirmation Order with respect to the treatment of the New Notes under
applicable securities laws.

Notwithstanding anything to the contrary herein, no entity (including, for the
avoidance of doubt, DTC) shall be entitled to require a legal opinion regarding
the validity of any transaction contemplated by the Plan, including, for the
avoidance of doubt, whether the New Notes are exempt from registration and/or
eligible for DTC book-entry delivery, settlement, and depository services. DTC
shall be required to accept and conclusively rely upon the Plan or Confirmation
Order in lieu of a legal opinion regarding whether the New Notes are exempt from
registration and/or eligible for DTC book-entry delivery, settlement, and
depository services.

4.5 Vesting of Assets in the Reorganized Debtors

Except as otherwise provided herein, or in any agreement, instrument, or other
document incorporated in the Plan (including with respect to the Restructuring
Transactions, and the New Debt Documents, as applicable), on the Effective Date,
pursuant to Bankruptcy Code sections 1141(b) and (c), all property in each
Debtor’s Estate, all Causes of Action, and any property acquired by any of the
Debtors under the Plan shall vest in each respective Reorganized Debtor, free
and clear of all Liens, Claims, charges, or other encumbrances. On and after the
Effective Date, except as otherwise provided herein, each Reorganized Debtor may
operate its business and may use, acquire, or dispose of property and pursue,
compromise, or settle any Claims, Interests, or Causes of Action without
supervision or approval by the Bankruptcy Court and free of any restrictions of
the Bankruptcy Code or Bankruptcy Rules.

4.6 Cancellation of the Senior Notes and Related Documents

On the Effective Date, (a) the Senior Notes, and any related certificate, note,
bond, indenture, guarantee, or other instrument or document, directly or
indirectly, evidencing or creating any indebtedness or obligation of the Debtors
giving rise to any Claim shall be canceled and the Debtors and the Reorganized
Debtors shall not have any continuing obligations thereunder; and (b) the
obligations of the Debtors pursuant, relating, or pertaining to any agreements,
indentures, guaranties, or similar documents governing the Senior Notes and any
indebtedness or obligation of the Debtors thereunder shall be released and
discharged; provided that notwithstanding Confirmation or the occurrence of the
Effective Date, any such agreement that governs the rights of the Holder of an
Allowed Senior Notes Claim shall continue in effect solely for purposes of
enabling such Holder to receive distributions under the Plan on account of such
Allowed Claim as provided herein; provided, further, that the preceding proviso
shall not affect the discharge of Claims pursuant to the Bankruptcy Code, the
Confirmation Order, or the Plan or result in any expense or liability to the
Reorganized Debtors, except to the extent set forth in or provided for under the
Plan.

Notwithstanding Confirmation, the occurrence of the Effective Date, or anything
to the contrary herein, only such matters that, by their express terms, survive
the termination of the Senior Notes shall survive the occurrence of the
Effective Date, including the rights of the Indenture Trustee to expense
reimbursement, indemnification, and similar amounts.

 

26



--------------------------------------------------------------------------------

4.7 Sources for Plan Distributions and Transfers of Funds among Debtors

The Debtors shall fund distributions under the Plan with: (a) Cash on hand,
including cash from operations and (b) the issuance of New 1.5 Lien Notes.

On the Effective Date, the Debtors shall consummate the New 1.5 Lien Notes
Offering, subject to the terms and conditions set forth in the Plan and the New
1.5 Lien Notes Documents, through which each Holder of a Senior Notes Claim,
including the Backstop Parties, shall have the opportunity to purchase the New
1.5 Lien Notes. The net proceeds of the issuance of New 1.5 Lien Notes will be
used to fund the Cash Component. Pursuant to and in accordance with the Backstop
Agreement, the Backstop Parties will provide a cash commitment of up to
$50 million to purchase the New 1.5 Lien Notes. To the extent the amount of the
Cash Component is less than $50 million, then each Holder of Senior Notes Claims
that elects to participate in the New 1.5 Lien Notes Offering up to its full Pro
Rata amount of the New 1.5 Lien Notes will receive (a) first, an amount in Cash
for the Holder’s Senior Notes (up to the amount of the Holder’s Allowed Senior
Notes Claim) in an amount equal to such Holder’s Pro Rata share of 85 percent of
the difference between (i) $50 million and (ii) the amount of the Cash Component
actually utilized, and (b) second, for any remaining amounts of the Holder’s
Senior Notes after being reduced by any amount of Cash distributed pursuant to
clause (a), $1,000 in principal amount of New Second Lien Notes for each $1,000
of Senior Notes remaining, such that for each $1,000 of Senior Notes, these
participating Holders will receive a combination of Cash and principal balance
of New Second Lien Notes equal to $1,000.

All Cash payments to be made pursuant to the Plan will be made by the
Reorganized Debtors. The Reorganized Debtors will be entitled to transfer funds
between and among themselves as they determine to be necessary or appropriate to
enable the Reorganized Debtors to make the payments and distributions required
by the Plan. Except as set forth herein, any changes in intercompany account
balances resulting from such transfers will be accounted for and settled in
accordance with the Debtors’ historical intercompany account settlement
practices and will not violate the terms of the Plan.

From and after the Effective Date, the Reorganized Debtors, subject to any
applicable limitations set forth in any post-Effective Date agreement (including
the New Debt Documents) (or in any agreement that has been assumed or the Claims
or Interests of which have been Reinstated or are Unimpaired, e.g., the First
Lien Credit Agreement), shall have the right and authority without further order
of the Bankruptcy Court to raise additional capital and obtain additional
financing as the boards of directors, boards of managers, members, or similar
governing bodies of the applicable Reorganized Debtors deem appropriate.

4.8 Corporate Action

Upon the Effective Date, all actions contemplated by the Plan shall be deemed
authorized, approved, and, to the extent taken prior to the Effective Date,
ratified, without any requirement for further action by Holders of Claims or
Interests, directors, managers, members, general partners, officers, or similar
governing parties of the Debtors, the Reorganized Debtors, or any other Entity,
including: (a) the issuance of the New Notes and the execution, entry into,
delivery, and filing of the New Debt Documents; (b) the implementation of the
Restructuring Transactions; and (c) all

 

27



--------------------------------------------------------------------------------

other acts or actions contemplated, or reasonably necessary or appropriate, to
promptly consummate the transactions contemplated by the Plan (whether to occur
before, on, or after the Effective Date). All matters provided for in the Plan
involving the corporate structure of the Debtors, and any corporate action
required by the Debtors in connection therewith, shall be deemed to have
occurred on, and shall be in effect as of, the Effective Date, without any
requirement of further action by the security holders, directors, managers,
members, general partners, authorized persons, or officers of the Debtors. On or
(as applicable) before the Effective Date, the appropriate officers of the
Debtors or the Reorganized Debtors, as applicable, shall be authorized and (as
applicable) directed to issue, execute, and deliver the agreements, documents,
securities, and instruments contemplated by the Plan (or necessary or desirable
to effectuate the Restructuring Transactions) in the name of and on behalf of
the Reorganized Debtors, as applicable, including the New Debt Documents and any
and all other agreements, documents, Securities, and instruments relating to the
foregoing, to the extent not previously authorized by the Bankruptcy Court. The
authorizations and approvals contemplated by this Section 4.8 shall be effective
notwithstanding any requirements under non-bankruptcy law.

4.9 Corporate Existence

Except as otherwise provided in the Plan or any agreement, instrument, or other
document incorporated in the Plan or the Plan Supplement (including related to
the Restructuring Transactions and the New Debt Documents (as applicable)), on
the Effective Date, each Debtor shall continue to exist after the Effective Date
as a separate partnership, corporation, limited liability company, or other form
of entity, as the case may be, with all the powers of a partnership,
corporation, limited liability company, or other form of entity, as the case may
be, pursuant to the applicable law in the jurisdiction in which each applicable
Debtor is incorporated or formed and pursuant to the respective certificate of
incorporation and by-laws (or other analogous formation documents) in effect
before the Effective Date.

4.10 Indemnification Provisions in Organizational Documents

As of the Effective Date, each Reorganized Debtor’s certificate of formation,
bylaws, or similar organizational documents shall, to the fullest extent
permitted by applicable law, provide for the indemnification, defense,
reimbursement, exculpation, and/or limitation of liability of, and advancement
of fees and expenses to, current and former directors, officers, equity holders,
managers, members, employees, accountants, investment bankers, attorneys, other
professionals, agents of the Debtors, and such current and former directors’,
officers’, and managers’ respective Affiliates (each of the foregoing solely in
their capacity as such) but solely to the extent as set forth in the
Indemnification Provisions, against any claims or causes of action whether
direct or derivative, liquidated or unliquidated, fixed or contingent, disputed
or undisputed, matured or unmatured, known or unknown, foreseen or unforeseen,
asserted or unasserted. None of the Reorganized Debtors shall amend and/or
restate its certificate of formation, bylaws, or similar organizational document
after the Effective Date to terminate or materially adversely affect (a) any
Indemnification Provision or (b) the rights of such current and former
directors, officers, equity holders, managers, members, employees, accountants,
investment bankers, attorneys, other professionals, agents of the Debtors, and
such current and former directors’, officers’, and managers’ respective
Affiliates (each of the foregoing solely in their capacity as such) referred to
in the first sentence of this Section 4.10.

 

28



--------------------------------------------------------------------------------

4.11    Effectuating Documents; Further Transactions

On and after the Effective Date, the Reorganized Debtors, and the officers,
members, members of the boards of directors, general partners, and managers
thereof, shall be authorized to and may issue, execute, deliver, file, or record
such contracts, Securities, instruments, releases, and other agreements or
documents and take such actions as may be necessary or appropriate to
effectuate, implement, and further evidence the terms and conditions of the Plan
and the New Debt Documents, as applicable, and the Securities issued pursuant to
the Plan in the name of and on behalf of the Reorganized Debtors, without the
need for any approvals, authorizations, or consents except for those expressly
required under the Plan.

4.12    Section 1146(a) Exemption

To the fullest extent permitted by Bankruptcy Code section 1146(a), any
transfers (whether from a Debtor to a Reorganized Debtor or to any other Person)
of property under the Plan (including the Restructuring Transactions) or
pursuant to: (a) the issuance, distribution, transfer, or exchange of any debt,
equity security, or other interest in the Debtors or the Reorganized Debtors;
(b) the creation, modification, consolidation, termination, refinancing, and/or
recording of any mortgage, deed of trust, or other security interest, or the
securing of additional indebtedness by such or other means; (c) the making,
assignment, or recording of any lease or sublease; (d) the grant of collateral
as security for any or all of the New Notes; or (e) the making, delivery, or
recording of any deed or other instrument of transfer under, in furtherance of,
or in connection with, the Plan, including any deeds, bills of sale,
assignments, or other instrument of transfer executed in connection with any
transaction arising out of, contemplated by, or in any way related to the Plan
(including the Restructuring Transactions), shall not be subject to any document
recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage
tax, real estate transfer tax, mortgage recording tax, Uniform Commercial Code
filing or recording fee, regulatory filing or recording fee, sales, or use tax,
or other similar tax or governmental assessment, and upon entry of the
Confirmation Order, the appropriate state or local governmental officials or
agents shall forego the collection of any such tax or governmental assessment
and accept for filing and recordation any of the foregoing instruments or other
documents without the payment of any such tax, recordation fee, or governmental
assessment. All filing or recording officers (or any other Person with authority
over any of the foregoing), wherever located and by whomever appointed, shall
comply with the requirements of Bankruptcy Code section 1146(a), shall forego
the collection of any such tax or governmental assessment, and shall accept for
filing and recordation any of the foregoing instruments or other documents
without the payment of any such tax or governmental assessment.

4.13    Directors and Officers of the Reorganized Debtors

(a)    The Board

Pursuant to Bankruptcy Code section 1129(a)(5), on the Effective Date, the
directors (including, for purposes of this Section, director equivalents) of
each of the Debtors, including, as applicable, the directors of any of the
Debtors’ general partners or members who compose the direct or indirect
governing body of any of the Debtors, shall consist of the existing directors of
such Debtor, including, as applicable, the directors of any of the Debtors’
general partners or

 

29



--------------------------------------------------------------------------------

members, or such persons as designated in the Plan Supplement or prior to the
commencement of the Confirmation Hearing and shall remain in such capacities as
directors of the applicable Reorganized Debtor, until replaced or removed in
accordance with the organizational documents of the applicable Reorganized
Debtors.

To the extent any such director is an “insider” under the Bankruptcy Code, the
Debtors also will disclose the nature of any compensation to be paid to such
director.

From and after the Effective Date, each director of the Reorganized Debtors
shall serve pursuant to the terms of the respective Reorganized Debtor’s
charters and bylaws or other formation and constituent documents, and applicable
laws of the respective Reorganized Debtor’s jurisdiction of formation.

(b) Senior Management

Subject to this Section 4.13 and Section 4.14, the officers and managers of the
Debtors, including, as applicable, the officers of any of the Debtors’
non-Debtor parent or affiliate Entities that serve in an officer or manager role
or capacity for any of the Debtors through a management agreement or any other
agreement between any of the Debtors and any such non-Debtor parent or affiliate
Entity, as of the Petition Date shall remain in their current roles and
capacities as officers and managers of the Reorganized Debtors, unless otherwise
disclosed in the Plan Supplement or prior to the commencement of the
Confirmation Hearing, in each case subject to the ordinary rights and powers of
the applicable board of directors or other governing party or body to remove or
replace officers (or officer equivalents) in accordance with the Reorganized
Debtors’ organizational documents and any applicable employment agreements that
are assumed pursuant to the Plan.

To the extent any such officer or manager is an “insider” under the Bankruptcy
Code, the Debtors also will disclose the nature of any compensation to be paid
to such officer or manager.

From and after the Effective Date, each such officer or manager of the
Reorganized Debtors shall serve pursuant to the terms of the respective
Reorganized Debtor’s charters and bylaws or other formation and constituent
documents, and applicable laws of the respective Reorganized Debtor’s
jurisdiction of formation.

4.14 Employee Arrangements of the Reorganized Debtors

On the Effective Date, the Reorganized Debtors shall assume all Compensation and
Benefits Programs, including any Compensation and Benefit Program that
constitutes a D&O Liability Insurance Policy or an Indemnification Provision.
Notwithstanding the foregoing, pursuant to Bankruptcy Code section 1129(a)(13),
from and after the Effective Date, all retiree benefits (as such term is defined
in Bankruptcy Code section 1114), if any, shall continue to be paid in
accordance with applicable law.

The assumption of Compensation and Benefits Programs pursuant to the terms
herein and any of the Restructuring Transactions taken by the Debtors or the
Reorganized Debtors, as applicable, to effectuate the Plan shall not be deemed
to trigger any applicable change of control, immediate vesting, termination, or
similar provisions therein (unless a Compensation and Benefits Program
counterparty timely objects to the assumption contemplated by the Plan in which
case any such Compensation and Benefits Program shall be deemed rejected as of
immediately prior to the Petition Date). No counterparty shall have rights under
a Compensation and Benefits Program assumed pursuant to the Plan other than
those applicable immediately prior to such assumption.

 

30



--------------------------------------------------------------------------------

4.15 Preservation of Causes of Action

Unless any Causes of Action against an Entity are expressly waived,
relinquished, exculpated, released, compromised, or settled in the Plan,
including pursuant to Article VIII of the Plan or a Final Order, in accordance
with Bankruptcy Code section 1123(b), the Reorganized Debtors shall retain and
may enforce all rights to commence and pursue any and all Causes of Action,
whether arising before or after the Petition Date, including any actions
specifically enumerated in any Definitive Documents, including the Plan
Supplement, and the Reorganized Debtors’ rights to commence, prosecute, or
settle such Causes of Action shall be preserved notwithstanding the occurrence
of the Effective Date. Attached to the Plan as Exhibit A is a list of all
retained Causes of Action; however, no Entity may rely on the absence of a
specific reference in the Plan, the Plan Supplement, or the Disclosure Statement
to any Cause of Action against them as any indication that the Debtors or the
Reorganized Debtors will not pursue any and all available Causes of Action
against them. The Debtors and the Reorganized Debtors expressly reserve all
rights to prosecute any and all Causes of Action against any Entity, except as
otherwise expressly provided herein. Unless any Causes of Action against an
Entity are expressly waived, relinquished, exculpated, released, compromised, or
settled in the Plan, including pursuant to Article VIII of the Plan or a Final
Order, the Reorganized Debtors expressly reserve all Causes of Action, for later
adjudication, and, therefore, no preclusion doctrine, including the doctrines of
res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable, or otherwise), or laches, shall apply to such Causes of
Action upon, after, or as a consequence of the Confirmation or Consummation. For
the avoidance of doubt, in no instance will any Cause of Action preserved
pursuant to this Section 4.15 include any claim or Cause of Action with respect
to, or against, a Released Party.

In accordance with Bankruptcy Code section 1123(b)(3), any Causes of Action
preserved pursuant to the first paragraph of this Section 4.15 that a Debtor may
hold against any Entity shall vest in the Reorganized Debtors. The applicable
Reorganized Debtor, through its authorized agents or representatives, shall
retain and may exclusively enforce any and all such Causes of Action. The
Reorganized Debtors shall have the exclusive right, authority, and discretion to
determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of
Action, or to decline to do any of the foregoing, without the consent or
approval of any third party or any further notice to or action, order, or
approval of the Bankruptcy Court.

4.16 Release of Avoidance Actions

On the Effective Date, the Debtors, on behalf of themselves and their Estates,
shall release any and all Avoidance Actions and the Debtors and the Reorganized
Debtors, and any of their successors or assigns, and any Entity acting on behalf
of the Debtors or the Reorganized Debtors, shall be deemed to have waived the
right to pursue any and all Avoidance Actions, except for Avoidance Actions
brought as counterclaims or defenses to claims asserted against the Debtors.

 

31



--------------------------------------------------------------------------------

ARTICLE V

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

5.1 Assumption and Rejection of Executory Contracts and Unexpired Leases

Except as otherwise provided herein, each Executory Contract and Unexpired Lease
shall be deemed assumed, without the need for any further notice to or action,
order, or approval of the Bankruptcy Court, as of the Effective Date, pursuant
to Bankruptcy Code section 365, unless such Executory Contract or Unexpired
Lease (a) was previously assumed or rejected; (b) expired or was previously
terminated pursuant to its own terms; (c) is the subject of a motion to assume
or assume and assign Filed on or before the Confirmation Date; or (d) is
designated specifically, or by category, as an Executory Contract or Unexpired
Lease on the Schedule of Rejected Executory Contracts and Unexpired Leases. The
assumption of Executory Contracts and Unexpired Leases hereunder may include the
assignment of certain of such contracts to direct or indirect non-Debtor
subsidiaries of the Debtors. The Confirmation Order will constitute an order of
the Bankruptcy Court approving the above-described assumptions and assignments,
all pursuant to Bankruptcy Code sections 365(a) and 1123 and effective on the
occurrence of the Effective Date.

Except as otherwise provided herein or agreed to by the Debtors and the
applicable counterparty, each assumed Executory Contract or Unexpired Lease
shall include all modifications, amendments, supplements, restatements, or other
agreements related thereto, and all rights related thereto, if any, including
all easements, licenses, permits, rights, privileges, immunities, options,
rights of first refusal, and any other interests. To the maximum extent
permitted by law, to the extent any provision in any Executory Contract or
Unexpired Lease assumed pursuant to the Plan restricts or prevents, or purports
to restrict or prevent, or is breached or deemed breached by, the assumption of
such Executory Contract or Unexpired Lease (including any “change of control”
provision), then such provision shall be deemed modified such that the
transactions contemplated by the Plan shall not entitle the non-Debtor party
thereto to terminate such Executory Contract or Unexpired Lease or to exercise
any other default-related rights with respect thereto. Modifications,
amendments, supplements, and restatements to prepetition Executory Contracts and
Unexpired Leases that have been executed by the Debtors during the Chapter 11
Cases shall not be deemed to alter the prepetition nature of the Executory
Contract or Unexpired Lease or the validity, priority, or amount of any
prepetition Claims that may arise in connection therewith.

5.2 Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

The Debtors or the Reorganized Debtors, as applicable, shall pay Cures, if any,
on the Effective Date or as soon as reasonably practicable thereafter, with the
amount and timing of payment of any such Cure dictated by the Debtors’ ordinary
course of business. Unless otherwise agreed upon in writing by the parties to
the applicable Executory Contract or Unexpired Lease, all requests for payment
of a Cure that differ from the ordinary course amounts paid or proposed to be
paid by the Debtors or the Reorganized Debtors to a counterparty must be Filed
with the Bankruptcy Court and served on the Debtors or Reorganized Debtors (as
applicable) on or before fifteen (15) days after the Effective Date. Any such
request that is not timely Filed shall be disallowed and forever barred,
estopped, and enjoined from assertion, and shall not be enforceable

 

32



--------------------------------------------------------------------------------

against any Reorganized Debtor, without the need for any objection by the
Reorganized Debtors or any other party in interest or any further notice to or
action, order, or approval of the Bankruptcy Court. Any Cure shall be deemed
fully satisfied, released, and discharged upon payment by the Debtors or the
Reorganized Debtors of the Cure in the Debtors’ ordinary course of business;
provided, however, that nothing herein shall prevent the Reorganized Debtors
from paying any Cure Claim despite the failure of the relevant counterparty to
File such request for payment of such Cure. The Reorganized Debtors also may
settle any Cure Claim without any further notice to or action, order, or
approval of the Bankruptcy Court. In addition, any objection to the assumption
of an Executory Contract or Unexpired Lease under the Plan must be Filed with
the Bankruptcy Court and served on the Debtors or Reorganized Debtors (as
applicable) on or before 15 (fifteen) days after the Effective Date. Any such
objection will be scheduled to be heard by the Bankruptcy Court at the first
scheduled omnibus hearing for which such objection is timely Filed. Any
counterparty to an Executory Contract or Unexpired Lease that fails to timely
object to the proposed assumption of any Executory Contract or Unexpired Lease
will be deemed to have consented to such assumption.

If there is any dispute regarding any Cure, the ability of the Reorganized
Debtors or any assignee to provide “adequate assurance of future performance”
within the meaning of Bankruptcy Code section 365, or any other matter
pertaining to assumption, then payment of the Cure shall occur as soon as
reasonably practicable after entry of a Final Order resolving such dispute,
approving such assumption (and, if applicable, assignment), or as may be agreed
upon by the Debtors or the Reorganized Debtors, as applicable, and the
counterparty to the Executory Contract or Unexpired Lease. With respect to
payment of any Cure amounts or disputes over any Cure amounts, neither the
Debtors nor the Distribution Agent shall have any obligation to recognize or
deal with any party other than the non-Debtor party to the applicable Executory
Contract or Unexpired Lease (or its counsel) as of the Effective Date, even if
such non-Debtor party has sold, assigned, or otherwise transferred its Claim for
a Cure amount.

Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise and full payment of any applicable Cure pursuant to this Section 5.2,
in the amount and at the time dictated by the Debtors’ ordinary course of
business, shall result in the full release and satisfaction of any Cures,
Claims, or defaults, whether monetary or nonmonetary, including defaults of
provisions restricting the change in control or ownership interest composition
or other bankruptcy-related defaults, arising under any assumed Executory
Contract or Unexpired Lease at any time prior to the effective date of
assumption. Any and all Proofs of Claim based upon Executory Contracts or
Unexpired Leases that have been assumed in the Chapter 11 Cases, including
pursuant to the Confirmation Order, and for which any Cure has been fully paid
pursuant to this Section 5.2, in the amount and at the time dictated by the
Debtors’ ordinary course of business, shall be deemed disallowed and expunged as
of the Effective Date without the need for any objection thereto or any further
notice to or action, order, or approval of the Bankruptcy Court.

 

33



--------------------------------------------------------------------------------

5.3 Rejection Damages Claims

In the event that the rejection of an Executory Contract or Unexpired Lease by
any of the Debtors results in damages to the other party or parties to such
contract or lease, a Claim for such damages shall be forever barred and shall
not be enforceable against the Debtors or the Reorganized Debtors or their
respective properties or interests in property as agents, successors, or
assigns, unless a Proof of Claim is Filed with the Solicitation Agent and served
upon counsel for the Debtors and the Reorganized Debtors no later than fifteen
(15) days after the later of (a) the Effective Date or (b) the date of entry of
an order of the Bankruptcy Court (including the Confirmation Order) approving
such rejection of such Executory Contract or Unexpired Lease. Any such Claims,
to the extent Allowed, shall be classified as General Unsecured Claims and shall
be treated in accordance with Article III of the Plan.

5.4 Indemnification

On and as of the Effective Date, the Indemnification Provisions will be assumed
by the Debtors and Reorganized Debtors (as applicable) and will be irrevocable
and will survive the effectiveness of the Plan, and the New Organizational
Documents (if any) will provide to the fullest extent provided by the law for
the indemnification, defense, reimbursement, exculpation, and/or limitation of
liability of, and advancement of fees and expenses to, the Debtors’ and the
Reorganized Debtors’ current and former directors, officers, equity holders,
managers, members, employees, accountants, investment bankers, attorneys, other
professionals, agents of the Debtors, and such current and former directors’,
officers’, and managers’ respective Affiliates (each of the foregoing solely in
their capacity as such) at least to the same extent as the Indemnification
Provisions, against any Claims or Causes of Action whether direct or derivative,
liquidated or unliquidated, fixed or contingent, disputed or undisputed, matured
or unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted,
and, notwithstanding anything in the Plan to the contrary, none of the
Reorganized Debtors will amend and/or restate the New Organizational Documents
(if any) before or after the Effective Date to terminate or adversely affect any
of the Indemnification Provisions.

5.5 Insurance Policies and Surety Bonds

Each of the Debtors’ insurance policies shall be deemed assumed, without the
need for any further notice to or action, order, or approval of the Bankruptcy
Court, as of the Effective Date, pursuant to Bankruptcy Code section 365. Any
D&O Liability Insurance Policy (including, without limitation, any “tail
policy”) (and all agreements, documents, or instruments related thereto)
pursuant to which any of the Debtors’ current or former directors, officers,
managers, or other employees are insured, including, without limitation, any D&O
Liability Insurance Policy issued in the name of a non-Debtor parent company of
any of the Debtors, shall remain in force through the expiration of any such
Policy (or “tail policy,” as applicable).

The Debtors or the Reorganized Debtors, as applicable, shall not terminate or
otherwise reduce or take any action that would in any way impair the coverage
provided under any D&O Liability Insurance Policy (including, without
limitation, any “tail policy”) (and all agreements, documents, or instruments
related thereto) in effect prior to the Effective Date, and any current and
former directors, officers, managers, and employees of the Debtors who served in
such capacity at any time before or after the Effective Date shall be entitled
to the full benefits of any such policy for the full term of such policy
regardless of whether such directors, officers, managers, and employees remain
in such positions after the Effective Date. On the Effective Date, as
appropriate and in their sole discretion, the Reorganized Debtors may obtain a
D&O Liability Insurance Policy with respect to the Reorganized Debtors.

 

34



--------------------------------------------------------------------------------

The Debtors shall continue to satisfy their surety bonds and insurance policies
in full and continue such programs in the ordinary course of business. Each of
the Debtors’ surety bonds and insurance policies, and any agreements, documents,
or instruments relating thereto shall be treated as Executory Contracts under
the Plan. Unless otherwise provided in the Plan, on the Effective Date: (a) the
Debtors shall be deemed to have assumed all such surety bonds and insurance
policies and any agreements, documents, and instruments relating to coverage of
all insured Claims; and (b) such surety bonds and insurance policies and any
agreements, documents, or instruments relating thereto shall revest in the
applicable Reorganized Debtor(s).

Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval
of the Reorganized Debtors’ assumption of all such insurance policies.
Notwithstanding anything to the contrary contained in the Plan, Confirmation of
the Plan shall not discharge, impair, or otherwise modify any indemnity
obligations assumed by the foregoing assumption of insurance policies and each
such indemnity obligation will be deemed and treated as an Executory Contract
that has been assumed by the Reorganized Debtors under the Plan as to which no
Proof of Claim need be filed, and shall survive the Effective Date.

5.6 Contracts and Leases After the Petition Date

Contracts and leases entered into after the Petition Date by any Debtor will be
performed by the applicable Debtor or Reorganized Debtor liable thereunder in
the ordinary course of its business. Such contracts and leases survive and
remain unaffected by entry of the Confirmation Order.

5.7 Reservation of Rights

Nothing contained in the Plan or the Plan Supplement shall constitute an
admission by the Debtors or any other party that any contract or lease is in
fact an Executory Contract or Unexpired Lease or that any Reorganized Debtor has
any liability thereunder. If there is a dispute regarding whether a contract or
lease is or was executory or unexpired at the time of assumption, the Debtors or
the Reorganized Debtors, as applicable, shall have forty-five (45) days
following entry of a Final Order resolving such dispute to alter their treatment
of such contract or lease.

5.8 Nonoccurrence of Effective Date

In the event that the Effective Date does not occur, the Bankruptcy Court shall
retain jurisdiction with respect to any request to extend the deadline for
assuming or rejecting Unexpired Leases pursuant to Bankruptcy Code
section 365(d)(4), unless such deadline(s) have expired.

 

35



--------------------------------------------------------------------------------

ARTICLE VI

PROVISIONS GOVERNING DISTRIBUTIONS

 

6.1

Distributions on Account of Claims Allowed as of the Effective Date

Except as otherwise provided herein, a Final Order, or as otherwise agreed to by
the Debtors or the Reorganized Debtors, as the case may be, and the Holder of
the applicable Claim, on the first Distribution Date, the Distribution Agent
shall make initial distributions under the Plan on account of Claims Allowed on
or before the Effective Date or as soon as reasonably practical thereafter;
provided, however, that (a) Allowed Administrative Claims with respect to
liabilities incurred by the Debtors in the ordinary course of business shall be
paid or performed in the ordinary course of business in accordance with the
terms and conditions of any controlling agreements, course of dealing, course of
business, or industry practice, and (b) Allowed Priority Tax Claims shall be
paid in accordance with Section 2.2. To the extent any Allowed Priority Tax
Claim is not due and owing on the Effective Date, such Claim shall be paid in
full in Cash in accordance with the terms of any agreement between the Debtors
and the Holder of such Claim or as may be due and payable under applicable
non-bankruptcy law or in the ordinary course of business. Further Distribution
Dates shall occur after the Effective Date, as necessary, in the Reorganized
Debtors’ sole discretion.

 

6.2

Rights and Powers of the Distribution Agents

 

  (a)

Powers of Distribution Agents

The Distribution Agents each shall be empowered to: (i) effect all actions and
execute all agreements, instruments, and other documents necessary to perform
its duties under the Plan; (ii) make all distributions contemplated hereby;
(iii) employ professionals to represent it with respect to its responsibilities;
and (iv) exercise such other powers as may be vested in the Distribution Agents
by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the
Distribution Agents to be necessary and proper to implement the provisions
hereof, provided, however, that such Distribution Agent shall waive any right or
ability to setoff, deduct from, or assert any lien or encumbrance against, the
distributions required under the Plan to be distributed by such Distribution
Agent.

 

  (b)

Expenses Incurred on or After the Effective Date

The Debtors or the Reorganized Debtors, as applicable, shall pay to the
Distribution Agents all reasonable and documented fees and expenses of the
Distribution Agents without the need for any approvals, authorizations, actions,
or consents, except as otherwise ordered by the Bankruptcy Court. The
Distribution Agents shall submit detailed invoices to the Debtors or the
Reorganized Debtors, as applicable, for all fees and expenses for which the
Distribution Agents seek reimbursement, and the Debtors or the Reorganized
Debtors, as applicable, shall pay those amounts that they deem reasonable and
shall object in writing to those fees and expenses, if any, that the Debtors or
the Reorganized Debtors, as applicable, deem to be unreasonable. In the event
that the Debtors or the Reorganized Debtors, as applicable, object to all or any
portion of the amounts requested to be reimbursed in a Distribution Agent’s
invoice, the Debtors or the Reorganized Debtors, as applicable, and such
Distribution Agent shall endeavor, in good faith, to reach mutual agreement on
the amount of the appropriate payment of such disputed fees and/or expenses. In
the event that the Debtors or the Reorganized Debtors, as applicable, and a
Distribution Agent are unable to resolve any differences regarding disputed fees
or expenses, either party shall be authorized to move to have such dispute heard
by the Bankruptcy Court.

 

36



--------------------------------------------------------------------------------

6.3

Delivery of Distributions

 

  (a)

Distribution Process

Except as otherwise provided in the Plan, the Distribution Agent shall make
distributions to Holders of Allowed Claims at the address for each such Holder
as indicated on the applicable register or in the Debtors’ records as of the
date of any such distribution (as applicable), including the address set forth
in any Proof of Claim filed by that Holder; provided that the manner of such
distributions shall be determined at the discretion of the Reorganized Debtors.

 

  (b)

Compliance Matters

In connection with the Plan, to the extent applicable, the Reorganized Debtors
and the Distribution Agent shall comply with all tax withholding and reporting
requirements imposed on them by any Governmental Unit, and all distributions
pursuant to the Plan shall be subject to such withholding and reporting
requirements. Notwithstanding any provision in the Plan to the contrary, the
Reorganized Debtors and the Distribution Agent shall be authorized to take all
actions necessary or appropriate to comply with such withholding and reporting
requirements, including liquidating a portion of the distribution to be made
under the Plan to generate sufficient funds to pay applicable withholding taxes
and withholding distributions pending receipt of information necessary to
facilitate such distributions; provided that, the Reorganized Debtors and the
Distribution Agent, as applicable, shall request appropriate documentation from
the applicable distributees and allow such distributees a reasonable amount of
time to respond. The Reorganized Debtors reserve the right to allocate all
distributions made under the Plan in compliance with all applicable wage
garnishments, alimony, child support, and other spousal awards, liens, and
encumbrances. Any amounts withheld or reallocated pursuant to this
Section 6.3(b) shall be treated as if distributed to the Holder of the Allowed
Claim.

 

  (c)

Foreign Currency Exchange Rate

Except as otherwise provided in a Bankruptcy Court order, as of the Effective
Date, any Claim asserted in currency other than U.S. dollars shall be
automatically deemed converted to the equivalent U.S. dollar value using the
exchange rate for the applicable currency as published in The Wall Street
Journal, National Edition, on the Effective Date.

 

  (d)

Fractional, Undeliverable, and Unclaimed Distributions

 

  (1)

Fractional Distributions. Whenever any distribution of fractional dollars of New
Notes would otherwise be required pursuant to the Plan, the actual distribution
shall reflect a rounding of such fraction to the nearest whole dollar (up or
down).

 

  (2)

Undeliverable Distributions. If any distribution to a Holder of an Allowed Claim
is returned to the Distribution Agent as undeliverable, no further distributions
shall be made to such Holder unless and until the Distribution Agent is notified
in writing of such Holder’s then-current address or other necessary information
for delivery, at which time all currently due missed distributions shall be made
to such Holder on the next Distribution Date.

 

37



--------------------------------------------------------------------------------

  Undeliverable distributions shall remain in the possession of the Reorganized
Debtors until such time as a distribution becomes deliverable or reverts to the
Reorganized Debtors and is canceled pursuant to Section 6.3(d)(3) or
Section 6.3(d)(4) below, and shall not be supplemented with any interest or
other accruals of any kind.

 

  (3)

Failure to Present Checks. A check issued by the Reorganized Debtors (or their
Distribution Agent) on account of Allowed Claims shall be null and void if not
negotiated within ninety (90) days after the issuance of such check. Requests
for reissuance of any check shall be made directly to the Distribution Agent by
the Holder of the relevant Allowed Claim with respect to which such check
originally was issued.

Any Holder of an Allowed Claim holding an un-negotiated check that does not
request reissuance of such un-negotiated check within 180 days after the date of
mailing or other delivery of such check shall have its Claim for such
un-negotiated check discharged and be discharged and forever barred, estopped,
and enjoined from asserting any such Claim against the Reorganized Debtors or
their property.

Within ninety (90) days after the mailing or other delivery of any such
distribution checks, notwithstanding applicable escheatment laws, all such
distributions shall revert to the Reorganized Debtors. Nothing contained herein
shall require the Reorganized Debtors to attempt to locate any Holder of an
Allowed Claim.

 

  (4)

Reversion. Any distribution under the Plan that is an Unclaimed Distribution for
a period of 180 days after distribution shall be deemed unclaimed property under
Bankruptcy Code section 347(b), and such Unclaimed Distribution shall revest in
the applicable Reorganized Debtor. Upon such revesting, the Claim of the Holder
or its successors with respect to such property shall be canceled, discharged,
and forever barred notwithstanding any applicable federal or state escheat,
abandoned, or unclaimed property laws, or any provisions in any document
governing the distribution that is an Unclaimed Distribution, to the contrary.

 

  (e)

Surrender of Canceled Instruments or Securities

On the Effective Date, each Holder of a Certificate shall be deemed to have
surrendered such Certificate to the Distribution Agent or a Servicer (to the
extent the relevant Claim is governed by an agreement and administered by a
Servicer). Such Certificate shall be canceled solely with respect to the
Debtors, and such cancellation shall not alter the obligations or rights of any
non-Debtor third parties vis-à-vis one another with respect to such Certificate.
Notwithstanding the foregoing two sentences, this Section 6.3(e) shall not apply
to any Claims and Interests Reinstated pursuant to the terms of the Plan.

 

38



--------------------------------------------------------------------------------

  (f)

Minimum Distributions

Notwithstanding anything herein to the contrary, the Reorganized Debtors and the
Distribution Agents shall not be required to make distributions or payments of
less than $50 (whether Cash or otherwise).

 

6.4

Claims Paid or Payable by Third Parties

 

  (a)

Claims Paid by Third Parties

A Claim shall be correspondingly reduced in full or in part, as applicable, and
the applicable portion of such Claim shall be Disallowed in full or in part, as
applicable, without an objection to such Claim having to be Filed and without
any further notice to or action, order, or approval of the Bankruptcy Court, to
the extent that the Holder of such Claim receives a payment on account of such
Claim from a party that is not a Debtor or Reorganized Debtor. To the extent a
Holder of a Claim receives a distribution on account of such Claim and receives
payment from a party that is not a Debtor or a Reorganized Debtor on account of
such Claim, such Holder shall, within fourteen (14) days of receipt thereof,
repay or return the distribution to the Reorganized Debtors to the extent the
Holder’s total recovery on account of such Claim from the third party and under
the Plan exceeds the amount of such Claim as of the date of any such
distribution under the Plan. The failure of such Holder to timely repay or
return such distribution shall result in the Holder owing the Reorganized
Debtors annualized interest at the Federal Judgment Rate on such amount owed for
each Business Day after the fourteen-day (14-day) grace period specified above
until the amount is repaid.

 

  (b)

Claims Payable by Insurance Carriers

No distributions under the Plan shall be made on account of an Allowed Claim
that is payable pursuant to one of the Debtors’ insurance policies until the
Holder of such Allowed Claim has exhausted all remedies with respect to such
insurance policy. To the extent that one or more of the Debtors’ insurers agrees
to satisfy in full or in part a Claim (if and to the extent adjudicated by a
court of competent jurisdiction), then immediately upon such insurers’
agreement, the applicable portion of such Claim may be expunged without a Claim
objection having to be Filed and without any further notice to or action, order,
or approval of the Bankruptcy Court.

 

  (c)

Applicability of Insurance Policies

Except as otherwise provided in the Plan, distributions to Holders of Allowed
Claims shall be in accordance with the provisions of any applicable insurance
policy. Notwithstanding anything to the contrary herein (including Article
VIII), nothing contained in the Plan shall constitute or be deemed a release,
settlement, satisfaction, compromise, or waiver of any Cause of Action that the
Debtors or any other Entity may hold against any other Entity, including
insurers, under any policies of insurance or applicable indemnity, nor shall
anything contained herein constitute or be deemed a waiver by such insurers of
any defenses, including coverage defenses, held by such insurers.

 

39



--------------------------------------------------------------------------------

6.5

Setoffs

Except as otherwise expressly provided for herein, each Reorganized Debtor,
pursuant to the Bankruptcy Code (including Bankruptcy Code section 553),
applicable non-bankruptcy law, or as may be agreed to by the Holder of a Claim,
may set off against any Allowed Claim and the distributions to be made pursuant
to the Plan on account of such Allowed Claim (before any distribution is made on
account of such Allowed Claim), any claims, rights, and Causes of Action of any
nature that such Debtor or Reorganized Debtor, as applicable, may hold against
the Holder of such Allowed Claim, to the extent such claims, rights, or Causes
of Action against such Holder have not been otherwise compromised or settled on
or prior to the Effective Date (whether pursuant to the Plan or otherwise);
provided, however, that neither the failure to effect such a setoff nor the
allowance of any Claim pursuant to the Plan shall constitute a waiver or release
by such Reorganized Debtor of any such claims, rights, and Causes of Action that
such Reorganized Debtor may possess against such Holder. In no event shall any
Holder of a Claim be entitled to set off any such Claim against any claim,
right, or Cause of Action of the Debtor or Reorganized Debtor (as applicable),
unless such Holder has filed a motion with the Bankruptcy Court requesting the
authority to perform such setoff on or before the Confirmation Date, and
notwithstanding any indication in any Proof of Claim or otherwise that such
Holder asserts, has, or intends to preserve any right of setoff pursuant to
Bankruptcy Code section 553 or otherwise.

 

6.6

Allocation Between Principal and Accrued Interest

Except as otherwise provided herein, the aggregate consideration paid to Holders
with respect to their Allowed Claims shall be treated pursuant to the Plan as
allocated first to the principal amount of such Allowed Claims (to the extent
thereof) and, thereafter, to interest, if any, on such Allowed Claim accrued
through the Effective Date.

ARTICLE VII

PROCEDURES FOR RESOLVING DISPUTED CLAIMS

This Article VII shall not apply to First Lien Claims or Senior Notes Claims,
which Claims shall be Allowed in full and will not be subject to any avoidance,
reductions, set off, offset, recharacterization, subordination (whether
equitable, contractual or otherwise), counterclaims, cross-claims, defenses,
disallowance, impairment, objection, or any other challenges under any
applicable law or regulation by any Person or Entity.

 

7.1

Proofs of Claim / Disputed Claims Process

Notwithstanding Bankruptcy Code section 502(a), and in light of the Unimpaired
status of all General Unsecured Claims under the Plan, except as required by
Section 2.1, Section 5.2, and any other Sections of the Plan that require filing
Proofs of Claims, Holders of Claims need not file Proofs of Claim, and the
Reorganized Debtors and the Holders of Claims shall determine, adjudicate, and
resolve any disputes over the validity and amounts of such Claims in the
ordinary course of business as if the Chapter 11 Cases had not been commenced
except that (unless expressly waived pursuant to the Plan) the Allowed amount of
such Claims shall be subject to the limitations or maximum amounts permitted by
the Bankruptcy Code, including Bankruptcy Code sections 502 and 503, to the
extent applicable. All Proofs of Claim filed in these Chapter 11 Cases, except
those permitted by Section 2.1, shall be considered objected to and Disputed
without further action by the Debtors.

 

40



--------------------------------------------------------------------------------

Upon the Effective Date, all Proofs of Claim filed against the Debtors,
regardless of the time of filing, and including Claims filed after the Effective
Date, shall be deemed withdrawn, other than as provided below, and such creditor
that Files a Proof of Claim with the Bankruptcy Court retains any right it may
have to pursue remedies in a forum other than the Bankruptcy Court.
Notwithstanding anything in this Section 7.1, (a) all Claims against the Debtors
that result from the Debtors’ rejection of an Executory Contract or Unexpired
Lease, (b) disputes regarding the amount of any Cure pursuant to Bankruptcy Code
section 365, and (c) Claims that the Debtors seek to have determined by the
Bankruptcy Court, shall in all cases be determined by the Bankruptcy Court. From
and after the Effective Date, the Reorganized Debtors may satisfy, dispute,
settle, or otherwise compromise any Claim without approval of the Bankruptcy
Court.

 

7.2

Objections to Claims

Except insofar as a Claim is Allowed under the Plan, the Debtors, the
Reorganized Debtors, or any other party in interest shall be entitled to object
to Claims. Any objections to Claims, other than Administrative Claims, shall be
served and filed (a) on or before the ninetieth (90th) day following the later
of (i) the Effective Date and (ii) the date that a Proof of Claim is filed or
amended or a Claim is otherwise asserted or amended in writing by or on behalf
of a Holder of such Claim, or (b) such later date as ordered by the Bankruptcy
Court upon motion filed by the Debtors or Reorganized Debtors. For the avoidance
of doubt, except as otherwise provided herein, from and after the Effective
Date, each Reorganized Debtor shall have and retain any and all rights and
defenses such Debtor had immediately prior to the Effective Date with respect to
any Disputed Claim or Interest, including the Causes of Action retained pursuant
to Section 4.15 of the Plan.

 

7.3

Estimation of Claims

Before or after the Effective Date, the Debtors or Reorganized Debtors, as
applicable, may (but are not required to) at any time request that the
Bankruptcy Court estimate any Disputed Claim that is contingent or unliquidated
pursuant to Bankruptcy Code section 502(c) for any reason, regardless of whether
any party previously has objected to such Claim or whether the Bankruptcy Court
has ruled on any such objection, and the Bankruptcy Court shall retain
jurisdiction to estimate any such Claim, including during the litigation of any
objection to any Claim or during the appeal relating to such objection; provided
that if the Bankruptcy Court resolves the Allowed amount of a Claim, the Debtors
and Reorganized Debtors, as applicable, shall not be permitted to seek an
estimation of such Claim. Notwithstanding any provision otherwise in the Plan, a
Claim that has been expunged from the Claims register, but that either is
subject to appeal or has not been the subject of a Final Order, shall be deemed
to be estimated at zero dollars, unless otherwise ordered by the Bankruptcy
Court. In the event that the Bankruptcy Court estimates any contingent or
unliquidated Claim, that estimated amount shall constitute a maximum limitation
on such Claim for all purposes under the Plan (including for purposes of
distributions), and the relevant Reorganized Debtor may elect to pursue any
supplemental proceedings to object to any ultimate distribution on such Claim.

 

41



--------------------------------------------------------------------------------

7.4

No Distribution Pending Allowance

If an objection to a Claim is deemed, as set forth in Section 7.1, or Filed, as
set forth in Section 7.2, no payment or distribution provided under the Plan
shall be made on account of such Claim unless and until such Disputed Claim
becomes an Allowed Claim. Notwithstanding anything to the contrary in the Plan,
and except as otherwise agreed by the relevant parties: (a) no partial payments
and no partial distributions shall be made with respect to a Disputed Claim
until all such disputes in connection with such Disputed Claim have been
resolved by settlement or Final Order; and (b) any Entity that holds both an
Allowed Claim and a Disputed Claim shall not receive any distribution on the
Allowed Claim unless and until all objections to the Disputed Claim have been
resolved by settlement or Final Order or the Claims have been Allowed or
expunged.

 

7.5

Distribution After Allowance

To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the Holder of such Allowed Claim in
accordance with the provisions of the Plan. As soon as practicable after the
date that the order or judgment of the Bankruptcy Court allowing any Disputed
Claim becomes a Final Order, the Distribution Agent shall provide to the Holder
of such Claim the distribution (if any) to which such Holder is entitled under
the Plan as of the Effective Date, without any interest to be paid on account of
such Claim unless required under applicable bankruptcy law.

 

7.6

No Interest

Unless otherwise specifically provided for herein or by order of the Bankruptcy
Court, post-petition interest shall not accrue or be paid on Claims, and no
Holder of a Claim shall be entitled to interest accruing on or after the
Petition Date on any Claim or right. Additionally, and without limiting the
foregoing, interest shall not accrue or be paid on any Disputed Claim with
respect to the period from the Effective Date to the date a final distribution
is made on account of such Disputed Claim, if and when such Disputed Claim
becomes an Allowed Claim.

 

7.7

Adjustment to Claims Without Objection

Any Claim that has been paid or satisfied, or any Claim that has been amended or
superseded, may be adjusted on the Claims register by the Reorganized Debtors
without a claims objection having to be filed and without any further notice to
or action, order, or approval of the Bankruptcy Court.

 

7.8

Disallowance of Claims

All Claims of any Entity from which property is sought by the Debtors under
Bankruptcy Code sections 542, 543, 550, or 553 or that the Debtors or the
Reorganized Debtors allege is a transferee of a transfer that is avoidable under
Bankruptcy Code sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) (to
the extent applicable) shall be disallowed if: (a) the Entity, on the one hand,
and the Debtors or the Reorganized Debtors, as applicable, on the other hand,
agree or the Bankruptcy Court has determined by Final Order that such Entity or
transferee is liable to turn over any property or monies under any of the
aforementioned sections of the Bankruptcy Code; and (b) such Entity or
transferee has failed to turn over such property by the date set forth in such

 

42



--------------------------------------------------------------------------------

agreement or Final Order. All Claims filed on account of an indemnification
obligation to a director, member, officer, employee, or similar party shall be
deemed satisfied and expunged from the Claims register as of the Effective Date
to the extent such indemnification obligation is assumed (or honored or
reaffirmed, as the case may be) pursuant to the Plan, without any further notice
to or action, order, or approval of the Bankruptcy Court. All Claims filed on
account of an employee benefit shall be deemed satisfied and expunged from the
Claims register as of the Effective Date to the extent the Reorganized Debtors
elect to honor such employee benefit, without any further notice to or action,
order, or approval of the Bankruptcy Court.

Except as provided herein or otherwise agreed, any and all Proofs of Claim filed
after the Claims Bar Date shall be deemed disallowed and expunged as of the
Effective Date without any further notice to or action, order, or approval of
the Bankruptcy Court, and Holders of such Claims shall not receive any
distributions on account of such Claims, unless on or before the Confirmation
Hearing such late Claim has been deemed timely filed by a Final Order.

ARTICLE VIII

EFFECT OF CONFIRMATION OF THE PLAN

 

8.1

Subordinated Claims8.2

The allowance, classification, and treatment of all Allowed Claims and Interests
and the respective distributions and treatments under the Plan shall take into
account and conform to the relative priority and rights of the Claims and
Interests in each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles
of equitable subordination, Bankruptcy Code section 510(b), or otherwise.
Pursuant to Bankruptcy Code section 510, the Debtors or the Reorganized Debtors,
as applicable, reserve the right to re-classify any Allowed Claims or Allowed
Interests in accordance with any contractual, legal, or equitable subordination
relating thereto.

 

8.2

Discharge of Claims and Termination of Interests; Compromise and Settlement of
Claims, Interests, and Controversies8.3

Except as otherwise specifically provided in the Plan or in any contract,
instrument, or other agreement or document created pursuant to the Plan
(including the New Debt Documents): (a) the distributions, rights, and treatment
that are provided in the Plan shall be in complete satisfaction, discharge, and
release, effective as of the Effective Date, of any and all Claims, Interests,
and Causes of Action against the Debtors of any nature whatsoever including
demands, liabilities, and Causes of Action that arose before the Effective Date,
any liability to the extent such liability relates to services performed by
employees of the Debtors prior to the Effective Date and that arises from a
termination of employment, any contingent or non-contingent liability on account
of representations or warranties issued on or before the Effective Date, all
debts of the kind specified in Bankruptcy Code sections 502(g), 502(h), or
502(i), any interest accrued on Claims or Interests from and after the Petition
Date, and all other liabilities against, liens on, obligations of, rights
against, and Interests in, the Debtors or any of their assets or properties,
(b) the Plan shall bind all holders of Claims and

 

43



--------------------------------------------------------------------------------

Interests, (c) all Claims and Interests shall be satisfied, discharged, and
released in full, and the Debtors’ liability with respect thereto shall be
extinguished completely, including any liability of the kind specified under
Bankruptcy Code section 502(g); and (d) all Entities shall be precluded from
asserting against the Debtors, the Debtors’ Estates, the Reorganized Debtors,
their successors and assigns, and their assets and properties any other Claims
or Interests based upon any documents or instruments, or any act or omission,
transaction, or other activity of any kind or nature that occurred prior to the
Effective Date, in each case regardless of whether or not: (i) a Proof of Claim
based upon such debt or right is Filed pursuant to Bankruptcy Code section 501
or deemed Filed; (ii) a Claim or Interest based upon such debt, right, or
Interest is Allowed pursuant to Bankruptcy Code section 502; (iii) the Holder of
such a Claim or Interest has accepted, rejected, or failed to vote to accept or
reject the Plan; or (iv) any property shall have been distributed or retained
pursuant to the Plan on account of such Claims and Interests. The Confirmation
Order shall be a judicial determination of the discharge of all Claims and
Interests subject to the occurrence of the Effective Date.

Pursuant to Bankruptcy Rule 9019 and in consideration for the distributions and
other benefits provided pursuant to the Plan, the provisions of the Plan shall
constitute a good faith compromise of all Claims, Interests, and controversies
relating to the contractual, legal, and subordination rights that a Holder of a
Claim or Interest may have with respect to any Allowed Claim or Interest, or any
distribution to be made on account of such Allowed Claim or Interest. The entry
of the Confirmation Order shall constitute the Bankruptcy Court’s approval of
the compromise or settlement of all such Claims, Interests, and controversies,
as well as a finding by the Bankruptcy Court that such compromise or settlement
is in the best interests of the Debtors, their Estates, and Holders of Claims
and Interests and is fair, equitable, and reasonable. In accordance with the
provisions of the Plan, pursuant to Bankruptcy Rule 9019, without any further
notice to or action, order, or approval of the Bankruptcy Court, after the
Effective Date, the Reorganized Debtors may compromise and settle Claims against
the Debtors and their Estates and Causes of Action against other Entities.

 

8.3

Releases by the Debtors

NOTWITHSTANDING ANYTHING CONTAINED IN THE PLAN TO THE CONTRARY, PURSUANT TO
BANKRUPTCY CODE SECTION 1123(b), FOR GOOD AND VALUABLE CONSIDERATION, ON AND
AFTER THE EFFECTIVE DATE, EACH RELEASED PARTY IS DEEMED RELEASED AND DISCHARGED
BY THE DEBTORS, THE REORGANIZED DEBTORS, AND THEIR ESTATES FROM ANY AND ALL
CLAIMS AND CAUSES OF ACTION, WHETHER KNOWN OR UNKNOWN, INCLUDING ANY DERIVATIVE
CLAIMS ASSERTED OR ASSERTABLE ON BEHALF OF THE DEBTORS OR THEIR ESTATES, THAT
THE DEBTORS, THE REORGANIZED DEBTORS, OR THEIR ESTATES WOULD HAVE BEEN LEGALLY
ENTITLED TO ASSERT IN THEIR OWN RIGHT (WHETHER INDIVIDUALLY OR COLLECTIVELY) OR
ON BEHALF OF THE HOLDER OF ANY CLAIM AGAINST, OR INTEREST IN, A DEBTOR OR OTHER
ENTITY, BASED ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN
PART, THE DEBTORS (INCLUDING THE MANAGEMENT, OWNERSHIP, OR OPERATION THEREOF),

 

44



--------------------------------------------------------------------------------

ANY DEBTS OR SECURITIES ISSUED BY THE DEBTORS AND THE OWNERSHIP THEREOF, THE
DEBTORS’ IN- OR OUT-OF-COURT RESTRUCTURING EFFORTS, ANY AVOIDANCE ACTIONS (BUT
EXCLUDING AVOIDANCE ACTIONS BROUGHT AS COUNTERCLAIMS OR DEFENSES TO CLAIMS
ASSERTED AGAINST THE DEBTORS), THE CHAPTER 11 CASES, THE FORMULATION,
PREPARATION, DISSEMINATION, NEGOTIATION, OR FILING OF THE RESTRUCTURING SUPPORT
AGREEMENT, THE DISCLOSURE STATEMENT, THE PLAN, THE PLAN SUPPLEMENT, OR ANY
RESTRUCTURING TRANSACTION, CONTRACT, INSTRUMENT, RELEASE, OR OTHER AGREEMENT OR
DOCUMENT CREATED OR ENTERED INTO IN CONNECTION WITH THE RESTRUCTURING SUPPORT
AGREEMENT, THE DISCLOSURE STATEMENT, THE PLAN, THE PLAN SUPPLEMENT, THE CHAPTER
11 CASES, THE FILING OF THE CHAPTER 11 CASES, THE NEW NOTES, THE NEW DEBT
DOCUMENTS, SOLICITATION OF VOTES ON THE PLAN, THE PREPETITION NEGOTIATION AND
SETTLEMENT OF CLAIMS, THE PURSUIT OF CONFIRMATION AND CONSUMMATION OF THE PLAN,
THE ADMINISTRATION AND IMPLEMENTATION OF THE PLAN, INCLUDING THE ISSUANCE OR
DISTRIBUTION OF DEBT AND/OR SECURITIES PURSUANT TO THE PLAN, OR THE DISTRIBUTION
OF PROPERTY UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT, OR UPON ANY OTHER
RELATED ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE
TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE FOREGOING, THE RELEASES SET FORTH ABOVE (A) DO NOT RELEASE ANY
POST-EFFECTIVE DATE OBLIGATIONS OF ANY PARTY OR ENTITY UNDER THE PLAN, ANY
RESTRUCTURING TRANSACTION, THE DEFINITIVE DOCUMENTS, OR ANY OTHER DOCUMENT,
INSTRUMENT, OR AGREEMENT (INCLUDING THE NEW DEBT DOCUMENTS AND OTHER DOCUMENTS,
INSTRUMENTS AND AGREEMENTS SET FORTH IN THE PLAN SUPPLEMENT) EXECUTED TO
IMPLEMENT THE PLAN, AND (B) SHALL NOT RESULT IN A RELEASE, WAIVER, OR DISCHARGE
OF ANY OF THE DEBTORS’ OR THE REORGANIZED DEBTORS’ ASSUMED INDEMNIFICATION
PROVISIONS AS SET FORTH IN THE PLAN.

ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE BANKRUPTCY COURT’S
APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019, OF THE DEBTOR RELEASE, WHICH
INCLUDES BY REFERENCE EACH OF THE RELATED PROVISIONS AND DEFINITIONS CONTAINED
IN THE PLAN, AND FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING THAT
THE DEBTOR RELEASE IS: (A) IN EXCHANGE FOR THE GOOD AND VALUABLE CONSIDERATION
PROVIDED BY THE RELEASED PARTIES, INCLUDING, WITHOUT LIMITATION, THE RELEASED
PARTIES’ CONTRIBUTIONS TO FACILITATING THE RESTRUCTURING AND IMPLEMENTING THE
PLAN; (B) A GOOD FAITH SETTLEMENT AND COMPROMISE OF THE CLAIMS RELEASED BY THE
DEBTOR RELEASE; (C) IN THE BEST INTERESTS OF THE DEBTORS AND ALL HOLDERS OF
CLAIMS AND INTERESTS; (D) FAIR, EQUITABLE, AND REASONABLE; (E) GIVEN AND MADE
AFTER DUE NOTICE AND OPPORTUNITY FOR HEARING; AND (F) A BAR TO ANY OF THE
DEBTORS, THE REORGANIZED DEBTORS, OR THE DEBTORS’ ESTATES ASSERTING ANY CLAIM OR
CAUSE OF ACTION RELEASED PURSUANT TO THE DEBTOR RELEASE.

 

45



--------------------------------------------------------------------------------

8.4 Releases by Holders of Claims and Interests

NOTWITHSTANDING ANYTHING CONTAINED IN THE PLAN TO THE CONTRARY, AS OF THE
EFFECTIVE DATE, AND TO THE FULLEST EXTENT ALLOWED BY APPLICABLE LAW, EACH
RELEASING PARTY IS DEEMED TO HAVE RELEASED AND DISCHARGED EACH DEBTOR,
REORGANIZED DEBTOR, AND RELEASED PARTY FROM ANY AND ALL CLAIMS (OTHER THAN THOSE
CLAIMS REINSTATED PURSUANT TO THE TERMS HEREOF) AND CAUSES OF ACTION, WHETHER
KNOWN OR UNKNOWN, INCLUDING ANY DERIVATIVE CLAIMS ASSERTED OR ASSERTABLE ON
BEHALF OF THE DEBTORS OR THEIR ESTATES, THAT SUCH ENTITY WOULD HAVE BEEN LEGALLY
ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR COLLECTIVELY), BASED ON OR RELATING
TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN PART, THE DEBTORS (INCLUDING
THE MANAGEMENT, OWNERSHIP, OR OPERATION THEREOF), ANY DEBTS OR SECURITIES ISSUED
BY THE DEBTORS AND THE OWNERSHIP THEREOF, THE DEBTORS’ IN- OR OUT-OF-COURT
RESTRUCTURING EFFORTS, ANY AVOIDANCE ACTIONS (BUT EXCLUDING AVOIDANCE ACTIONS
BROUGHT AS COUNTERCLAIMS OR DEFENSES TO CLAIMS ASSERTED AGAINST THE DEBTORS),
THE CHAPTER 11 CASES, THE FORMULATION, PREPARATION, DISSEMINATION, NEGOTIATION,
OR FILING OF THE RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE STATEMENT, THE
PLAN, THE PLAN SUPPLEMENT, OR ANY RESTRUCTURING TRANSACTION, CONTRACT,
INSTRUMENT, RELEASE, OR OTHER AGREEMENT OR DOCUMENT CREATED OR ENTERED INTO IN
CONNECTION WITH THE RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE STATEMENT,
THE PLAN, THE PLAN SUPPLEMENT, THE CHAPTER 11 CASES, THE FILING OF THE CHAPTER
11 CASES, THE NEW NOTES, THE NEW DEBT DOCUMENTS, SOLICITATION OF VOTES ON THE
PLAN, THE PREPETITION NEGOTIATION AND SETTLEMENT OF CLAIMS, THE PURSUIT OF
CONFIRMATION AND CONSUMMATION OF THE PLAN, THE ADMINISTRATION AND IMPLEMENTATION
OF THE PLAN, INCLUDING THE ISSUANCE OR DISTRIBUTION OF DEBT AND/OR SECURITIES
PURSUANT TO THE PLAN, OR THE DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY
OTHER RELATED AGREEMENT, OR UPON ANY OTHER RELATED ACT OR OMISSION, TRANSACTION,
AGREEMENT, EVENT, OR OTHER OCCURRENCE TAKING PLACE ON OR BEFORE THE EFFECTIVE
DATE. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, THE RELEASES
SET FORTH ABOVE DO NOT RELEASE (A) ANY POST-EFFECTIVE DATE OBLIGATIONS OF ANY
PARTY OR ENTITY UNDER THE PLAN, ANY RESTRUCTURING TRANSACTION, THE DEFINITIVE
DOCUMENTS, OR ANY OTHER DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING THE NEW
DEBT DOCUMENTS AND OTHER DOCUMENTS, INSTRUMENTS, AND AGREEMENTS SET FORTH IN THE
PLAN SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN AND SHALL NOT RESULT IN A
RELEASE, WAIVER, OR DISCHARGE OF ANY OF THE DEBTORS’ OR THE

 

46



--------------------------------------------------------------------------------

REORGANIZED DEBTORS’ ASSUMED INDEMNIFICATION PROVISIONS AS SET FORTH IN THE
PLAN, AND (B) ANY CLAIMS RELATED TO ANY ACT OR OMISSION THAT IS DETERMINED IN A
FINAL ORDER OF A COURT OF COMPETENT JURISDICTION TO HAVE CONSTITUTED GROSS
NEGLIGENCE, ACTUAL FRAUD, OR WILLFUL MISCONDUCT.

ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE BANKRUPTCY COURT’S
APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019, OF THE THIRD PARTY RELEASE, WHICH
INCLUDES BY REFERENCE EACH OF THE RELATED PROVISIONS AND DEFINITIONS CONTAINED
IN THE PLAN, AND, FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING THAT
THE THIRD PARTY RELEASE IS: (A) CONSENSUAL; (B) ESSENTIAL TO THE CONFIRMATION OF
THE PLAN; (C) GIVEN IN EXCHANGE FOR THE GOOD AND VALUABLE CONSIDERATION PROVIDED
BY THE RELEASED PARTIES, INCLUDING, WITHOUT LIMITATION, THE RELEASED PARTIES’
CONTRIBUTIONS TO FACILITATING THE RESTRUCTURING AND IMPLEMENTING THE PLAN; (D) A
GOOD FAITH SETTLEMENT AND COMPROMISE OF THE CLAIMS RELEASED BY THE THIRD PARTY
RELEASE; (E) IN THE BEST INTERESTS OF THE DEBTORS AND THEIR ESTATES; (F) FAIR,
EQUITABLE, AND REASONABLE; (G) GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY
FOR HEARING; AND (H) A BAR TO ANY OF THE RELEASING PARTIES ASSERTING ANY CLAIM
OR CAUSE OF ACTION RELEASED PURSUANT TO THE THIRD PARTY RELEASE.

8.5 Exculpation

NOTWITHSTANDING ANYTHING CONTAINED IN THE PLAN TO THE CONTRARY, NO EXCULPATED
PARTY SHALL HAVE OR INCUR LIABILITY FOR, AND EACH EXCULPATED PARTY IS RELEASED
AND EXCULPATED FROM, ANY CAUSE OF ACTION FOR ANY CLAIM RELATED TO ANY ACT OR
OMISSION IN CONNECTION WITH, RELATING TO, OR ARISING OUT OF, THE CHAPTER 11
CASES, THE FORMULATION, PREPARATION, DISSEMINATION, NEGOTIATION, OR FILING OF
THE RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE STATEMENT, THE PLAN, THE
PLAN SUPPLEMENT, OR ANY RESTRUCTURING TRANSACTION, CONTRACT, INSTRUMENT,
RELEASE, OR OTHER AGREEMENT OR DOCUMENT CREATED OR ENTERED INTO IN CONNECTION
WITH THE FOREGOING, THE DISCLOSURE STATEMENT, THE PLAN, THE PLAN SUPPLEMENT, THE
CHAPTER 11 CASES, THE FILING OF THE CHAPTER 11 CASES, THE NEW NOTES, THE NEW
DEBT DOCUMENTS, THE SOLICITATION OF VOTES ON THE PLAN, THE PURSUIT OF
CONFIRMATION AND CONSUMMATION OF THE PLAN, THE ADMINISTRATION AND IMPLEMENTATION
OF THE PLAN, INCLUDING THE ISSUANCE OR DISTRIBUTION OF DEBT AND/OR SECURITIES
PURSUANT TO THE PLAN, OR THE DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY
OTHER RELATED AGREEMENT, OR UPON ANY OTHER RELATED ACT OR OMISSION, TRANSACTION,
AGREEMENT, EVENT, OR OTHER OCCURRENCE TAKING PLACE ON OR BEFORE THE EFFECTIVE
DATE, EXCEPT FOR CLAIMS RELATED TO ANY ACT OR OMISSION THAT IS DETERMINED IN A

 

47



--------------------------------------------------------------------------------

FINAL ORDER BY A COURT OF COMPETENT JURISDICTION TO HAVE CONSTITUTED ACTUAL
FRAUD, WILLFUL MISCONDUCT, OR GROSS NEGLIGENCE, BUT IN ALL RESPECTS SUCH
ENTITIES SHALL BE ENTITLED TO REASONABLY RELY UPON THE ADVICE OF COUNSEL WITH
RESPECT TO THEIR DUTIES AND RESPONSIBILITIES PURSUANT TO THE PLAN.

THE EXCULPATED PARTIES HAVE, AND UPON CONFIRMATION OF THE PLAN SHALL BE DEEMED
TO HAVE, PARTICIPATED IN GOOD FAITH AND IN COMPLIANCE WITH THE APPLICABLE LAWS
WITH REGARD TO THE SOLICITATION OF VOTES ON, AND DISTRIBUTION OF CONSIDERATION
PURSUANT TO, THE PLAN AND, THEREFORE, ARE NOT, AND ON ACCOUNT OF SUCH
DISTRIBUTIONS SHALL NOT BE, LIABLE AT ANY TIME FOR THE VIOLATION OF ANY
APPLICABLE LAW, RULE, OR REGULATION GOVERNING THE SOLICITATION OF ACCEPTANCES OR
REJECTIONS OF THE PLAN OR SUCH DISTRIBUTIONS MADE PURSUANT TO THE PLAN.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, THE EXCULPATION SET
FORTH ABOVE DOES NOT RELEASE OR EXCULPATE ANY CLAIM RELATING TO ANY
POST-EFFECTIVE DATE OBLIGATIONS OF ANY PARTY OR ENTITY UNDER THE PLAN, ANY
RESTRUCTURING TRANSACTION, OR ANY DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING
THE NEW DEBT DOCUMENTS AND OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS SET FORTH
IN THE PLAN SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN.

8.6 Injunction

EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR THE CONFIRMATION ORDER, ALL ENTITIES
WHO HAVE HELD, HOLD, OR MAY HOLD CLAIMS, INTERESTS, CAUSES OF ACTION, OR
LIABILITIES THAT: (A) ARE SUBJECT TO COMPROMISE AND SETTLEMENT PURSUANT TO THE
TERMS OF THE PLAN; (B) HAVE BEEN RELEASED PURSUANT TO SECTION 8.3 OF THE PLAN;
(C) HAVE BEEN RELEASED PURSUANT TO SECTION 8.4 OF THE PLAN, (D) ARE SUBJECT TO
EXCULPATION PURSUANT TO SECTION 8.5 OF THE PLAN, OR (E) ARE OTHERWISE
DISCHARGED, SATISFIED, STAYED, OR TERMINATED PURSUANT TO THE TERMS OF THE PLAN,
ARE PERMANENTLY ENJOINED AND PRECLUDED, FROM AND AFTER THE EFFECTIVE DATE, FROM
TAKING ANY OF THE FOLLOWING ACTIONS AGAINST, AS APPLICABLE, THE DEBTORS, THE
REORGANIZED DEBTORS, THE RELEASED PARTIES, OR THE EXCULPATED PARTIES:
(A) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY
KIND ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR
INTERESTS; (B) ENFORCING, ATTACHING, COLLECTING, OR RECOVERING BY ANY MANNER OR
MEANS ANY JUDGMENT, AWARD, DECREE, OR ORDER AGAINST SUCH ENTITIES ON ACCOUNT OF
OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS;
(C) CREATING, PERFECTING, OR ENFORCING ANY ENCUMBRANCE OF ANY KIND AGAINST SUCH
ENTITIES OR THE PROPERTY OR ESTATES OF SUCH ENTITIES ON ACCOUNT OF OR IN
CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS;

 

48



--------------------------------------------------------------------------------

(D) ASSERTING ANY RIGHT OF SETOFF, SUBROGATION, OR RECOUPMENT OF ANY KIND
AGAINST ANY OBLIGATION DUE FROM SUCH ENTITIES OR AGAINST THE PROPERTY OF SUCH
ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS
OR INTERESTS UNLESS SUCH ENTITY HAS TIMELY ASSERTED SUCH SETOFF RIGHT IN A
DOCUMENT FILED WITH THE BANKRUPTCY COURT EXPLICITLY PRESERVING SUCH SETOFF, AND
NOTWITHSTANDING AN INDICATION OF A CLAIM OR INTEREST OR OTHERWISE THAT SUCH
ENTITY ASSERTS, HAS, OR INTENDS TO PRESERVE ANY RIGHT OF SETOFF PURSUANT TO
APPLICABLE LAW OR OTHERWISE; AND (E) COMMENCING OR CONTINUING IN ANY MANNER ANY
ACTION OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION WITH OR
WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS DISCHARGED, RELEASED, EXCULPATED,
OR SETTLED PURSUANT TO THE PLAN.

8.7 Protection Against Discriminatory Treatment

In accordance with Bankruptcy Code section 525, and consistent with paragraph 2
of Article VI of the United States Constitution, no Governmental Unit shall
discriminate against any Reorganized Debtor, or any Entity with which a
Reorganized Debtor has been or is associated, solely because such Reorganized
Debtor was a debtor under chapter 11, may have been insolvent before the
commencement of the Chapter 11 Cases (or during the Chapter 11 Cases but before
such Debtor was granted or denied a discharge), or has not paid a debt that is
dischargeable in the Chapter 11 Cases.

8.8 Affirmation of Liens

Except as otherwise specifically provided in the Plan or in any contract,
instrument, release, or other agreement or document created pursuant to the
Plan, on the Effective Date all mortgages, deeds of trust, Liens, pledges, or
other security interests against any property of the Estates shall be affirmed,
in each case, without any further approval or order of the Bankruptcy Court and
without any action or filing being required to be made by the Debtors, the
Agents, or any other Holder of a Secured Claim.

8.9 Reimbursement or Contribution

If the Bankruptcy Court disallows a Claim for reimbursement or contribution of
an Entity pursuant to Bankruptcy Code section 502(e)(1)(B), then to the extent
that such Claim is contingent as of the Effective Date, such Claim shall be
forever Disallowed notwithstanding Bankruptcy Code section 502(j), unless prior
to the Effective Date (a) such Claim has been adjudicated as noncontingent, or
(b) the relevant Holder of a Claim has filed a noncontingent Proof of Claim on
account of such Claim and a Final Order has been entered determining such Claim
as no longer contingent.

8.10 Recoupment

In no event shall any Holder of a Claim be entitled to recoup such Claim against
any claim, right, or Cause of Action of the Debtors or the Reorganized Debtors,
as applicable, unless such Holder actually has performed such recoupment and
provided notice thereof in writing to the Debtors on or before the Confirmation
Date, notwithstanding any indication in any Proof of Claim or otherwise that
such Holder asserts, has, or intends to preserve any right of recoupment.

 

49



--------------------------------------------------------------------------------

ARTICLE IX

CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

9.1 Conditions Precedent to the Effective Date

It shall be a condition to the Effective Date that the following conditions
shall have been satisfied or waived pursuant to Section 9.2 of the Plan:

9.1.1 The Bankruptcy Court shall have approved the Disclosure Statement as
containing adequate information with respect to the Plan within the meaning of
Bankruptcy Code section 1125.

9.1.2 The Bankruptcy Court shall have entered the Confirmation Order, in form
and substance acceptable to the Debtors and the Required Consenting Senior
Noteholders, in each case, in their reasonable discretion. The Confirmation
Order shall not be stayed, modified, vacated, or subject to any pending appeal.

9.1.3 The New Debt Documents shall have been executed and delivered by all of
the entities that are parties thereto, and all conditions precedent (other than
any conditions related to the occurrence of the Effective Date) to the issuance
of the New Notes shall have been waived or satisfied in accordance with the
terms thereof.

9.1.4 The Plan Supplement and all of the schedules, documents, and exhibits
contained therein, and all other schedules, documents, supplements, and exhibits
to the Plan shall be consistent with the Restructuring Support Agreement, and
the Definitive Documents shall have satisfied the RSA Definitive Document
Requirements.

9.1.5 The Restructuring Support Agreement shall not have terminated as to all
parties thereto and shall remain in full force and effect and the Debtors and
the Consenting Senior Noteholders then party thereto shall be in compliance
therewith.

9.1.6 All professional fees and expenses of Retained Professionals approved by
the Bankruptcy Court shall have been paid in full or amounts sufficient to pay
such fees and expenses after the Effective Date shall have been placed in a
Professional Fee Escrow Account pending approval by the Bankruptcy Court.

9.1.7 All payable fees and expenses of the Consenting Senior Notes Group
Professionals shall have been paid in full in Cash in accordance with
Section 2.1.2(d) of the Plan.

9.1.8 All governmental and regulatory approvals, consents, authorizations,
rulings, or other documents that are legally required for the consummation of
the Restructuring Transactions shall have been obtained, not be subject to
unfulfilled conditions, and be in full force and effect.

 

50



--------------------------------------------------------------------------------

9.1.9 The Debtors shall have implemented the Restructuring Transactions, and all
transactions contemplated by the Restructuring Support Agreement, in a manner
consistent in all respects with the Restructuring Support Agreement and the
Plan.

9.2 Waiver of Conditions Precedent

The Debtors may waive any of the conditions to the Effective Date set forth in
Section 9.1 of the Plan (except for the condition to the Effective Date set
forth in the first sentence of Section 9.1.2) with the consent of the Required
Consenting Senior Noteholders, at any time, without any notice to any other
parties in interest and without any further notice to or action, order, or
approval of the Bankruptcy Court, and without any other formal action, other
than a proceeding to confirm the Plan. The failure of the Debtors to exercise
any of the foregoing rights shall not be deemed a waiver of such rights or any
other rights, and each such right shall be deemed an ongoing right, which may be
asserted at any time.

9.3 Effect of Non-Occurrence of Conditions to Consummation

If the Effective Date does not occur on or before the termination of the
Restructuring Support Agreement, or if, prior to the Effective Date, the
Confirmation Order is vacated pursuant to a Final Order, then (except as
provided in any such Final Order): (a) the Plan shall be null and void in all
respects; (b) any settlement or compromise embodied in the Plan, assumption or
rejection of Executory Contracts or Unexpired Leases effected under the Plan,
and any document or agreement executed pursuant to the Plan, shall be deemed
null and void; and (c) nothing contained in the Plan, the Confirmation Order,
the Disclosure Statement, or the Restructuring Support Agreement shall:
(i) constitute a waiver or release of any Claims, Interests, or Causes of
Action; (ii) prejudice in any manner the rights of the Debtors or any other
Entity; or (iii) constitute an admission, acknowledgement, offer, or undertaking
of any sort by the Debtors or any other Entity.

9.4 Substantial Consummation

“Substantial Consummation” of the Plan, as defined in Bankruptcy Code 1101(2),
shall be deemed to occur on the Effective Date.

ARTICLE X

MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

10.1 Modification of Plan

Subject to the terms of the Restructuring Support Agreement, and consents
required therein, each of the Debtors reserves the right to modify the Plan, one
or more times, before Confirmation, whether such modification is material or
immaterial, and to seek Confirmation consistent with the Bankruptcy Code and, as
applicable, not resolicit votes on such modified plan. Subject to certain
restrictions and requirements set forth in the Plan and in Bankruptcy Code
section 1127 and Bankruptcy Rule 3019, each of the Debtors expressly reserves
its respective rights to alter, amend, or modify the Plan, one or more times,
after Confirmation and, to the extent necessary, may initiate proceedings in the
Bankruptcy Court to so alter, amend, or modify the Plan,

 

51



--------------------------------------------------------------------------------

or remedy any defect or omission, or reconcile any inconsistencies in the Plan,
the Disclosure Statement, or the Confirmation Order, including with respect to
such modifications. Any alteration, amendment, or modification to the Plan shall
be in accordance with the Restructuring Support Agreement and the consents
required therein.

10.2 Effect of Confirmation on Modifications

Entry of the Confirmation Order shall constitute approval of all modifications
to the Plan occurring after the solicitation of votes thereon pursuant to
Bankruptcy Code section 1127(a) and a finding that such modifications to the
Plan do not require additional disclosure or resolicitation under Bankruptcy
Rule 3019.

10.3 Revocation or Withdrawal of Plan

The Debtors reserve the right (subject to the terms of the Restructuring Support
Agreement and the consents required therein, including the RSA Definitive
Document Requirements) to revoke or withdraw the Plan with respect to any or all
Debtors before the Confirmation Date and to file subsequent chapter 11 plans. If
the Debtors revoke or withdraw the Plan, or if Confirmation or the Effective
Date does not occur, then: (a) the Plan will be null and void in all respects;
(b) the Restructuring Support Agreement will be null and void in all respects to
the extent that a termination event under the Restructuring Support Agreement
has occurred and termination right(s) related thereto have been exercised;
(c) any settlement or compromise embodied in the Plan, assumption or rejection
of Executory Contracts or Unexpired Leases effectuated by the Plan, and any
document or agreement executed pursuant hereto will be null and void in all
respects; and (d) nothing contained in the Plan shall (i) constitute a waiver or
release of any Claims, Interests, or Causes of Action by any Entity,
(ii) prejudice in any manner the rights of any Debtor or any other Entity, or
(iii) constitute an admission, acknowledgement, offer, or undertaking of any
sort by any Debtor or any other Entity.

ARTICLE XI

RETENTION OF JURISDICTION

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over
all matters arising out of, or related to, the Chapter 11 Cases and the Plan
pursuant to Bankruptcy Code sections 105(a) and 1142, including jurisdiction to:

1. allow, disallow, determine, liquidate, classify, estimate, or establish the
priority, secured or unsecured status, or amount of any Claim against a Debtor,
including the resolution of any request for payment of any Claim and the
resolution of any and all objections to the secured or unsecured status,
priority, amount, or allowance of Claims;

2. decide and resolve all matters related to the granting or denying, in whole
or in part, of any applications for allowance of compensation or reimbursement
of expenses to Retained Professionals authorized pursuant to the Bankruptcy Code
or the Plan;

 

52



--------------------------------------------------------------------------------

3. resolve any matters related to Executory Contracts or Unexpired Leases,
including: (a) the assumption or assumption and assignment of any Executory
Contract or Unexpired Lease to which a Debtor is party or with respect to which
a Debtor may be liable and to hear, determine, and, if necessary, liquidate, any
Cure or Claims arising therefrom, including pursuant to Bankruptcy Code section
365; (b) any potential contractual obligation under any Executory Contract or
Unexpired Lease that is assumed; and (c) any dispute regarding whether a
contract or lease is or was executory or expired;

4. ensure that distributions to Holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan and adjudicate any and all disputes
arising from or relating to distributions under the Plan;

5. adjudicate, decide, or resolve any motions, adversary proceedings, contested
or litigated matters, and any other matters, and grant or deny any applications
or pleadings involving a Debtor that may be pending on the Effective Date;

6. enter and implement such orders as may be necessary or appropriate to
execute, implement, or consummate the provisions of (a) contracts, instruments,
releases, indentures, and other agreements or documents approved by Final Order
in the Chapter 11 Cases and (b) the Plan, the Confirmation Order, and contracts,
instruments, releases, indentures, and other agreements or documents created in
connection with the Plan;

7. enforce any order for the sale of property pursuant to Bankruptcy Code
sections 363, 1123, or 1146(a);

8. grant any consensual request to extend the deadline for assuming or rejecting
Unexpired Leases pursuant to Bankruptcy Code section 365(d)(4);

9. issue injunctions, enter and implement other orders, or take such other
actions as may be necessary or appropriate to restrain interference by any
Entity with Consummation or enforcement of the Plan;

10. hear, determine, and resolve any cases, matters, controversies, suits,
disputes, or Causes of Action in connection with or in any way related to the
Chapter 11 Cases, including: (a) with respect to the repayment or return of
distributions and the recovery of additional amounts owed by the Holder of a
Claim for amounts not timely repaid pursuant to Section 6.4(a) of the Plan;
(b) with respect to the releases, injunctions, and other provisions contained in
Article VIII of the Plan, entry of such orders as may be necessary or
appropriate to implement such releases, injunctions, and other provisions;
(c) that may arise in connection with the Consummation, interpretation,
implementation, or enforcement of the Plan, the Confirmation Order, and
contracts, instruments, releases, and other agreements or documents created in
connection with the Plan; or (d) related to Bankruptcy Code section 1141;

11. enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked, or
vacated;

12. consider any modifications of the Plan to cure any defect or omission, or to
reconcile any inconsistency in any Bankruptcy Court order, including the
Confirmation Order;

 

53



--------------------------------------------------------------------------------

13. hear and determine matters concerning state, local, and federal taxes in
accordance with Bankruptcy Code sections 346, 505, and 1146;

14. enter an order or Final Decree concluding or closing the Chapter 11 Cases;

15. enforce all orders previously entered by the Bankruptcy Court; and

16. hear any other matter not inconsistent with the Bankruptcy Code;

provided, that, on and after the Effective Date and after the consummation of
the New Debt Documents, the Bankruptcy Court shall not retain jurisdiction over
matters arising out of or related to each of the New Debt Documents, which
matters shall be governed by the respective jurisdictional provisions therein.

ARTICLE XII

MISCELLANEOUS PROVISIONS

12.1 Immediate Binding Effect

Subject to Section 9.1 hereof, and notwithstanding Bankruptcy Rules 3020(e),
6004(h), or 7062 or otherwise, upon the occurrence of the Effective Date, the
terms of the Plan and the Plan Supplement shall be immediately effective and
enforceable and deemed binding upon the Debtors, the Reorganized Debtors, and
any and all Holders of Claims or Interests (irrespective of whether such Claims
or Interests are deemed to have accepted the Plan), all Entities that are
parties to or are subject to the settlements, compromises, releases, discharges,
and injunctions described in the Plan, each Entity acquiring property under the
Plan, and any and all non-Debtor parties to Executory Contracts and Unexpired
Leases with the Debtors.

12.2 Additional Documents

On or before the Effective Date, the Debtors (subject to any consent rights set
forth in the Restructuring Support Agreement or the Plan) may file with the
Bankruptcy Court such agreements and other documents as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the
Plan. The Debtors or the Reorganized Debtors, as applicable, and all Holders of
Claims and Interests receiving distributions pursuant to the Plan and all other
parties in interest shall, from time to time, prepare, execute, and deliver any
agreements or documents and take any other actions as may be necessary or
advisable to effectuate the provisions and intent of the Plan.

12.3 Reservation of Rights

The Plan shall have no force or effect unless the Bankruptcy Court shall enter
the Confirmation Order. None of the filing of the Plan, any statement or
provision contained in the Plan, or the taking of any action by any Debtor with
respect to the Plan, the Disclosure Statement, or the Plan Supplement shall be
or shall be deemed to be an admission or waiver of any rights of any Debtor with
respect to the Holders of Claims or Interests prior to the Effective Date.

 

54



--------------------------------------------------------------------------------

12.4 Successors and Assigns

The rights, benefits, and obligations of any Entity named or referred to in the
Plan shall be binding on, and shall inure to the benefit of any heir, executor,
administrator, successor or assign, Affiliate, officer, director, agent,
representative, attorney, beneficiary, or guardian, if any, of each Entity.

12.5 Service of Documents

After the Effective Date, any pleading, notice, or other document required by
the Plan, the Bankruptcy Code, the Bankruptcy Rules, or otherwise to be served
on or delivered to the Debtors or the Reorganized Debtors or other parties in
interest shall be served on:

 

Debtors

  

Counsel to the Debtors

If to a Company Party:

Martin Midstream Partners L.P.

4200 B Stone Road

Kilgore, TX 75662

Attention: Chris Booth

  

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attention: Michael S. Stamer

 

2300 N. Field Street

Suite 1800

Dallas, TX 75201

Attention: Sarah Link Schultz and Rachel Biblo Block

United States Trustee

  

Counsel to the Senior Notes Group

Office of the United States Trustee
for the Southern District of Texas
515 Rusk St. # 3516
Houston, TX 77002
Attention: [·]   

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

Attention: Paul Leake and Lisa Laukitis

(solely by email and not by hard copy, at paul.leake@skadden.com and
lisa.laukitis@skadden.com)

After the Effective Date, the Reorganized Debtors have authority to send a
notice to Entities that, to continue to receive documents pursuant to Bankruptcy
Rule 2002, they must file a renewed request to receive documents pursuant to
Bankruptcy Rule 2002. After the Effective Date, the Reorganized Debtors are
authorized to limit the list of Entities receiving documents pursuant to
Bankruptcy Rule 2002 to those Entities who have filed such renewed requests.
This paragraph shall not apply to those parties listed in the table immediately
above.

In accordance with Bankruptcy Rules 2002 and 3020(c), within fourteen
(14) calendar days of the date of entry of the Confirmation Order, the Debtors
or Reorganized Debtors, as applicable, shall serve a notice of confirmation by
United States mail, first class postage prepaid, by hand, or by overnight
courier service to all parties served with notice of the Confirmation Hearing;
provided that no notice or service of any kind shall be required to be mailed or
made upon any Entity to whom the Debtors or Reorganized Debtors mailed notice of
the Confirmation Hearing but received

 

55



--------------------------------------------------------------------------------

such notice returned marked “undeliverable as addressed,” “moved, left no
forwarding address” or “forwarding order expired,” or similar reason, unless the
Debtors have been informed in writing by such Entity, or are otherwise aware, of
that Entity’s new address. To supplement the notice described in the preceding
sentence, within twenty-one (21) calendar days of the date of the Confirmation
Order, the Debtors or Reorganized Debtors, as applicable, shall publish a notice
of confirmation once in The Wall Street Journal, National Edition or a similar
national publication. Mailing and publication of such notice of confirmation in
the time and manner set forth in this paragraph shall be good and sufficient
notice under the particular circumstances and in accordance with the
requirements of Bankruptcy Rules 2002 and 3020(c), and no further notice is
necessary.

12.6 Term of Injunctions or Stays

Unless otherwise provided herein or in the Confirmation Order, all injunctions
or stays in effect in the Chapter 11 Cases (pursuant to Bankruptcy Code sections
105 or 362 or any order of the Bankruptcy Court) and existing on the
Confirmation Date (excluding any injunctions or stays contained in the Plan or
the Confirmation Order) shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.

12.7 Entire Agreement

Except as otherwise indicated, the Plan supersedes all previous and
contemporaneous negotiations, promises, covenants, agreements, understandings,
and representations on such subjects dealt with in the Plan and the
Restructuring Transactions, all of which have become merged and integrated into
the Plan, excluding the Restructuring Support Agreement, the New Debt Documents,
and other Definitive Documents.

12.8 Plan Supplement

All exhibits and documents included in the Plan Supplement are incorporated into
and are a part of the Plan as if set forth in full in the Plan. Except as
otherwise provided in the Plan, such exhibits and documents included in the Plan
Supplement shall be filed with the Bankruptcy Court on or before the Plan
Supplement Filing Date. After the exhibits and documents are filed, copies of
such exhibits and documents shall be available upon written request to the
Debtors’ counsel at the address above or by downloading such exhibits and
documents from the Debtors’ restructuring website at [·] or the Bankruptcy
Court’s website at https://ecf.txsb.uscourts.gov/.

12.9 Non-Severability

If, prior to Confirmation, any term or provision of the Plan is held by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court
shall have the power to alter and interpret such term or provision to make it
valid or enforceable to the maximum extent practicable, consistent with the
original purpose of the term or provision held to be invalid, void, or
unenforceable, and such term or provision shall then be applicable as altered or
interpreted; provided, that, absent the prior consent of the Required Consenting
Noteholders, such alteration or interpretation is consistent with the
Restructuring Support Agreement. Notwithstanding any such holding, alteration,
or interpretation, the remainder of the terms and provisions of the Plan will
remain in full force and effect and will in no way be affected, impaired, or
invalidated by such

 

56



--------------------------------------------------------------------------------

holding, alteration, or interpretation. The Confirmation Order shall constitute
a judicial determination and shall provide that each term and provision of the
Plan, as it may have been altered or interpreted in accordance with the
foregoing, is: (a) valid and enforceable pursuant to its terms; (b) integral to
the Plan and may not be deleted or modified without the Debtors’ and the
Required Consenting Noteholders’ prior consent, consistent with the terms set
forth herein; and (c) non-severable and mutually dependent.

12.10 Votes Solicited in Good Faith

Upon entry of the Confirmation Order, the Debtors will be deemed to have
solicited votes on the Plan in good faith and in compliance with the Bankruptcy
Code, and pursuant to Bankruptcy Code section 1125(e), the Debtors and each of
the Consenting Senior Noteholders and each of their respective Affiliates,
agents, representatives, members, principals, equity holders (regardless of
whether such interests are held directly or indirectly), officers, directors,
managers, employees, advisors, and attorneys will be deemed to have participated
in good faith and in compliance with the Bankruptcy Code in the offer, issuance,
sale, and purchase of Securities offered and sold under the Plan, and,
therefore, neither any of such parties or individuals nor the Reorganized
Debtors will have any liability for the violation of any applicable law, rule,
or regulation governing the solicitation of votes on the Plan or the offer,
issuance, sale, or purchase of the Securities offered, issued, sold, or
purchased under the Plan (including pursuant to the Restructuring Transactions).

12.11 Dissolution of the Committee

In the event a statutory committee of the Debtors’ unsecured creditors or
otherwise is appointed by the U.S. Trustee, such official committee shall
dissolve, and the members thereof shall be released and discharged from all
rights and duties arising from, or related to, the Chapter 11 Cases on the
Effective Date; provided that such official committee shall be deemed to remain
in existence solely with respect to, and shall not be heard on any issue except,
applications filed by the Retained Professionals pursuant to Bankruptcy Code
sections 330 and 331.

12.12 Closing of Chapter 11 Cases

The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, File with the Bankruptcy Court all documents required by
Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close
the Chapter 11 Cases.

 

57



--------------------------------------------------------------------------------

12.13 Waiver and Estoppel

Each Holder of a Claim or an Interest shall be deemed to have waived any right
to assert, and shall be estopped from asserting, any argument, including the
argument that its Claim or Interest should be Allowed in a certain amount, in a
certain priority, secured, or not subordinated, by virtue of an agreement made
with the Debtors or their counsel, or any other Entity, if such agreement was
not disclosed in the Plan, the Disclosure Statement, the Restructuring Support
Agreement, or papers filed with the Bankruptcy Court prior to the Confirmation
Date.

 

Dated: [·], 2020           

Martin Midstream Partners L.P.
on behalf of itself and each of its Debtor affiliates

By: Martin Midstream GP LLC, its general partner

     

 

     

Name:

Title:

 

58



--------------------------------------------------------------------------------

Exhibit A

Retained Causes of Action

[To Come]



--------------------------------------------------------------------------------

EXHIBIT D

Form of Joinder

The undersigned (“Joinder Party”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of             , 2020,
by and among the Company Parties, the GP, and the Consenting Senior Noteholders
(the “Agreement”),1 and agrees to be bound by the terms and conditions thereof
to the extent the other Parties are thereby bound, and shall be deemed a
“Consenting Senior Noteholder” under the terms of the Agreement.

The Joinder Party specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of this joinder and any further date specified in the Agreement.

 

Date Executed:  

                    

 

By:  

                    

Name:  

 

Title:  

 

 

Address:   E-mail:  

 

Aggregate Amounts Beneficially Owned or Managed on Account of:

Commitments under the Credit Agreement

  

Senior Notes

  

Equity Interests in Martin Midstream Partners L.P.

  

 

 

1 

Capitalized terms used but not otherwise defined in this joinder shall have the
meanings ascribed to such terms in the Agreement.